Exhibit 10.21

 

 

 

$1,336,666,666

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

LENNAR CORPORATION, as Borrower,

and

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Swingline Lender, Issuing Lender, and Administrative Agent

and

HSBC BANK USA, FIFTH THIRD BANK and WELLS FARGO BANK, N.A., as Documentation
Agents

Dated as of April 17, 2015

 

 

 

J.P. MORGAN SECURITIES LLC, as Sole Bookrunner and Arranger

and

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

PNC BANK, NATIONAL ASSOCIATION,

RBC CAPITAL MARKETS, and

THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES, INC.,

PNC BANK, NATIONAL ASSOCIATION,

RBC CAPITAL MARKETS, and

RBS SECURITIES INC.,

as Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

SECTION 1.

DEFINITIONS

  1   

1.1

Defined Terms

  1   

1.2

Other Definitional Provisions

  21   

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

  22   

2.1

Commitments

  22   

2.2

Procedure for Revolving Loan Borrowing

  23   

2.3

Swingline Commitment

  24   

2.4

Procedure for Swingline Borrowing; Refunding of Swingline Loans

  24   

2.5

Commitment Fees, etc.

  25   

2.6

Termination or Reduction of Commitments

  25   

2.7

Optional Prepayments

  26   

2.8

Mandatory Prepayments

  26   

2.9

Conversion and Continuation Options

  27   

2.10

Limitations on Eurodollar Tranches

  27   

2.11

Interest Rates and Payment Dates

  27   

2.12

Computation of Interest and Fees

  28   

2.13

Inability to Determine Interest Rate

  28   

2.14

Pro Rata Treatment and Payments

  29   

2.15

Requirements of Law

  30   

2.16

Taxes

  31   

2.17

Indemnity

  34   

2.18

Change of Lending Office

  34   

2.19

Replacement of Lenders

  35   

2.20

Defaulting Lenders

  35   

2.21

Increase in Commitments

  37   

SECTION 3.

LETTERS OF CREDIT

  38   

3.1

L/C Commitment

  38   

3.2

Procedure for Issuance of Letter of Credit

  38   

3.3

Fees and Other Charges

  39   

3.4

L/C Participations

  39   

3.5

Reimbursement Obligation of the Borrower

  40   

3.6

Obligations Absolute

  40   

3.7

Letter of Credit Payments

  41   

3.8

Applications

  41   

SECTION 4.

REPRESENTATIONS AND WARRANTIES

  41   

4.1

Financial Statement

  41   

4.2

No Material Adverse Change

  41   

4.3

Organization, Powers, and Capital Stock

  42   

4.4

Authorization; and Validity of this Agreement; Consents; etc.

  42   

4.5

Compliance with Laws and Other Requirements

  43   

4.6

Litigation

  43   

4.7

No Default

  43   

4.8

Title to Properties

  43   

4.9

Tax Liability

  44   



--------------------------------------------------------------------------------

4.10

Regulations U and X; Investment Company Act

  44   

4.11

Pension Plan

  44   

4.12

Subsidiaries; Joint Ventures

  44   

4.13

Environmental Compliance

  45   

4.14

No Misrepresentation

  45   

4.15

Solvent

  45   

4.16

Foreign Direct Investment Regulations

  45   

4.17

Relationship of the Loan Parties

  45   

4.18

Insurance

  45   

4.19

Foreign Asset Control Regulations

  46   

SECTION 5.

CONDITIONS PRECEDENT

  46   

5.1

Conditions to Initial Extension of Credit

  46   

5.2

Conditions to Each Extension of Credit

  47   

SECTION 6.

AFFIRMATIVE COVENANTS

  48   

6.1

Reporting Requirements

  48   

6.2

Payment of Taxes and Other Potential Liens

  50   

6.3

Preservation of Existence

  50   

6.4

Maintenance of Properties

  51   

6.5

Access to Premises and Books

  51   

6.6

Notices

  51   

6.7

Addition and Removal of Guarantors

  51   

6.8

Compliance with Laws and Other Requirements

  52   

6.9

Use of Proceeds

  52   

SECTION 7.

NEGATIVE COVENANTS

  52   

7.1

Financial Condition Covenants

  52   

7.2

Liens and Encumbrances

  53   

7.3

Limitation on Fundamental Changes

  53   

7.4

Permitted Investments

  54   

7.5

No Margin Stock

  55   

7.6

Mortgage Banking Subsidiaries’ Capital Ratio

  55   

7.7

Prepayment of Indebtedness

  55   

7.8

Pension Plan

  55   

7.9

Transactions with Affiliates

  55   

7.10

Foreign Assets Control Regulations

  56   

SECTION 8.

EVENTS OF DEFAULT

  56   

SECTION 9.

THE AGENTS

  58   

9.1

Appointment

  58   

9.2

Delegation of Duties

  59   

9.3

Exculpatory Provisions

  59   

9.4

Reliance by Administrative Agent

  59   

9.5

Notice of Default

  59   

9.6

Non-Reliance on Agents and Other Lenders

  60   

9.7

Indemnification

  60   

9.8

Administrative Agent in Its Individual Capacity

  60   

9.9

Successor Administrative Agent

  61   

9.10

Documentation Agent and Syndication Agent

  61   

 

ii



--------------------------------------------------------------------------------

SECTION 10.

MISCELLANEOUS

  61   

10.1

Amendments and Waivers

  61   

10.2

Notices

  62   

10.3

No Waiver; Cumulative Remedies

  64   

10.4

Survival of Representations and Warranties

  64   

10.5

Payment of Expenses and Taxes

  64   

10.6

Successors and Assigns; Participations and Assignments

  65   

10.7

Adjustments; Set-off

  68   

10.8

Counterparts

  68   

10.9

Severability

  69   

10.10

Integration

  69   

10.11

GOVERNING LAW

  69   

10.12

Submission To Jurisdiction; Waivers

  69   

10.13

Acknowledgements

  70   

10.14

Releases of Guarantees

  70   

10.15

Confidentiality

  70   

10.16

WAIVERS OF JURY TRIAL

  71   

10.17

USA Patriot Act

  71   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

1.1A

Commitments

1.1B

Existing Liens

1.1C

Original Guarantors

3.1

Existing LCs

4.6

Litigation

4.12

Subsidiaries

5.1

Lenders Requesting Notes

7.4

Existing Investments

EXHIBITS:

A

Form of Guarantee Agreement

B

Form of Compliance Certificate

C

Reserved

D

Form of Assignment and Assumption

E

Form of New Lender Supplement

F-1

Form of Legal Opinion of Clifford Chance

F-2

Form of Legal Opinion (Internal Counsel)

G-1-4

Forms of U.S. Tax Certificates

H

Form of Letter of Credit Application



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 17, 2015, among LENNAR CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Swingline Lender, Issuing Lender and Administrative Agent (hereinafter
defined).

Borrower, various lenders, and JPMorgan Chase Bank, N.A., as administrative
agent for such lenders are parties to that certain Second Amended and Restated
Credit Agreement, dated as of June 25, 2014 (as amended, supplemented or
otherwise modified through the date hereof, the “Second Amended Credit
Agreement”). Administrative Agent and Borrower and the undersigned Lenders,
being all of the Lenders directly affected by this Agreement and constituting in
excess of the Required Lenders to amend the Second Amended Credit Agreement, now
desire to amend and restate the Second Amended Credit Agreement in its entirety
in accordance with the terms and provisions contained herein.

A new Lender, Fifth Third Bank, has become a Lender hereunder with the
Commitment set forth on Schedule 1.1A attached hereto. Schedule 1.1A attached
hereto sets forth the Commitments of the Class A Lenders (as defined herein) and
the Class B Lenders (attached hereto).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
successors and assigns, as the administrative agent for the Lenders under this
Agreement and the other Loan Documents.

“Affiliate”: as to any Person, any Person (a) which directly, or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with such Person, or (b) which directly, or indirectly through
one or more intermediaries, owns beneficially or of record twenty percent
(20%) or more of the Voting Stock of such Person.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Agreement”: as defined in the preamble hereto.

 

1



--------------------------------------------------------------------------------

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Anti-Terrorism Order”: means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001), issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Applicable Margin”:

(a) for each Class A Loan, the rate per annum set forth in the pricing grid
below, except as set forth in the proviso below:

 

Leverage Ratio

  Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
ABR Loans     Commitment
Fee Rate   >55%     2.00 %      1.00 %      0.35 %  >40% but £55%     1.75 %   
  0.75 %      0.30 %  £40%     1.50 %      0.50 %      0.25 % 

provided that at any time that Borrower has an Investment Grade Rating, the
Applicable Margin for each Class A Loan shall mean the following:

 

Applicable

Margin for

Eurodollar

Loans

    Applicable
Margin for
ABR Loans     Commitment
Fee Rate     1.25 %      0.25 %      0.20 % 

(b) for each Class B Loan, the rate per annum set forth in the pricing grid
below,

 

Leverage Ratio

  Applicable
Margin for
Eurodollar
Loans     Applicable
Margin for
ABR Loans     Commitment
Fee Rate   >55%     2.25 %      1.25 %      0.40 %  >40% but £55%     2.00 %   
  1.00 %      0.35 %  £40%     1.75 %      0.75 %      0.30 % 

“Application”: an application requesting the Issuing Lender to issue a Letter of
Credit, substantially in the form of Exhibit H attached hereto or in such other
form as the Issuing Lender and Borrower may agree upon from time to time.

 

2



--------------------------------------------------------------------------------

“Approved Fund”: any entity that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Authorized Financial Officer”: any of the chief financial officer, treasurer or
controller of the Borrower.

“Available Commitment”: as to any Class A Lender, such Lender’s Class A
Available Commitment and, as to any Class B Lender, such Lender’s Class B
Available Commitment.

“Basel III”: the third of the so-called Basel Accords issued by the Basel
Committee on Banking Supervision.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capitalized Lease”: of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations”: as to any Person, any obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any preferred stock, but excluding
any debt securities convertible into such equity.

“Cash Equivalents”: (i) short-term obligations of, or fully guaranteed by, the
United States of America, (ii) commercial paper rated A-2 or better by S&P or
P-2 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business (whether domestic or foreign), (iv) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, and (v) money
market funds investing in various asset classes, including substantially all the
assets of which are described in the preceding clauses.

 

3



--------------------------------------------------------------------------------

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than fifty percent
(50%) of the Voting Stock of the Borrower; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were neither (i) directors on the Closing Date, (ii) directors whose
election or nomination was approved by individuals referred to in the foregoing
clause (i) constituting at the time of such election or nomination at least a
majority of the board of directors, nor (iii) directors whose election or
nomination was approved by individuals referred to in the foregoing clauses
(i) and/or (ii) constituting at the time of such election or nomination at least
a majority of the board; in each case, other than any transaction where:

(x) the Borrower becomes a direct or indirect wholly-owned Subsidiary of a
holding company and either (i) the direct or indirect holders of the Voting
Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s Voting Stock immediately
prior to that transaction or (ii) the shares of the Borrower’s Voting Stock
outstanding immediately prior to such transaction are converted into or
exchanged for a majority of the Voting Stock of such holding company immediately
after giving effect to such transaction; or

(y) both (i) Stuart Miller, together with members of his immediate family,
directly or indirectly, becomes the beneficial owner of more than 50%, but less
than 66 2/3%, of the Borrower’s outstanding Voting Stock (measured by voting
power rather than number of shares) and (ii) immediately after such transaction
or transactions, the Class A Common Stock is listed for trading on the New York
Stock Exchange or The Nasdaq Global Market.

“Change in Status”: an event that results in a Subsidiary that was a Guarantor,
for legitimate business reasons, without any intent to avoid any requirements of
this Agreement, ceasing to have an obligation under this Agreement to be a
Guarantor, which legitimate business reasons may include (i) the entry by such
Subsidiary into a bona fide agreement with an unaffiliated third person for
legitimate business reasons as a result of which a wholly-owned Subsidiary that
was a Guarantor either (A) becomes a non-wholly-owned Subsidiary, (B) is
required not to be a Guarantor or (C) otherwise becomes a Designated Subsidiary,
(ii) a Guarantor ceasing to be a Material Subsidiary or (iii) the sale or other
disposition of a Guarantor.

“Class”: when used in reference to any Revolving Loan, refers to whether such
Revolving Loan is a Class A Revolving Loan or Class B Revolving Loan; when used
in reference to any Commitment, refers to whether such Commitment is a Class A
Commitment or Class B Commitment; and, when used in reference to any Lender,
refers to whether such Lender is a Class A Lender or a Class B Lender.

“Class A Available Commitment”: as to any Class A Lender at any time, an amount
equal to the excess, if any, of (a) such Class A Lender’s Commitment then in
effect over (b) such Class A Lender’s Percentage Interest of the Outstanding
Amount.

“Class A Commitment”: as to any Class A Lender, the obligation of such Class A
Lender, if any, to make Class A Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Class A Commitment” opposite such
Class A Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Class A Commitments is $1,176,666,666.

 

4



--------------------------------------------------------------------------------

“Class A Commitment Period”: the period from and including the Closing Date to
the Class A Termination Date.

“Class A Lender”: any Lender that holds a Class A Commitment.

“Class A Revolving Loan”: each Revolving Loan made by a Class A Lender.

“Class A Termination Date”: June 25, 2019, subject, however, to earlier
termination of the Total Commitments pursuant of the terms of this Agreement.

“Class B Available Commitment”: as to any Class B Lender at any time, an amount
equal to the excess, if any, of (a) such Class B Lender’s Commitment then in
effect over (b) such Class B Lender’s Percentage Interest of the Outstanding
Amount.

“Class B Commitment”: as to any Class B Lender, the obligation of such Class B
Lender, if any, to make Class B Revolving Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Class B Commitment” opposite such
Class B Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Class B Commitments is $160,000,000.

“Class B Commitment Period”: the period from and including the Closing Date to
the Class B Termination Date.

“Class B Lender”: any Lender that holds a Class B Commitment.

“Class B Revolving Loan”: each Revolving Loan made by a Class B Lender.

“Class B Termination Date”: June 25, 2018, subject, however, to earlier
termination of the Total Commitments pursuant of the terms of this Agreement.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 17, 2015.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Subsidiary”: a Subsidiary of the Borrower which has engaged in or
hereafter engages in, as its principal business, the development, investment and
management of commercial or mixed use properties and activities that are
incidental or ancillary thereto.

“Commitment”: with respect to each Class A Lender, such Class A Lender’s Class A
Commitment and with respect to each Class B Lender, such Class B Lender’s Class
B Commitment. The original amount of the Total Commitment is $1,336,666,666.

“Commitment Fee Rate”: the rate per annum as set forth in the fee grid set forth
above in the definition of “Applicable Margin”.

“Commitment Period”: as the context may require, the Class A Commitment Period
or the Class B Commitment Period.

 

5



--------------------------------------------------------------------------------

“Competitor”: any Person that is (i) a Homebuilder or (ii) engaged primarily in
the business of investing in distressed real estate and not a banking
institution, life insurance company, or other similar financial institution that
ordinarily is engaged in the business of making real estate loans.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
and an Authorized Financial Officer substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA”: for any period, (a) Consolidated Net Income plus (b) to
the extent deducted from revenues in determining Consolidated Net Income:
(i) interest expense, (ii) expense for income taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) non-cash (including impairment)
charges, (vi) extraordinary losses, and (vii) loss (gain) on early
extinguishment of indebtedness, minus (c) to the extent added to revenues in
determining Consolidated Net Income, (i) non-cash gains and extraordinary gains
(including for the avoidance of doubt, gains relating to the release of any tax
asset valuation reserves), (ii) interest income and (iii) benefit for income
taxes.

“Consolidated Indebtedness”: at any date, without duplication (a) all funded
debt of the Borrower and the Ratio Subsidiaries determined on a consolidated
basis; plus (b) funded debt of Joint Ventures to the extent any Loan Party has a
Contingent Obligation with respect thereto, minus Joint Venture Reimbursement
Obligations up to a maximum of $75,000,000; plus (c) the sum of (i) all
reimbursement obligations with respect to drawn Financial Letters of Credit and
drawn Performance Letters of Credit and (ii) the maximum amount available to be
drawn under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, the Borrower or the Ratio Subsidiaries; plus
(d) funded debt of third parties to the extent that (A) the Borrower or a Ratio
Subsidiary has a Contingent Obligation with respect thereto and (B) such
Contingent Obligation has been called (to the extent of the portion called); and
plus (e) all Hedging Obligations of the Borrower and the Ratio Subsidiaries.

“Consolidated Interest Incurred”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with the Borrower’s GAAP
financial statements) of interest incurred (whether expensed or capitalized,
paid, accrued, or scheduled to be paid or accrued, during such period) by the
Borrower or a Ratio Subsidiary during such period, including (a) the interest
portion of all deferred payment obligations and (b) all commissions, discounts,
and other fees and charges (excluding premiums) owed with respect to bankers’
acceptances and letter of credit financings (including, without limitation,
letter of credit fees) and Hedging Obligations minus interest income of the
Borrower and the Ratio Subsidiaries, in each case to the extent attributable to
such period; provided that interest between the Borrower or a Ratio Subsidiary
to the Borrower or a Ratio Subsidiary shall be excluded.

“Consolidated Net Income”: for any period, the net income (or loss) attributable
to the Borrower and the Ratio Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders’
equity, less intangible assets, of the Borrower and the Ratio Subsidiaries
determined in accordance with GAAP before non-controlling interest, all
determined as of such date.

“Contingent Obligation”: of a Person, any agreement, undertaking or arrangement
by which such Person assumes, guarantees, endorses, contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person to

 

6



--------------------------------------------------------------------------------

enable such person to pay Indebtedness, or otherwise assures any creditor with
respect to Indebtedness of such other Person against loss, including, without
limitation, any comfort letter, operating agreement, take-or-pay contract, “put”
agreement or other similar arrangement, provided that, without limitation of the
foregoing, a “bad acts” or completion guarantee or similar arrangement shall not
constitute a Contingent Obligation except to the extent of amounts then due and
payable thereunder.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.

“Defaulting Lender”: any Lender, as determined by Administrative Agent in its
reasonable discretion (or by the Required Lenders in their reasonable discretion
in the event that the Lender in question is also Administrative Agent), that has
(a) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied; (b) notified Borrower, Administrative Agent, the Issuing Lenders, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits to extend
credit unless such Lender notifies the Administrative Agent and the Borrower in
writing that such announcement is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; (c) failed,
within three (3) Business Days after written request by Administrative Agent (or
Required Lenders) (or, in the event that the Lender in question is also
Administrative Agent, the Required Lenders) to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
loans and participations in then-outstanding Letters of Credit and Swingline
Loans (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by Administrative
Agent); (d) otherwise failed to pay over to Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute; or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Designated Subsidiaries”: as of any date, any Subsidiary that is prohibited
from delivering a Guarantee Agreement by law, rule, regulation or an agreement
with a Person not Affiliated with the Borrower.

 

7



--------------------------------------------------------------------------------

“Documentation Agents”: collectively, HSBC BANK USA, Fifth Third Bank and Wells
Fargo Bank, N.A.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Eligible Assignee”: any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and having (x) total assets in excess of
$1,000,000,000 and (y) a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
OECD; (iv) a life insurance company organized under the laws of any State of the
United States, or organized under the laws of any country and licensed as a life
insurer by any State within the United States and having admitted assets of at
least $1,000,000,000; (v) a nationally or internationally recognized investment
banking company or other financial institution in the business of making,
investing in or purchasing loans, or an Affiliate thereof organized under the
laws of any State of the United States or any other country which is a member of
OECD, and licensed or qualified to conduct such business under the laws of any
such State and having (1) total assets of at least $1,000,000,000 and (2) a net
worth of at least $250,000,000; or (vi) an Approved Fund. In no event shall a
Defaulting Lender be deemed to be an Eligible Assignee.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for deposits in Dollars) for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page or LIBOR02 Page as of 11:00 A.M., London time, two
(2) Business Days prior to the beginning of such Interest Period (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the LIBO Screen Rate shall not be available
at

 

8



--------------------------------------------------------------------------------

such time for such Interest Period (an “Impacted Interest Period”) with respect
to deposits in Dollars then the Eurodollar Base Rate shall be the Interpolated
Rate; provided that if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8.

“Exchange Act”: the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans, any Letter of Credit
or Commitments pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loans, any Letter of Credit or Commitments (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(e) or Section 2.16(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing LCs”: as defined in Section 3.1.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(i) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

“Financial Letter of Credit”: a letter of credit that is not a Performance
Letter of Credit.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect at the time any determination is made or financial statement is
required hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time which is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the financial statements referred to
in Section 4.1 affects any financial calculation contained herein, (i) Borrower,
the Lenders and Administrative Agent hereby agree to make such amendments hereto
to the effect that each relevant provision is not more or less restrictive than
such provision as in effect on the date hereof using generally accepted
accounting principles consistent with those reflected in such financial
statements, and (ii) pending the effectiveness of such amendment, (a) Borrower
shall not be in default hereunder if, solely as a result of such change in
generally accepted accounting principles, Borrower is not in compliance with any
such provision contained herein and (b) GAAP will be interpreted as it was in
effect prior to such amendment.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Agreement”: the Third Amended and Restated Guarantee Agreement to be
executed and delivered by each Guarantor, substantially in the form of Exhibit
A.

“Guarantors”: each wholly-owned Subsidiary of Borrower except Mortgage Banking
Subsidiaries, Rialto Subsidiaries, Designated Subsidiaries, Commercial
Subsidiaries, Multi-Family Subsidiaries, Sunstreet Subsidiaries and Subsidiaries
that are not Material Subsidiaries. The original Guarantors are indicated on
Schedule 1.1C to this Agreement.

“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities, or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

“Homebuilder”: any Person that is listed on the most recent Builder 100 list
published by Builder magazine, ranked by revenues or closings (or if such list
is no longer published, identified in such other published list or through such
other means as is mutually agreed by the Administrative Agent and the Borrower)
or any Affiliate of such Person.

 

10



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

“Increased Facility Closing Date”: as defined in Section 2.21.

“Indebtedness”: of any Person at any date, without duplication, (a) all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except (A) those incurred in the ordinary
course of its business that would constitute ordinarily a trade payable to trade
creditors and (B) liabilities related to consolidated inventory not owned (but
specifically excluding from such exception the deferred purchase price of Real
Estate), (iv) evidenced by bankers’ acceptances, (v) consisting of obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
except Liens described in clause (p) of the definition of “Permitted Liens”,
(vi) consisting of Capitalized Lease Obligations (including any Capitalized
Leases entered into as a part of a sale/leaseback transaction), (vii) consisting
of liabilities and obligations under any receivable sales transactions,
(viii) consisting of a Financial Letter of Credit (but excluding Performance
Letters of Credit and performance or surety bonds) or a reimbursement obligation
of such Person with respect to any Financial Letter of Credit (but excluding
Performance Letters of Credit and performance or surety bonds), (ix) consisting
of Hedging Obligations, (x) consisting of Off-Balance Sheet Liabilities or
(xi) consisting of Contingent Obligations; and (b) obligations of such Person to
purchase Securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Interest Coverage Ratio”: as of any date, for the applicable period, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Incurred.

“Interest Coverage Trigger”: as defined in Section 7.1(a).

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the following Business Day), or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
such other period as may be agreed to by all Lenders), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, such other

 

11



--------------------------------------------------------------------------------

period as may be agreed to by all Lenders), as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is two (2) Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Class A Termination Date with respect to Class A Revolving Loans or the Class B
Termination Date with respect to Class B Revolving Loans; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for deposits in
Dollars) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for deposits in Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

“Investment”: (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance, extension of credit (by way
of guaranty or otherwise) or capital contribution to another Person or (c) the
purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the book value of any Investment shall be
calculated in accordance with GAAP.

“Investment Grade Rating”: a senior unsecured public debt rating of BBB- or
higher from S&P and Baa3 or higher from Moody’s.

“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.

“Issuing Lender”: JPMorgan Chase Bank, N.A. in its capacity as issuer of any
Letter of Credit and any other Lender approved by the Administrative Agent (such
approval not to be unreasonably withheld) and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, on such terms agreed to by the parties, in each case in
its capacity as issuer of any Letter of Credit, and which are identified from
time to time in a notice sent by Borrower to the Administrative Agent. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender.

“Joint Venture”: a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or a Joint Venture Subsidiary is or becomes a party (other than tenancies in
common), (b) whether or not Borrower is required to consolidate the joint
venture in its financial statements in accordance with GAAP, and (c) in which
the Borrower or any Joint Venture Subsidiary has or will have a total investment
exceeding $25,000 or which has total assets plus contingent liabilities
exceeding $100,000. For the purposes of this definition, the Borrower’s or Joint

 

12



--------------------------------------------------------------------------------

Venture Subsidiary’s investment in a joint venture shall be deemed to include
any Securities of the joint venture owned by the Borrower or any Joint Venture
Subsidiary, any loans, advances or accounts payable to the Borrower or any Joint
Venture Subsidiary from the joint venture, any commitment or other agreement by
the Borrower or any Joint Venture Subsidiary to provide funds or credit to the
joint venture and the Borrower’s or Joint Venture Subsidiary’s share of the
undistributed profits of the joint venture.

“Joint Venture Reimbursement Obligations”: in the case of the Indebtedness of
any Joint Venture, the obligation of any partner or joint venturer not
Affiliated with the Borrower to reimburse the Borrower or a Subsidiary for
liabilities that the Borrower or a Subsidiary may incur in connection with a
guaranty of any Indebtedness of such Joint Venture.

“Joint Venture Subsidiary”: a Subsidiary of the Borrower which is a partner,
shareholder or other equity owner in a Joint Venture which is not a Loan Party.

“L/C Commitment”: $500,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. Notwithstanding anything to the
contrary herein, the L/C Obligations of JPMorgan Chase Bank, N.A., as Issuing
Lender, shall at no time be greater than $200,000,000.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lead Arrangers”: collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Deutsche
Bank Securities, Inc., PNC Bank, National Association, RBC Capital Markets, and
RBS Securities Inc.

“Lenders”: as defined in the preamble hereto and, as the context requires,
includes the Swingline Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Leverage Ratio”: the ratio, as of any date, of (a) Consolidated Indebtedness
(excluding the Rialto Guaranty) minus the sum of (i) Unrestricted Cash and
(ii) cash and Cash Equivalents of consolidated Joint Ventures (not to exceed
Joint Venture Indebtedness), to the extent the sum of (i) and (ii) exceed the
Required Liquidity, divided by (b) Consolidated Indebtedness plus Consolidated
Tangible Net Worth, plus, at any time when the Borrower has an Investment Grade
Rating, the lesser of fifty percent (50%) of subordinated debt and $300,000,000.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any financing statement as debtor under the Uniform
Commercial Code or comparable law of any jurisdiction). For the avoidance of
doubt, a restriction, covenant, easement, right of way, or similar encumbrance
affecting any interest in real property owned by a Loan Party and which does not
secure an obligation to pay money is not a Lien.

 

13



--------------------------------------------------------------------------------

“Liquidity”: at any time, the sum of all Unrestricted Cash held by the Borrower
and the Ratio Subsidiaries.

“Loan”: any Revolving Loan made by any Lender or Swingline Loan made by the
Swingline Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: as of any date, the Borrower and the Guarantors.

“Mandatory Prepayment and Leverage Ratio Event”: as defined in Section 7.1(a).

“Material Adverse Effect”: since the date of the audited financial statements
most recently delivered prior to the Closing Date: (a) a change, event or
circumstance that could reasonably be expected to result in a material adverse
effect on the financial condition of Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform the payment or other material obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against Borrower or any other Loan Party of any
material obligations of Borrower or any other Loan Party under any Loan Document
to which it is a party.

“Material Subsidiaries”: as of any date, each Subsidiary of Borrower (other than
the Mortgage Banking Subsidiaries, Rialto Subsidiaries, Designated Subsidiaries,
Commercial Subsidiaries, Multi-Family Subsidiaries and Sunstreet Subsidiaries)
that has a Net Worth (excluding ownership interests in, or intercompany
indebtedness of, other Subsidiaries) of $10,000,000 or more as of such date;
provided that, in no event may there exist wholly-owned Subsidiaries of the
Borrower (other than the Mortgage Banking Subsidiaries, Rialto Subsidiaries,
Designated Subsidiaries, Commercial Subsidiaries, Multi-Family Subsidiaries and
Sunstreet Subsidiaries) that have, in the aggregate, a Net Worth in excess of
$75,000,000 that are not Guarantors.

“Mortgage Banking Subsidiary”: a Subsidiary of the Borrower which is engaged or
hereafter engages in the mortgage banking business, including the origination,
servicing, packaging and/or selling of mortgages on residential single- and
multi-family dwellings and/or commercial property.

“Multi-Family Subsidiary”: a Subsidiary of the Borrower which has engaged in or
hereafter engages in, as its principal business, the development, investment and
management of multi-family rental properties and activities that are incidental
or ancillary thereto.

“Net Worth”: at any date, with respect to any Person the amount of consolidated
stockholders’ equity, less intangible assets, of such Person and its
consolidated Subsidiaries as shown on its balance sheet as of such date in
accordance with GAAP.

“New Lender”: as defined in Section 2.21.

“New Lender Supplement”: as defined in Section 2.21.

“Non-Guarantor Subsidiaries”: as of any date, the Mortgage Banking Subsidiaries,
the Rialto Subsidiaries, the Designated Subsidiaries, the Commercial
Subsidiaries, the Multi-Family Subsidiaries, the Sunstreet Subsidiaries and
Subsidiaries that are not Material Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness”: Indebtedness pursuant to which the lender(s) have
recourse only to (i) specific assets or properties or (ii) a Person that owns
only specific assets or properties, all of which secure the same Indebtedness.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: all advances to, and debts, liabilities and obligations of,
Borrower and Guarantors arising under any loan document for this Agreement or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

“Off-Balance Sheet Liabilities”: of a Person, (a) any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to accounts or
notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any financing lease,
any synthetic lease (under which all or a portion of the rent payments made by
the lessee are treated, for tax purposes, as payments of interest,
notwithstanding that the lease may constitute an operating lease under GAAP) or
any other similar lease transaction, or (c) any obligations of such Person or
any of its Subsidiaries arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing and which has an
actual or implied interest component but which does not constitute a liability
on the consolidated balance sheets of such Person and its Subsidiaries.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
outstanding after giving effect to any borrowings, repayments and prepayments on
such date plus the amount of L/C Obligations outstanding on such date after
giving effect to any issuance or reimbursements made on such date.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

15



--------------------------------------------------------------------------------

“Percentage Interest”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Outstanding Amount, the Percentage Interests shall be determined in a manner
designed to ensure that the remaining Outstanding Amount shall be held by the
Lenders on a comparable basis.

“Performance Letter of Credit”: a letter of credit issued to insure (i) the
completion of improvements and infrastructure; (ii) maintenance of improvements
and infrastructure; or (iii) other similar obligations incurred in the ordinary
course of business, in each case only to the extent such letter of credit does
not insure obligations constituting Indebtedness.

“Permitted Investments”: (a) readily marketable, direct, full faith, and credit
obligations of the United States, or obligations guaranteed by the full faith
and credit of the United States, maturing within not more than one (1) year from
the date of acquisition; (b) short term certificates of deposit and time
deposits, which mature within one (1) year from the date of issuance and which
are maintained with a Lender, a domestic or foreign commercial bank having
capital and surplus in excess of $100,000,000 or are fully insured by the
Federal Deposit Insurance Corporation; (c) commercial paper or master notes
maturing in 365 days or less from the date of issuance rated either “P-2” or
better by Moody’s, or “A-2” or better by S&P); (d) debt instruments of a
domestic or foreign issuer which mature in one (1) year or less and which are
rated “A” or better by Moody’s or S&P on the date of acquisition of such
investment; (e) demand deposit accounts which are maintained in the ordinary
course of business (whether domestic or foreign); (f) short term tax exempt
securities including municipal notes, commercial paper, auction rate floaters,
and floating rate notes rated either “P-2” or better by Moody’s or “A-2” or
better by S&P which mature in one (1) year or less; (g) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within not more than one (1) year from the date of acquisition thereof and, at
the time of acquisition, having one (1) of the two (2) highest ratings
obtainable from any two of S&P, Moody’s, or Fitch (or, if at any time no two
(2) of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services acceptable to Administrative Agent);
(h) investment grade bonds, other than domestic corporate bonds issued by
Borrower or any of its Affiliates, maturing no more than ten (10) years after
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A or the equivalent from any two (2) of S&P, Moody’s, or Fitch (or,
if at any time no two (2) of the foregoing shall be rating such obligations,
then from such other nationally recognized rating services acceptable to
Administrative Agent); and (i) shares of money market, mutual, or similar funds
which invest primarily in securities of the type described in clauses
(a) through (h) above.

“Permitted Liens”:

(a) Liens existing on the date of this Agreement and described on Schedule 1.1B
hereto;

(b) Liens imposed by governmental authorities for taxes, assessments or other
charges not yet subject to penalty or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the Borrower in accordance with GAAP;

(c) statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business provided that (i) the underlying obligations are not
overdue for a period of more than 60 days or (ii) such Liens are being contested
in good faith and by appropriate proceedings and adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP;

 

16



--------------------------------------------------------------------------------

(d) Liens securing the performance of bids, trade contracts (other than borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e) easements, rights-of-way, zoning restrictions, assessment district or
similar Liens in connection with municipal financing or community development
bonds, and similar restrictions, encumbrances or title defects which, singly or
in the aggregate, do not in any case materially detract from the value of the
Real Estate subject thereto (as such Real Estate is used by any Loan Party) or
interfere with the ordinary conduct of the business of the Loan Parties;

(f) Liens arising by operation of law in connection with judgments, only to the
extent, for an amount and for a period not resulting in an event of default
hereunder with respect thereto;

(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation;

(h) Liens securing Indebtedness of a Person existing at the time such Person
becomes a Loan Party or is merged with or into a Loan Party and Liens on assets
or properties at the time of acquisition thereof, provided that such Liens were
in existence prior to the date of such acquisition, merger or consolidation,
were not incurred in anticipation thereof and do not extend to any other assets;

(i) Liens against the ownership interest of a Loan Party in a Joint Venture or
Non-Guarantor Subsidiary;

(j) Liens arising pursuant to vexatious, frivolous or meritless claims, suits,
actions or filings, or other similar bad faith actions, taken by a Person not an
Affiliate of the Borrower; provided that a Loan Party is disputing such Lien in
good faith and by appropriate proceedings;

(k) Liens securing Hedging Obligations arising in the ordinary course of
business of a Loan Party and not for speculative purposes;

(l) Liens securing obligations of a Loan Party arising in connection with
letters of credit and/or letter of credit facilities;

(m) Liens on model homes;

(n) Liens securing Non-Recourse Indebtedness;

(o) Liens incurred in connection with the acquisition of an asset (including via
license, lease or other arrangement), provided that such Lien (i) is incurred at
the time of such acquisition or within 180 days thereof and (ii) such Lien
encumbers only the asset so acquired;

(p) Liens securing obligations of any Loan Party to any third party in
connection with (i) Profit and Participation Agreements, (ii) any option or
right of first refusal to purchase real property granted to a developer or
seller of real property that arises as a result of the non-use or
non-development of such real property by a Loan Party, or (iii) joint
development agreements with third parties to perform and/or pay for or reimburse
the costs of construction and/or development related to or benefiting any Loan
Party’s property and property belonging to such third parties, in each case
entered into in the ordinary course of such Loan Party’s business;

 

17



--------------------------------------------------------------------------------

(q) Liens securing other Indebtedness or obligations in an amount not in excess
of $50,000,000 in the aggregate;

(r) Liens on cash and Cash Equivalents securing obligations arising under total
return swaps, repurchase agreements and other similar transactions entered into
by the Borrower or any other Loan Party with respect to debt securities owned by
the Borrower or any other Loan Party; and

(s) Liens securing Indebtedness incurred to refinance any Indebtedness that was
previously so secured and permitted hereunder (which refinancing Indebtedness
may exceed the amount refinanced, provided such refinancing Indebtedness is
otherwise permitted under this Agreement) in a manner no more adverse to the
Lenders than the terms of the Liens securing such refinanced Indebtedness.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or
other entity.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, other
than a multiemployer plan (as defined in Section 3(37) of ERISA), that is
subject to Title IV of ERISA or Section 412 of the Code in respect of which any
Loan Party or any ERISA Affiliate is an “employer” as defined in Section 3(5) of
ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Profit and Participation Agreement”: an agreement, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset a profit, price, premium participation or other similar amount in respect
of such property or asset.

“Ratio Subsidiaries”: as of any date, the Subsidiaries of the Borrower except
Mortgage Banking Subsidiaries, Rialto Subsidiaries and Designated Subsidiaries,
and, from and after March 1, 2015, Commercial Subsidiaries, Multi-Family
Subsidiaries and Sunstreet Subsidiaries.

“Real Estate”: land, rights in land and interests therein (including, without
limitation, leasehold interests), and equipment, structures, improvements,
furnishings, fixtures and buildings (including a mobile home of the type usually
installed on a developed site) located on or used in connection with land,
rights in land or interests therein (including leasehold interests), but shall
not include Mortgages or interests therein.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Refunded Swingline Loans”: as defined in Section 2.4.

“Register”: as defined in Section 10.6(b).

“Regulations U and X”: Regulations U and X of the Board as in effect from time
to time.

 

18



--------------------------------------------------------------------------------

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reportable Event”: a reportable event as defined in Section 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Required Lenders”: at any time, the holders of more than fifty percent (50%) of
the Total Commitments then in effect or, if the Commitments have been
terminated, the Outstanding Amount at such time.

“Required Liquidity”: as of any date, (a) $10,000,000 plus (b) if, as of the end
of the fiscal quarter most recently ended, the Interest Coverage Ratio was less
than 1.50 to 1.00, an amount equal to 1.00x Consolidated Interest Incurred for
the last twelve months then ended.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer or president or executive
vice president of the Borrower.

“Revolving Loans”: as defined in Section 2.1(a).

“Rialto Guaranty”: the Guaranty Agreement dated as of September 30, 2010 made by
the Borrower in respect of a loan to Rialto Regi, LLC in the original principal
amount of $125,395,423.

“Rialto Subsidiaries”: as of any date, a Subsidiary of Borrower which is engaged
or hereafter engages in originating, underwriting, acquiring, owning, financing,
selling, managing and/or servicing real estate assets, third party capital,
commercial and residential real estate loans and/or mortgage backed securities.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

19



--------------------------------------------------------------------------------

“Second Amended Credit Agreement”: as defined in the preamble hereto.

“Significant Subsidiaries”: as of any date, any Loan Party that has either
(i) $100,000,000 or more of assets or (ii) stockholder’s equity constituting
five percent (5%) or more of consolidated stockholders equity of Borrower before
non-controlling interest.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person does not intend to, and does not believe that it
will incur debts beyond such Person’s ability to pay such debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Subsidiary”: as to any Person, a corporation, partnership, joint venture,
limited liability company, or other business entity (except for Persons which
would not be considered a Subsidiary of such Person but for the application of
FASB Interpretation No. 46 or EITF 04-5 issued by the Financial Accounting
Standards Board and the Emerging Issues Task Force, as such interpretations or
pronouncements may be amended or modified from time to time) of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.

“Sunstreet Subsidiary”: a Subsidiary of the Borrower which has engaged in or
hereafter engages in, as part of its principal business, the installation,
development, ownership, servicing, sale or lease of solar power systems or sale
of solar power for homeowners and activities that are incidental or ancillary
thereto.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its Percentage Interest of the
principal amount of such Swingline Loan.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Participation Amount”: as defined in Section 2.4.

 

20



--------------------------------------------------------------------------------

“Syndication Agents”: collectively, Bank of America, N.A., Citibank, N.A.,
Deutsche Bank Securities, Inc., PNC Bank, National Association, RBC Capital
Markets and The Royal Bank of Scotland plc.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: as the context requires, the Class A Termination Date or the
Class B Termination Date.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Transferee”: any Assignee, Participant or any counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower or any of its
Affiliates or any of their respective obligations.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any collateral provided
pursuant to this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority (but not attachment) and for purposes of definitions
related to such provisions.

“United States” or “U.S.”: the United States of America.

“Unrestricted Cash”: cash and Cash Equivalents of the Borrower and Ratio
Subsidiaries that are free and clear of all Liens (other than bankers’ Liens)
and not subject to any restrictions on the use thereof to pay Indebtedness and
other obligations of the applicable Loan Party.

“U.S. Tax Compliance Certificate”: as defined in Section 2.16(f)(ii)(C).

“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (other than preferred stock
or similar securities that vote solely by reason of a contingency, such as
bankruptcy) to vote in the election of members of the board of directors of such
Person.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

21



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Obligations
as amended, supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Percentage Interest of the
sum of (i) the L/C Obligations then outstanding and (ii) the aggregate principal
amount of the Swingline Loans then outstanding, and after giving effect to the
proposed Revolving Loan and application of the proceeds thereof to the repayment
of any outstanding Obligations, does not exceed the amount of such Lender’s
Commitment. During the Commitment Period the Borrower may use the Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.9.

(b) Borrower shall repay (i) all outstanding Class A Revolving Loans on the
Class A Termination Date and (ii) all outstanding Class B Revolving Loans on the
Class B Termination Date. Additionally, on the Class B Termination Date, if,
after all outstanding Class B Revolving Loans have been repaid, the outstanding
Class A Revolving Loans, when added to the sum of (A) the L/C Obligations
then-outstanding and (B) the aggregate principal amount of the Swingline Loans
then-outstanding, exceeds the aggregate amount of the Class A Commitments, the
Borrower shall repay such portion of the outstanding Class A Revolving Loans as
is sufficient to reduce the outstanding principal amount of the Class A
Revolving Loans to an amount, when added to the sum of (A) the L/C Obligations
then-outstanding and (B) the aggregate principal amount of the Swingline Loans
then-outstanding, equal to the aggregate amount of all Class A Commitments.

 

22



--------------------------------------------------------------------------------

(c) Provided that Borrower has made the payments required pursuant to
Section 2.1(b), if any, on the Class B Termination Date:

 

  (i) the Commitments of all Class B Lenders shall terminate, the Commitments of
all Class A Lenders shall continue on the terms herein set forth and the Total
Commitments shall be reduced to an amount equal to the sum of the Class A
Commitments;

 

  (ii) the Percentage Interests of each Class A Lender shall be adjusted to
reflect the termination of the Commitments of the Class B Lenders;

 

  (iii) subject to clause (ii) above, all Class A Revolving Loans shall be
continued outstanding as Class A Revolving Loans held by the Class A Lenders
ratably in accordance with their respective Percentage Interest (after giving
effect to the adjustment described in clause (ii) above);

 

  (iv) all outstanding Letters of Credit shall continue and be allocated among
the Class A Lenders in accordance with each Class A Lender’s Percentage Interest
(after giving effect to the adjustment described in clause (ii) above);

 

  (v) each Class A Lender shall continue to have an obligation to make Revolving
Loans pursuant to Section 2.4(b) and to purchase participation interests in
outstanding Swingline Loans pursuant to Section 2.4(c); and

 

  (vi) after giving effect to all of the foregoing, any unused Commitments shall
continue as Class A Commitments.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent (a) prior to 1:00 P.M., New York
City time, three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) by 11:00 A.M., New York City time, on the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Any Revolving Loans made on the Closing Date shall initially be ABR Loans. Each
borrowing under the Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Commitments that are ABR Loans in other
amounts pursuant to Section 2.4. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to (i) 12:00 Noon, New York City time, in the case of
Eurodollar Loans and (ii) 2:00 P.M., New York City time, in the case of ABR
Loans, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent or by otherwise transferring such amounts
as the Borrower shall direct.

 

23



--------------------------------------------------------------------------------

2.3 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments would be less than zero.
During the Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Class A Termination Date,
the tenth (10th) Business Day after such Swingline Loan is made, or the date
that the next Revolving Loan is borrowed.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 3:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 4:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent or as otherwise directed by the
Borrower on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Percentage Interest of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one (1) Business Day after the date
of such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. If the
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans, then the Borrower shall pay such difference to the
Administrative Agent within two (2) Business Days of notice from the
Administrative Agent, which payments shall be made available by the
Administrative Agent to the Swingline Lender to repay the Refunded Swingline
Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(e) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole

 

24



--------------------------------------------------------------------------------

discretion, Revolving Loans may not be made as contemplated by Section 2.4(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.4(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Percentage Interest times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.5 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to but excluding the last day of the Commitment Period, computed at the
applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears within three (3) Business Days of receipt an invoice from
the Administrative Agent; provided, however, pursuant to Section 2.20, the
Borrower shall not be obligated to pay a commitment fee for the account of any
Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three (3) Business Days’ notice to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Outstanding Amount would exceed the
Total Commitments. Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple thereof, and shall reduce permanently the Commitments then
in effect.

 

25



--------------------------------------------------------------------------------

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
(1) Business Day prior thereto, in the case of ABR Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.17. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

2.8 Mandatory Prepayments. Subject to the provisions of this Section 2.8, if and
to the extent at the end of any fiscal quarter following the occurrence of a
Mandatory Prepayment and Leverage Ratio Event:

(a) the sum of, in each case without duplication, (i) the Indebtedness of
Borrower and each Restricted Subsidiary secured by a Lien on assets of Borrower
or a Restricted Subsidiary that does not constitute a Permitted Lien, plus
(ii) the Outstanding Amount (excluding the amount of L/C Obligations under
Performance Letters of Credit) under this Agreement, exceeds

(b) 20% of Total Consolidated Stockholders Equity (excluding non-controlling
interests), the Borrower shall reduce the Outstanding Amount by the amount of
such excess.

For purposes of the foregoing, Indebtedness, Restricted Subsidiary, Lien,
Permitted Lien and Total Consolidated Stockholders Equity shall have the
meanings given to such terms in the most restrictive outstanding indenture for
Borrower’s senior notes. Commencing with the end of the fiscal quarter following
satisfaction of the Interest Coverage Trigger for two consecutive quarters, the
provisions of this Section 2.8 shall no longer be applicable, unless and until a
Mandatory Prepayment and Leverage Ratio Event thereafter occurs.

Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Swingline Loans,
second, to the prepayment of Revolving Loans, and third, that if the aggregate
principal amount of Revolving Loans and Swingline Loans then-outstanding is less
than the amount of such prepayments (because L/C Obligations constitute a
portion thereof), Borrower shall, to the extent of the balance, deposit an
amount in cash equal to 100% of such L/C Obligations in a cash collateral
account established with the Administrative Agent for the benefit of the Lenders
on terms and conditions satisfactory to the Administrative Agent. The
application of any prepayment of Revolving Loans pursuant to Section 2.8 shall
be made, first, to ABR Loans and, second, to Eurodollar Loans, and in each case,
shall be made pro rata between the Class A Revolving Loans and the Class B
Revolving Loans based on each Lender’s Percentage Interest. Each prepayment of
the Loans under Section 2.8 shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.

 

26



--------------------------------------------------------------------------------

2.9 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., New York City time, on the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the Required
Lenders have determined in their sole discretion not to permit such conversions.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Required Lenders have determined
in their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than fifteen Eurodollar Tranches
shall be outstanding at any one time.

2.11 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate determined for
such Interest Period plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus two percent (2%) or
(y) in the case of Reimbursement Obligations, the rate applicable to ABR Loans
plus two percent (2%), and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), after giving effect to any applicable grace period,
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus two percent (2%), in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full.

 

27



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.11 shall be
payable from time to time on demand.

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to
(A) ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, (B) the Applicable Margin related to Letters of Credit and
(C) Letter of Credit fees, shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Interest and such fees
shall accrue for each period from and including the first day of such period but
excluding the last day of such period. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

 

28



--------------------------------------------------------------------------------

2.14 Pro Rata Treatment and Payments.

(a) Except as set forth in Section 2.20 below, each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Percentage Interests of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

29



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.4(c), 2.14(d), 2.14(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the Issuing Lender for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

2.15 Requirements of Law.

(a) If (i) the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender or the Issuing
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof, (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act
or any requests, rules, guidelines, or directives thereunder or issued in
connection therewith, regardless of the date enacted, adopted or issued or
(iii) any requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority), in each case pursuant to Basel III, regardless
of the date actually enacted, adopted or issued:

(A) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
the Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

(C) shall impose on such Lender or the Issuing Lender any other similar
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender or Issuing Lender or such other Recipient deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable by such Lender or the Issuing Lender or such other Recipient
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, the Issuing Lender or such other Recipient, as the
case may be, upon its demand, any additional amounts necessary to compensate
such Lender, the Issuing Lender or such other Recipient, as the case may be for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower by providing a certificate
along with reasonably detailed calculations of such additional amounts (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

(b) If any Lender or the Issuing Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital or liquidity
adequacy or in the interpretation or application thereof or compliance by such
Lender or the Issuing Lender or any corporation controlling such Lender or the
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority, including compliance (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines, or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued and (ii) with

 

30



--------------------------------------------------------------------------------

any requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority) pursuant to Basel III, made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s, or Issuing Lender’s or such corporation’s capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender, the Issuing Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s, the Issuing Lender’s or such corporation’s policies
with respect to capital adequacy and liquidity) by an amount deemed by such
Lender or the Issuing Lender to be material, then from time to time, after
submission by such Lender or the Issuing Lender to the Borrower by providing a
certificate along with reasonably detailed calculations of such additional
amounts (with a copy to the Administrative Agent) of a written request therefor,
the Borrower shall pay to such Lender or the Issuing Lender such additional
amount or amounts as will compensate such Lender, the Issuing Lender or such
corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender or the Issuing Lender to the Borrower (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section 2.15,
the Borrower shall not be required to compensate a Lender or the Issuing Lender
pursuant to this Section 2.15 for any amounts incurred more than six months
prior to the date that such Lender or the Issuing Lender notifies the Borrower
of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section 2.15 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Borrower shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

31



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register and (iii) any Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Documents shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(ii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

 

32



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN-E; or

(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(iii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA and the rules and regulations
promulgated pursuant thereto if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply their its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of determining whether
withholding Taxes will be imposed under FATCA, from and after the effective date
of this Agreement, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Borrower and the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

In addition, each Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower at any time it determines that it is no longer able
to provide any previously delivered certificate to the Borrower (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).

 

33



--------------------------------------------------------------------------------

(g) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Tax as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the tax giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(h) The agreements in this Section 2.16 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(i) For purposes of this Section 2.16, the term “Lender” includes an Issuing
Lender and the term “applicable law” includes FATCA.

2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15, 2.16(a) or 2.16(c) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending

 

34



--------------------------------------------------------------------------------

office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.15, 2.16(a) or 2.16(c).

2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.15, 2.16(a) or 2.16(c), (b) is a Defaulting Lender, or (c) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders (with the percentage in such definition
being deemed to be 50% for this purpose) has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) prior to any such replacement, such Lender shall
have taken no action under Section 2.18 so as to eliminate the continued need
for payment of amounts owing pursuant to Section 2.15, 2.16(a) or 2.16(c),
(iii) the replacement shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (iv) the
Borrower shall be liable to such replaced Lender under Section 2.17 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) the replacement shall
be an Eligible Assignee reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.15,
2.16(a) or 2.16(c), as the case may be, and (viii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Sections 2.5(a) and 3.3(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1);

(c) if any Swingline Exposure or L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentage Interests only to the extent (A) no non-Defaulting Lender’s
Percentage Interest (determined excluding the Commitments of Defaulting Lenders)
of the Outstanding Amount exceeds such non-Defaulting Lender’s Commitment and
(B) the conditions set forth in Section 5.2 (other than 5.2(a)) are satisfied at
such time;

 

35



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within five (5) Business Days following
notice by Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, if requested by an Issuing Lender, cash collateralize such
Defaulting Lender’s Percentage Interest of outstanding L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8 for so long as such L/C
Obligations are outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Percentage Interest of outstanding L/C Obligations pursuant to this
Section 2.20(c), Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Percentage Interest of outstanding L/C Obligations during the period
such Defaulting Lender’s Percentage Interest of outstanding L/C Obligations are
cash collateralized;

(iv) if the Percentage Interest of outstanding L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.20(c), then
the fees payable to the Lenders pursuant to Section 2.5 and Section 3.3 shall be
adjusted in accordance with such non-Defaulting Lenders’ Percentage Interests;
or

(v) if any Defaulting Lender’s Percentage Interest of outstanding L/C
Obligations are neither cash collateralized nor reallocated pursuant to this
Section 2.20(c), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to each Issuing Lender
until such L/C Obligations are cash collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Lender shall be required
to issue, amend, renew or increase any Letter of Credit, unless it is satisfied
that the related exposure will be 100%-covered by the Commitments of the
non-Defaulting Lenders (and participating interests in any such newly issued or
increased Letters of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i)
and/or, if requested by any Issuing Lender, cash collateral will be provided by
Borrower in accordance with Section 2.20.

(e) so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 10.7 but excluding Section 2.19) shall, in
lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Administrative Agent hereunder, (ii) second, pro rata, to
the payment of any amounts owing by such Defaulting Lender to any Issuing Lender
hereunder, (iii) third, if Administrative Agent or any Issuing Lender so
requests, to be held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing interest in
Letters of Credit, (iv) fourth, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as reasonably determined by Administrative Agent, (v) fifth, to
the payment of any amounts owing to the Lenders or an Issuing Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
such Issuing Lender against such Defaulting Lender as a result of

 

36



--------------------------------------------------------------------------------

such Defaulting Lender’s breach of its obligations under this Agreement,
(vi) sixth, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) seventh, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction.

In the event that Administrative Agent, Borrower and the Issuing Lenders (as
applicable) each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Percentage Interest; provided that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

2.21 Increase in Commitments. The Borrower may, at its option, at any time or
from time to time prior to the Termination Date, increase the Total Commitments
by up to $263,333,334 (the “Commitment Increase”) to an aggregate principal
amount not to exceed $1,600,000,000 by requesting the existing Lenders or new
lenders to commit to any such increase; provided that, (i) no Lender shall be
required to commit to any such increase; (ii) no such increase shall become
effective unless at the time thereof and after giving effect thereto (A) no
Default or Event of Default shall have occurred and be continuing, (B) each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects , and
(C) Administrative Agent shall have received a certificate from Borrower to the
effect of (A) and (B) of clause (ii); and (iii) no new lender shall become a
Lender pursuant to this Section 2.21 unless such lender is an Eligible Assignee
and Administrative Agent shall have given its prior written consent, which
consent shall not be unreasonably withheld. Borrower shall be entitled to pay
upfront or other fees to such lenders who extend credit pursuant to this
Section 2.21 as Borrower and such lenders may agree. Any increase in the Total
Commitments shall be a Class A Commitment. Such increases in the Commitments
shall become effective on the date (each such date, an “Increased Facility
Closing Date”) specified in an activation notice delivered to Administrative
Agent no less than ten (10) Business Days prior to effective date of such notice
specifying the amount of the increase and the effective date thereof. Each new
lender that provides any part of any such increase in the Commitments (a “New
Lender”) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit E, whereupon such New Lender
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement. Unless otherwise agreed by Administrative Agent, on each Increased
Facility Closing Date, Borrower shall borrow Revolving Loans under the relevant
increased Commitments from each Lender participating in the relevant increase in
an amount determined by reference to the amount of each Type of Loan (and, in
the case of Eurodollar Loans, of each Eurodollar Tranche) which would then have
been outstanding from such Lender if (x) each such Type or Eurodollar Tranche
had been borrowed or effected on such Increased Facility Closing Date and
(y) the aggregate amount of each such Type or Eurodollar Tranche requested to be
so borrowed or effected had been proportionately increased, and, if applicable
in connection with such increased Commitments, Borrower shall pay all amounts
due under Section 2.17. The Eurodollar Base Rate applicable to any Eurodollar
Loan borrowed pursuant to the preceding sentence shall equal the rate then
applicable to the Eurodollar Loans of the other Lenders in the same Eurodollar
Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between Borrower and the relevant Lender).

 

37



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(and on behalf of the Borrower or any Subsidiary or Joint Venture) on any
Business Day during the Commitment Period in such form as may be approved from
time to time by the Issuing Lender acting reasonably; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Commitments would be less than
zero. Each Letter of Credit shall (x) be denominated in Dollars and (y) expire
no later than the date that is ten (10) Business Days prior to the Class A
Termination Date. Notwithstanding that the Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary or Joint Venture, the Borrower shall be obligated to reimburse
the Issuing Lender and the Lenders for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of a Subsidiary or Joint Venture inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiary or Joint Venture. On the date hereof, the letters
of credit issued under the Second Amended Credit Agreement set forth on Schedule
3.1 attached hereto (collectively, the “Existing LCs”) shall be continued from
the Second Amended Credit Agreement under this Agreement and from and after the
date hereof, notwithstanding any language to the contrary contained in any of
the Existing LCs, the Existing LCs shall be deemed Letters of Credit issued
under this Agreement, and Borrower shall execute such acknowledgments and
agreements as Administrative Agent may reasonably request to evidence the
foregoing.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering
(including via electronic delivery) to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such information describing the purpose of the letter
of credit and the location of the related project or development as the Issuing
Lender may request. Upon receipt of any Application, the Issuing Lender will
process such Application and such information describing the purpose of the
letter of credit and the location of the related project or development
delivered to it in connection therewith in accordance with its customary
procedures and shall issue, unless the Issuing Lender has received written
notice from any Lender, the Administrative Agent or the Borrower, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5.2 shall not be satisfied, the Letter of Credit requested thereby
within two (2) Business Days after its receipt of the Application therefor and
all such requested information relating thereto by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed to by
the Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

 

38



--------------------------------------------------------------------------------

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the undrawn portion of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders, in
accordance with their respective Commitments, and payable quarterly in arrears
on calendar quarters and within three (3) Business Days of receipt an invoice
from Administrative Agent after the issuance date. In addition, the Borrower
shall pay to the Issuing Lender for its own account (excluding, for any Issuing
Lender, such Issuing Lender’s Commitment as a Lender) a fronting fee of
0.10% per annum on the aggregate undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on calendar quarters and within three
(3) Business Days of receipt an invoice from Administrative Agent or the Issuing
Lender after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses approved by the
Borrower as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Percentage Interest in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Percentage Interest of the amount that is not so reimbursed (or is so returned).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under this Agreement. A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error.

 

39



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

(d) Provided that Borrower has made the payments required pursuant to
Section 2.1(b), on the Class B Termination Date, all outstanding Letters of
Credit shall continue and be allocated among the Class A Lenders in accordance
with each Class A Lender’s Percentage Interest (after giving effect to the
adjustment in such Percentage Interest described in Section 2.1(c)(ii)).

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender through
Administrative Agent if so requested by Administrative Agent on the Business Day
next succeeding the Business Day on which such Issuing Lender notifies Borrower
of the date and amount of a draft presented under any Letter of Credit and paid
by such Issuing Lender for the amount of (a) the draft so paid and (b) any costs
and expenses described in Section 3.3(b) incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender or the Administrative Agent at its address for notices referred to herein
in Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.11(b) and (y) thereafter,
Section 2.11(c). Each Issuing Lender shall give the Administrative Agent and the
Borrower written notice, within one (1) Business Day, of receipt of each draw
request under any Letter of Credit, together with a copy of each such draw
request.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, (ii) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (iii) payment by the Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit
(provided that where an original Letter of Credit is required by the terms
thereof, an original or duplicate original which has been indemnified by the
beneficiary must be presented, and provided further that the foregoing shall not
exculpate the Issuing Lender from liability to the Borrower for the Issuing
Lender’s gross negligence or willful misconduct as may be finally judicially
determined in an independent action or proceeding brought by the Borrower
against the Issuing Lender following payment of the Borrower’s Reimbursement
Obligations), or (iv) any other event or circumstance whatsoever, whether or

 

40



--------------------------------------------------------------------------------

not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. The Issuing Lender shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of the
Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of bad faith, gross negligence or
willful misconduct (as found by a final and nonappealable decision of a court of
competent jurisdiction), shall be binding on the Borrower and shall not result
in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall, within one (1) Business Day
after receipt thereof, notify the Borrower of the date and amount thereof
together with a copy of such draft. The responsibility of the Issuing Lender to
the Borrower in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Borrower hereby represents and warrants to the
Administrative Agent, the Issuing Lender and each Lender that:

4.1 Financial Statement. Borrower has furnished to the Lenders on or prior to
the Closing Date a copy of the Form 10-K of Borrower and its Subsidiaries for
the period ended November 30, 2014; it being understood that such financial
statements filed with or furnished to the SEC by the Borrower (and which are
available online) shall be deemed to have been provided by the Borrower. Such
financial statements and the notes thereto, and any financial statements
required to be delivered by Borrower hereunder and the notes thereto, fairly
present in all material respects the consolidated financial position of Borrower
and its Subsidiaries as at the dates specified therein and the consolidated
results of operations and cash flows for the periods then ended, all in
conformity with GAAP.

4.2 No Material Adverse Change. There has been no material adverse change in the
financial condition of Borrower and its Subsidiaries, taken as a whole, since
the date of the most recently delivered financial statements.

 

41



--------------------------------------------------------------------------------

4.3 Organization, Powers, and Capital Stock. Each of the Loan Parties (a) is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its contracts and other rights and
to avoid any penalty or forfeiture except in each case to the extent of
omissions that would not have a Material Adverse Effect. All outstanding shares
of Capital Stock of Borrower are duly authorized, validly issued, fully paid,
nonassessable, and issued in compliance with all applicable state and federal
securities laws.

4.4 Authorization; and Validity of this Agreement; Consents; etc.

(a) Each of the Loan Parties has the power and authority to execute and deliver
this Agreement, the Notes, the Guarantee Agreement and the other Loan Documents
to which it is a party and to perform all its obligations hereunder and
thereunder. The execution and delivery by the Borrower of this Agreement and the
Notes and by each of the Loan Parties of the Guarantee Agreements and the other
Loan Documents to which it is a party and its performance of its obligations
hereunder and thereunder and any and all actions taken by the Loan Parties
(i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (ii) will
not violate or be in conflict with (A) any provisions of law (including, without
limitation, any applicable usury or similar law), (B) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate of incorporation
or by-laws, certificate of limited partnership or limited partnership agreement,
or articles or certificate of formation or operating agreement (as applicable),
(iii) will not violate, be in conflict with, result in a breach of or constitute
a default under any material indenture, agreement or other instrument to which
such Loan Party is a party or by which it or any of its properties or assets is
or may be bound (including without limitation any indentures pursuant to which
any debt Securities of the Borrower have been issued), and (iv) except as
otherwise contemplated by this Agreement, will not result in the creation or
imposition of any lien, charge or encumbrance upon, or any security interest in,
any of its properties or assets. Each of this Agreement, the Notes, the
Guarantee Agreement and the other applicable Loan Documents has been duly
executed and delivered by the applicable Loan Parties. The Loan Documents
constitute legal, valid and binding obligations of the applicable Loan Parties
enforceable against the applicable Loan Parties in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

(b) Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or is subject to any charter or other restrictions that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any other Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party that would have a Material
Adverse Effect, and consummation of the transactions contemplated hereby and in
the other Loan Documents will not cause any Loan Party to be in material default
under any material indenture, agreement or other instrument to which such Loan
Party is a party or by which it or any of its properties or assets is or may be
bound (including without limitation any indentures pursuant to which any debt
Securities of the Borrower have been issued).

(c) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K, and a Quarterly Report on Form 10-Q, in each case with the SEC) with,
or validation of, or exemption by, any governmental or public authority (whether
federal, state or local, domestic or foreign) or any subdivision thereof is
required in connection with, or as a condition precedent to, the due and valid
execution, delivery and performance by any Loan Party of the Credit Agreement,
the Notes, the Guarantee Agreements or the other Loan

 

42



--------------------------------------------------------------------------------

Documents, or the legality, validity, binding effect or enforceability of any of
the respective terms, provisions or conditions thereof. To the extent that any
franchises, licenses, certificates, authorizations, approvals or consents from
any federal, state or local (domestic or foreign) government, commission, bureau
or agency are required for the acquisition, ownership, operation or maintenance
by any Loan Party of properties now owned, operated or maintained by any of
them, those franchises, licenses, certificates, authorizations, approvals and
consents have been validly granted, are in full force and effect and constitute
valid and sufficient authorization therefor, except in each case to the extent
of omissions that would not have a Material Adverse Effect.

4.5 Compliance with Laws and Other Requirements. Each Loan Party is in
compliance with and conform to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of all
domestic or foreign governments or any instrumentality thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, the violation of which would have a Material
Adverse Effect, including, without limitation, regulations of the Board of
Governors of the Federal Reserve System, the Federal Interstate Land Sales Full
Disclosure Act, the Florida Land Sales Act or any comparable statute in any
other applicable jurisdiction.

4.6 Litigation. There is no action, suit, proceeding or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) pending
or, to the best knowledge of the Borrower, threatened against or affecting any
Loan Party which could reasonably be expected to have a Material Adverse Effect.
No Loan Party is in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which default would have a Material
Adverse Effect. Notwithstanding the foregoing, the litigation matters set forth
on Schedule 4.6 attached hereto shall be excluded and excepted for all purposes
of this Section 4.6.

4.7 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

4.8 Title to Properties. Each of the Loan Parties has good and marketable fee
title, or title insurable by a reputable and nationally recognized title
insurance company, to the Real Estate owned by it, and to all the other assets
owned by it and either reflected on the balance sheet and related notes and
schedules most recently delivered by the Borrower to the Lenders (the “Recent
Balance Sheet”) or acquired by it after the date of that balance sheet and prior
to the date hereof, except for those properties and assets which have been
disposed of since the date of the Recent Balance Sheet or which no longer are
used or useful in the conduct of its business and properties and assets the
absence of which would not have a Material Adverse Effect. All such Real Estate
and other assets owned by the Loan Parties are free and clear of all mortgages,
Liens, charges and other encumbrances (other than Permitted Liens), except
(i) in the case of Real Estate, as reflected on title insurance policies
insuring the interest of the applicable Loan Party in the Real Estate or in
title insurance binders issued with respect to the Real Estate (some of which
title insurance binders have expired but were valid at the time of acquisition
of the relevant Real Estate), and (ii) as reflected in the Recent Balance Sheet.

 

43



--------------------------------------------------------------------------------

4.9 Tax Liability. There have been filed all federal, state and local tax
returns with respect to the operations of the Loan Parties which are required to
be filed, except where extensions of time to make those filings have been
granted by the appropriate taxing authorities and the extensions have not
expired or where failure to file would not have a Material Adverse Effect. The
Loan Parties have paid or caused to be paid to the appropriate taxing
authorities all Taxes as shown on those returns and on any assessment received
by any of them, to the extent that those Taxes have become due, except for Taxes
the failure to pay which do not violate the provisions of this Agreement.

4.10 Regulations U and X; Investment Company Act.

(a) Neither the Borrower nor any other Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X). Margin stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Loan Parties which are subject
to any limitation on sale, pledge, or other restriction hereunder.

(b) No part of the proceeds of any of the Loans will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. If requested by the Lenders, the
Borrower shall furnish to the Lenders a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U. No part of
the proceeds of the Loans will be used for any purpose that violates, or which
is inconsistent with, the provisions of Regulation X.

(c) No Loan Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.11 Pension Plan. Neither the Borrower nor any other Loan Party is executing or
delivering any of the Loan Documents or entering into any of the transactions
contemplated hereby, directly or indirectly, in connection with any arrangement
or understanding in any respect involving any “employee benefit plan” with
respect to which the Borrower or any other Loan Party is a “party in interest”
within the meaning of the Employee Retirement Income Security Act of 1974, or a
“disqualified person”, within the meaning of the Code. No Unfunded Liabilities
exist with respect to any Plans except as would not have a Material Adverse
Effect. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other Loan Party nor any other
members of the Controlled Group has withdrawn from any Plan or initiated steps
to do so, and no steps have been taken to reorganize or terminate any Plan.

4.12 Subsidiaries; Joint Ventures. As of the date hereof, Schedule 4.12 contains
a complete and accurate list of (a) all Subsidiaries of the Borrower, including,
with respect to each Subsidiary, (i) its state of incorporation and (ii) the
number and percentage of its shares owned by the Borrower and/or by any other
Subsidiary, and (b) each Joint Venture, including, with respect to each such
Joint Venture, (i) its jurisdiction of organization and (ii) the number and
percentage of its shares owned by the Borrower and/or by any other Subsidiary.
All the outstanding shares of Capital Stock of each Subsidiary of the Borrower
are validly issued, fully paid and nonassessable, except as otherwise provided
by state wage claim laws of general applicability. All of the outstanding shares
of Capital Stock of each Subsidiary owned by the Borrower or another Subsidiary
as specified in Schedule 4.12 are owned free and clear of all Liens, security
interests, equity or other beneficial interests, charges and encumbrances of any
kind whatsoever, except for Permitted Liens. Neither the Borrower nor any other
Loan Party owns of record or beneficially any shares of the Capital Stock or
other equity interests of any Subsidiary that is not a Guarantor, except
Non-Guarantor Subsidiaries.

 

44



--------------------------------------------------------------------------------

4.13 Environmental Compliance. To the best of the Borrower’s knowledge and
belief, no Hazardous Substances in material violation of any Environmental Laws
are present upon any of the Real Estate owned by any Loan Party or any Real
Estate which is encumbered by any Mortgage held by any Loan Party, and neither
the Borrower nor any other Loan Party has received any notice to the effect that
any of the Real Estate owned by the Borrower or any other Loan Party or any of
their respective operations are not in compliance with any of the requirements
of applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Substance into the environment which non-compliance or
remedial action could be reasonably expected to have a Material Adverse Effect.

4.14 No Misrepresentation. The certificates, schedules, exhibits, reports and
other documents provided or to be provided by any Loan Party in connection with
the transactions contemplated hereby or thereby (including, without limitation,
the negotiation of and compliance with the Loan Documents), taken as a whole, do
not contain or will not contain a misstatement of a material fact or omit to
state a material fact required to be stated therein in order to make the
statements contained therein, in the light of the circumstances under which
made, not misleading.

4.15 Solvent. Borrower and its Subsidiaries on a consolidated basis are Solvent.

4.16 Foreign Direct Investment Regulations. Neither the making of the Loans or
advances of credit nor the repayment thereof nor any other transaction
contemplated hereby will involve or constitute a violation by any Loan Party of
any provision of the Foreign Direct Investment Regulations of the United States
Department of Commerce or of any license, ruling, order, or direction of the
Secretary of Commerce thereunder.

4.17 Relationship of the Loan Parties. The Loan Parties are engaged as an
integrated group in the business of owning, developing and selling Real Estate
and of providing the required services, credit and other facilities for those
integrated operations. The Loan Parties require financing on such a basis that
funds can be made available from time to time to such entities, to the extent
required for the continued successful operation of their integrated operations.
The Loans and other advances of credit to be made to the Borrower under this
Agreement are for the purpose of financing the integrated operations of the Loan
Parties, and the Loan Parties expect to derive benefit, directly or indirectly,
from the Loans and other advances, both individually and as a member of the
integrated group, since the financial success of the operations of the Loan
Parties is dependent upon the continued successful performance of the integrated
group as a whole.

4.18 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties operate.

 

45



--------------------------------------------------------------------------------

4.19 Foreign Asset Control Regulations. Neither the execution and delivery of
the Loan Documents by Borrower or any other Loan Party nor the use of the
proceeds by the Borrower of any Loan or any extension of credit, will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or the Anti-Terrorism Order or any enabling legislation
or executive order relating to any of the same. Without limiting the generality
of the foregoing, none of the Borrower, any Loan Party nor any of their
respective Subsidiaries (a) are or will become a blocked person described in
Section 1 of the Anti-Terrorism Order or (b) to Borrower’s knowledge, engage or
will engage in any dealings or transactions or be otherwise associated with any
such blocked person.

4.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will benefit from the credit facility established hereby,
is a Sanctioned Person. The Borrower shall not directly or indirectly utilize
the proceeds of any Loan or Letter of Credit in a manner that will violate
Anti-Corruption Laws or applicable Sanctions.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Notes. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Borrower and the
Class A Lenders, which shall be in full force and effect, (ii) the Guarantee
Agreement, executed and delivered by each Guarantor, which shall be in full
force and effect, and (iii) a Note payable to the order of each Lender that
shall have requested a Note in accordance with this Agreement (which Lenders as
of the Closing Date are identified on Schedule 5.1 attached hereto) and the Note
payable to the Swingline Lender, which shall be in full force and effect.

(b) Financial Statements. The Lenders shall have received filed form 10-K for
the Borrower and its Subsidiaries for the fiscal year ended November 30, 2014
(which financial statement shall be deemed delivered when filed with the SEC).

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses of the Administrative Agent for which
invoices have been presented by 12:00 Noon, New York City time at least two
(2) Business Days prior to the Closing Date (including the reasonable fees and
expenses of legal counsel to the Administrative Agent) on or before the Closing
Date.

 

46



--------------------------------------------------------------------------------

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The following supporting documents with respect to the Borrower
and certain other Loan Parties: (i) a copy of its certificate or articles of
incorporation or formation or certificate of limited partnership (as applicable)
certified as of a date reasonably close to the Closing Date to be a true and
accurate copy by the Secretary of State of its state of incorporation or
formation; (ii) a certificate of that Secretary of State, dated as of a date
reasonably close to the Closing Date, as to its existence and (if available)
good standing; (iii) a certificate of the Secretary of State of each
jurisdiction, other than its state of incorporation, in which it does business,
as to its qualification as a foreign corporation; (iv) a copy of its by-laws,
partnership agreement or operating agreement (as applicable), certified by its
secretary or assistant secretary, general partner, manager or other appropriate
Person (as applicable) to be a true and accurate copy of its by-laws,
partnership agreement or operating agreement (as applicable) in effect on the
Closing Date; (v) a certificate of its secretary or assistant secretary, general
partner, manager or other appropriate Person (as applicable), as to the
incumbency and signatures of its officers or other Persons who have executed any
documents on behalf of such Loan Party in connection with the transactions
contemplated by this Agreement; (vi) a copy of resolutions of its Board of
Directors, certified by its secretary or assistant secretary to be a true and
accurate copy of resolutions duly adopted by such Board of Directors, or other
appropriate resolutions or consents of, its partners or members certified by its
general partner or manager (as applicable) to be true and correct copies thereof
duly adopted, approved or otherwise delivered by its partners or members (to the
extent necessary and applicable), each of which is certified to be in full force
and effect on the Closing Date, authorizing the execution and delivery by it of
this Agreement and any Notes, Guarantee Agreement and other Loan Documents
delivered on the Closing Date to which it is a party and the performance by it
of all its obligations thereunder; and (vii) such additional supporting
documents and other information with respect to its operations and affairs as
the Administrative Agent may reasonably request.

(e) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Clifford Chance LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1, and a favorable legal
opinion from Borrower’s internal counsel, substantially in the form of Exhibit
F-2. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Representations and Warranties; No Defaults. Certificates signed by a duly
authorized officer of the Borrower stating that: (i) the representations and
warranties of the Borrower contained in Section 4 hereof are correct and
accurate on and as of the Closing Date as though made on and as of the Closing
Date and (ii) no event has occurred and is continuing which constitutes an Event
of Default or Default hereunder as of the Closing Date, or after giving effect
to any extension of credit on the Closing Date.

(g) Compliance Certificate. Delivery of a Compliance Certificate, substantially
in the form of Exhibit B, as of November 30, 2014.

(h) Additional Documents. Such other documents as the Administrative Agent, its
counsel or any Lender may reasonably request.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Borrowing Request. The Administrative Agent shall have received notice of
Borrower’s request for Revolving Loan as provided in Section 2.2, Swingline Loan
as provided in Section 2.3 or Letter of Credit request as provided in
Section 3.2.

 

47



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided if any such representations and warranties are expressly
made only as of a prior date, such representations and warranties shall be true
as of such prior date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(d) Commitment. After giving effect to such Loan or Letter of Credit, (i) the
L/C Obligations shall not exceed the L/C Commitment and (ii) the aggregate
outstanding principal amount of Loans shall not exceed the portion of the Total
Commitments available for Loans.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities or increased costs) is owing to any
Lender, the Issuing Lender or the Administrative Agent hereunder, Borrower shall
and shall cause each Loan Party to:

6.1 Reporting Requirements. Borrower shall maintain a standard system of
accounting established and administered in accordance with GAAP and shall cause
to be delivered to the Administrative Agent (for prompt distribution by the
Administrative Agent to Lenders):

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of that fiscal year and the related consolidated
statements of earnings, stockholders’ equity and cash flows for that fiscal
year, all with accompanying notes and schedules, prepared in accordance with
GAAP consistently applied and audited and reported upon by Deloitte & Touche or
another firm of independent certified public accountants of similar recognized
standing selected by the Borrower and acceptable to the Administrative Agent
(such audit report shall not be qualified by “going concern” or as to scope);
the financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower under this reporting requirement;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters, of each fiscal year of the Borrower (commencing
with the fiscal quarter ending February 28, 2015), a consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of that quarter, and the
related consolidated statement of earnings and cash flows of the Borrower and
its Subsidiaries for the period from the beginning of the fiscal year to the end
of that quarter, all prepared in accordance with GAAP consistently applied,
unaudited but certified by an Authorized Financial Officer to fairly represent
in all material respects the consolidated financial position of Borrower and its
Subsidiaries as at the dates

 

48



--------------------------------------------------------------------------------

specified therein and the consolidated results of operations and cash flows for
the periods then ended, all in conformity with GAAP; the financial statements
filed with or furnished to the SEC by the Borrower (and which are available
online) shall be deemed to have been provided by the Borrower under this
reporting requirement;

(c) within 120 days after the end of each fiscal year of the Borrower, a letter
signed by that firm of independent certified public accountants to the effect
that, during the course of their examination, nothing came to their attention
which caused them to believe that any Event of Default has occurred, or if such
Event of Default has occurred, specifying the facts with respect thereto;

(d) within 120 days after the beginning of each fiscal year of the Borrower
commencing on or after fiscal year 2015, a projection, in reasonable detail and
in form and substance satisfactory to the Administrative Agent, on a quarterly
basis, of the cash flow, earnings and the balance sheet of the Borrower and its
Subsidiaries for that fiscal year, accompanied by assumptions used;

(e) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended) filed by the Borrower with or furnished to any securities exchange or
any governmental authority or commission, except material filed with or
furnished to governmental authorities or commissions relating to the development
of Real Estate in the ordinary course of the business of the Loan Parties and
which does not relate to or disclose any Material Adverse Effect; the reports
and financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower under these reporting requirements;

(f) as soon as available and in any event within 60 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year for the 10 largest homebuilding unconsolidated
Joint Ventures, financial information in the form represented in the quarterly
financial statements filed with the SEC for the fiscal quarter ending
February 28, 2015, and if the foregoing information is provided in such
quarterly and annual financial statements filed with the SEC, such filings shall
be sufficient to satisfy this requirement;

(g) within 60 days after the end of each of the Borrower’s first three fiscal
quarters, and within 120 days after the end of each of the Borrower’s fiscal
years (commencing with the fiscal quarter ending February 28, 2015 and fiscal
year ending November 30, 2015), a Compliance Certificate, including
(i) calculations (in reasonable detail) and other information, if any, required
to indicate whether Borrower is in compliance, as of the last day of such
quarterly or annual period, as the case may be, with Sections 7.1 and 7.6 and
(ii) a statement, from the relevant signatories that, having read this
Agreement, and based upon an examination which they deemed sufficient to enable
them to make an informed statement, there does not exist any Event of Default or
Default, or if such Event of Default or Default has occurred, specifying the
facts with respect thereto;

(h) as soon as possible and in any event within 30 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by a Responsible Officer of the Borrower, describing said Reportable
Event and the action which the Borrower proposes to take with respect thereto;

(i) as soon as possible and in any event within 10 days after receipt thereof by
the Borrower or any other Loan Party, a copy of (i) any notice or claim to the
effect that the Borrower or any other Loan Party is or may be liable to any
Person as a result of the release by the Borrower, any other Loan

 

49



--------------------------------------------------------------------------------

Party, or any other Person of any Hazardous Substance into the environment, and
(ii) any notice alleging any violation of any Environmental law or any federal,
state or local health or safety law or regulation by the Borrower or any other
Loan Party, which, in either case, could reasonably be expected to have a
Material Adverse Effect;

(j) within 60 days after the end of each of the Borrower’s first three fiscal
quarters, and within 120 days after the end of each of the Borrower’s fiscal
years (commencing with the fiscal quarter ending February 28, 2015 and fiscal
year ending November 30, 2015), in which there occurred an event that requires a
Subsidiary that is not then a Guarantor to become a Guarantor under this
Agreement (as described in Section 6.7 below) (or at any time that the Borrower
may elect to cause any other Subsidiary to be a Guarantor), the Borrower shall
deliver to the Administrative Agent (i) a Supplemental Guaranty, substantially
in the form provided for in the Guarantee Agreement, executed by a duly
authorized officer of such Subsidiary; (ii) a copy of the certificate of
incorporation or other organizational document of such Subsidiary, certified by
the secretary of state or other official of the state or other jurisdiction of
its incorporation; and (iii) representations and warranties from Borrower
regarding such Guarantor’s formation, authority, execution, delivery,
non-contravention and enforceability of the Supplemental Guaranty as are
delivered by the Borrower and Loan Parties at the Closing Date; and

(k) such supplements to the aforementioned documents and additional information
and reports as the Administrative Agent or any Lender may from time to time
reasonably require, subject in each case to any existing confidentiality
agreements binding on any Loan Party.

6.2 Payment of Taxes and Other Potential Liens. Pay and discharge or cause to be
paid and discharged promptly all taxes, assessments and governmental charges or
levies imposed upon any Loan Party or upon any of their respective incomes or
receipts or upon any of their respective properties before the same shall become
in default or past due, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might result in the imposition of a Lien
or charge upon such properties or any part thereof; provided, however, that it
shall not constitute a violation of the provisions of this provision if any Loan
Party shall fail to perform any such obligation or to pay any such debt (except
for obligations for money borrowed), tax, assessment, governmental charge or
levy or claim for labor, materials or supplies which is being contested in good
faith, by proper proceedings diligently pursued, and as to which adequate
reserves have been provided.

6.3 Preservation of Existence. Do or cause to be done all things or proceed with
due diligence with any actions or courses of action which may be necessary to
preserve and keep in full force and effect its existence under the laws of their
respective states of incorporation or formation and all qualifications or
licenses in jurisdictions in which such qualification or licensing is required
for the conduct of its business or in which the Lenders shall request such
qualification (except omissions that would not have a Material Adverse Effect);
provided, however, that nothing herein shall be deemed to prohibit (a) a Loan
Party from merging into or consolidating with any other Loan Party or any other
Subsidiary of the Borrower; provided (i) the Borrower is the surviving entity in
the case of a merger involving the Borrower and (ii) the surviving entity in the
case of a merger involving a Loan Party and a Subsidiary that is not a Loan
Party is, or upon such merger becomes, a Loan Party or (b) a Subsidiary that is
not a Loan Party from merging into or consolidating with any other Subsidiary
that is not a Loan Party. The Borrower will, and will cause each other Loan
Party to, carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted and
ancillary and complementary business thereto and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted (except omissions that would not have a Material Adverse Effect). The
primary business of the Borrower and each other Loan Party shall at all times be
the acquisition, development and sale of real estate assets and ancillary and
complementary business thereto.

 

50



--------------------------------------------------------------------------------

6.4 Maintenance of Properties. Maintain all its properties and assets in good
working order and condition and make all necessary repairs, renewals and
replacements thereof so that its business carried on in connection therewith may
be properly conducted at all times; and maintain or require to be maintained
(a) adequate insurance, by financially sound and reputable insurers, on all
properties of the Loan Parties which are of character usually insured by Persons
engaged in the same or a similar business (including, without limitation, all
Real Estate encumbered by mortgages securing mortgage loans made by any Loan
Party, to the extent normally required by prudent mortgagees, and all Real
Estate which is subject of an equity investment by any Loan Party, to the extent
normally carried by prudent builder-developers) against loss or damage resulting
from fire, defects in title or other risks insured against by extended coverage
and of the kind customarily insured against by those Persons, (b) adequate
public liability insurance against tort claims which may be incurred by any Loan
Party, and (c) such other insurance as may be required by law. Upon the request
of the Administrative Agent, the Borrower will furnish to the Lenders full
information as to the insurance carried. Notwithstanding the foregoing
provisions of this section, the Borrower shall be permitted to self-insure
against all property and casualty risks associated with its construction of
dwelling units up to a maximum aggregate construction exposure for any project
or development not to exceed at any time ten percent (10%) of Consolidated
Tangible Net Worth.

6.5 Access to Premises and Books. At all reasonable times and as often as any
Lender may reasonably request, permit authorized representatives and agents
(including accountants) designated by that Lender to (a) have access to the
premises of the Borrower and each other Loan Party and to their respective
corporate books and financial records, and all other records relating to their
respective operations and procedures, (b) make copies of or excerpts from those
books and records and (c) upon reasonable notice to the Borrower, discuss the
respective affairs, finances and operations of the Loan Parties with, and to be
advised as to the same by, their respective officers and directors.

6.6 Notices. Give prompt written notice to the Administrative Agent of (a) any
proceeding instituted by or against the Borrower or any other Loan Party in any
federal or state court or before any commission or other regulatory body,
federal, state or local, or any such proceedings threatened against the Borrower
or any other Loan Party in writing by any federal, state or other governmental
agency, in each case which would have a Material Adverse Effect, and (b) any
other Event which could reasonably be expected to lead to or result in a
Material Adverse Effect, or which, with or without the giving of notice or the
passage of time or both, would constitute an Event of Default.

6.7 Addition and Removal of Guarantors. Give the Administrative Agent written
notice of (a) the formation or acquisition of any Material Subsidiary, (b) the
increase of the Net Worth of any Subsidiary that is not a Guarantor (other than
a Mortgage Banking Subsidiary, Rialto Subsidiary, Designated Subsidiary,
Commercial Subsidiary, Multi-Family Subsidiary or Sunstreet Subsidiary) that
results in such Subsidiary becoming a Material Subsidiary or (c) the increase in
the aggregate Net Worth of all Subsidiaries (other than Mortgage Banking
Subsidiaries, Rialto Subsidiaries, Designated Subsidiaries, Commercial
Subsidiaries, Multi-Family Subsidiaries or Sunstreet Subsidiaries) that are not
Guarantors to an amount in excess of $75,000,000, in

 

51



--------------------------------------------------------------------------------

each case not later than ninety (90) days after such occurrence. In the case of
an event described in clause (a) or (b) above, such Material Subsidiary shall be
required to become a Guarantor and, in the case of an event described in clause
(c) above, the applicable Subsidiary or Subsidiaries selected by the Borrower
necessary to satisfy the requirements of the proviso contained in the definition
of “Material Subsidiary” shall be required to become Guarantors, provided,
however, that the Borrower may elect to cause a Subsidiary that is not required
to be a Guarantor to become a Guarantor. Notwithstanding anything to the
contrary, if at any time or from time to time any event results in a Change in
Status of a Guarantor, the Borrower shall deliver notice thereof to the
Administrative Agent, including a reasonably detailed description of the Change
in Status and a statement of the effective date of the Change in Status. Such
notice shall be delivered no later than 60 days after the end of the fiscal
quarter during which such Change in Status occurs; provided, however, that with
respect to any Change in Status occurring during the last quarter of Borrower’s
fiscal year, such notice shall be delivered no later than 120 days after the end
of such final fiscal quarter. Each Change in Status event shall be effective as
of the effective date of such Change in Status, automatically, without any
further action by any party to this Agreement, and the Subsidiary that is
subject to such Change in Status shall no longer be a Guarantor. In connection
with each Change in Status, the Administrative Agent, on behalf of Lenders,
shall promptly following receipt of written notice of Change in Status, execute
and deliver to the Borrower a written confirmation of such Change in Status.
Notwithstanding any other provision herein, any Guarantor may be released from
its Guarantee Agreement with the consent of the Required Lenders.

6.8 Compliance with Laws and Other Requirements. Promptly and fully, comply
with, conform to and obey all present and future laws, ordinances, rules,
regulations, orders, writs, judgments, injunctions, decrees, awards and all
other legal requirements applicable to the Loan Parties and their respective
properties, including, without limitation, Regulation Z of the Board of
Governors of the Federal Reserve System, the Federal Interstate Land Sales Full
Disclosure Act, ERISA, the Florida Land Sales Act or any similar statute in any
applicable jurisdiction, the violation of which would have a Material Adverse
Effect on any Loan Party. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

6.9 Use of Proceeds. Use and cause to be used the proceeds of the Loans for
working capital and general corporate purposes including acquisitions. The
Borrower will not request any Loan or Letter of Credit, and the Borrower shall
not use, and shall (a) procure that its Subsidiaries and its or their respective
directors, officers and employees shall not use and (b) use commercially
reasonable efforts to procure that its agents shall not use, the proceeds of any
Loan or Letter of Credit (i) in a manner that will violate any Anti-Corruption
Laws, (ii) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 7. NEGATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities and increased costs) is owing to any
Lender, the Issuing Lender or the Administrative Agent hereunder:

7.1 Financial Condition Covenants. Borrower shall not,

 

52



--------------------------------------------------------------------------------

(a) Maximum Leverage Ratio. as of the end of each fiscal quarter, permit the
Maximum Leverage Ratio to exceed 65%, provided, however, that (i) the Maximum
Leverage Ratio may be reduced from time to time if Borrower fails to maintain
for two consecutive fiscal quarters an Interest Coverage Ratio equal to or
greater than 2.25:1.00 for the last twelve (12) months then ended (the “Interest
Coverage Trigger”; and such failure to satisfy the Interest Coverage Trigger for
such two consecutive fiscal quarters shall be a “Mandatory Prepayment and
Leverage Ratio Event”) then, commencing with the fiscal quarter immediately
following such Mandatory Prepayment and Leverage Ratio Event and continuing each
quarter thereafter while a Mandatory Prepayment and Leverage Ratio Event
continues, the Maximum Leverage Ratio shall be reduced by 2.5% each quarter, but
in no event shall the Maximum Leverage Ratio be reduced to less than 60%, and
(ii) if at any time following a Mandatory Prepayment and Leverage Ratio Event,
Borrower satisfies the Interest Coverage Trigger for two consecutive quarters,
then, commencing with the fiscal quarter immediately following satisfaction of
the Interest Coverage Trigger for two consecutive quarters and each quarter
thereafter, the Maximum Leverage Ratio shall be increased by 2.5% per quarter,
but in no event shall the Maximum Leverage Ratio exceed 65%. (By way of example,
the first fiscal quarter following a Mandatory Prepayment and Leverage Ratio
Event, the Maximum Leverage Ratio shall be reduced from 65% by 2.5% to 62.5% for
such quarter, and if the Mandatory Prepayment and Leverage Ratio Event
continues, the Maximum Leverage Ratio shall be further reduced from 62.5% by
2.5% to 60% the next fiscal quarter and shall continue at 60% for each fiscal
quarter thereafter until the Interest Coverage Trigger is satisfied for two
consecutive quarters. Commencing with the first fiscal quarter following
satisfaction of the Interest Coverage Trigger for two consecutive quarters after
a Mandatory Prepayment and Leverage Ratio Event has occurred, the Maximum
Leverage Ratio (if as of such quarter was 60%) shall be increased from 60% by
2.5% to 62.5% and so long as the Interest Coverage Trigger is satisfied, the
Maximum Leverage Ratio shall be increased from 62.5% by 2.5% to 65% the next
fiscal quarter and shall continue for each quarter thereafter at 65% so long as
no Mandatory Prepayment and Leverage Ratio Event subsequently occurs).

(b) Interest Coverage/Liquidity Test. as of the end of each fiscal quarter, fail
to maintain either (i) Liquidity in an amount equal to or greater than 1.00x
Consolidated Interest Incurred for the last twelve months then ended or (ii) an
Interest Coverage Ratio of equal to or greater than 1.50:1.00 for the last
twelve months then ended.

(c) Minimum Net Worth Test. as of the end of each fiscal quarter, fail to
maintain minimum Consolidated Tangible Net Worth of at least the sum of
(i) $1,459,657,000 plus (ii) the sum of (A) 50% of the cumulative Consolidated
Net Income, from February 29, 2012, if positive, plus (B) 50% of the net cash
proceeds from any equity offerings of Borrower from and after February 29, 2012.

7.2 Liens and Encumbrances. Borrower shall not, nor shall it permit any other
Loan Party to, grant or suffer or permit to exist any Liens on any of its
rights, properties or assets other than Permitted Liens.

7.3 Limitation on Fundamental Changes. Borrower shall not, nor shall it permit
any other Loan Party to, do any of the following:

(a) sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Loan Parties (on a consolidated basis)
except for the sale of inventory in the ordinary course of business;

(b) merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;

 

53



--------------------------------------------------------------------------------

(c) dissolve, liquidate or wind up its business by operation of law or
otherwise; or

(d) distribute to the stockholders of the Borrower any Securities of any
Subsidiary that is a Guarantor;

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person,
(3) the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and
(4) such occurrence shall not constitute or give rise to an Event of Default.

Nothing contained in this Section 7.3, however, shall restrict (i) any sale of
assets among the Borrower and its Subsidiaries which is in the ordinary course
of business or is otherwise in compliance with all other provisions of this
Agreement or (ii) any sale, assignment, lease or other disposition of one or
more Non-Guarantor Subsidiaries together with any asset or property ancillary or
incidental to such disposition.

7.4 Permitted Investments. Borrower shall not, nor shall it permit any Ratio
Subsidiary to, make any Investment or otherwise acquire any interest in any
Person, except:

(a) Investments in or loans or advances to (i) Borrower, (ii) Joint Ventures or
partners in Joint Ventures to which the Borrower or a Subsidiary is a party,
(iii) Subsidiaries, and (iv) any Person which would become a Subsidiary or Joint
Venture upon the making of such investment;

(b) temporary cash Investments (including Permitted Investments);

(c) Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;

(d) receivables owing to Borrower or any Guarantor if created or acquired in the
ordinary course of business;

(e) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(f) lease, utility and other similar deposits in the ordinary course of
business;

(g) Investments made by Borrower or any Guarantor for consideration consisting
only of common equity interests;

(h) Investments or securities received in settlement of debts owing to Borrower
or any Guarantor in the ordinary course of business;

(i) Investments outstanding on the Closing Date, as set forth on Schedule 7.4;

 

54



--------------------------------------------------------------------------------

(j) loans to directors, officers, employees, agents, customers or suppliers in
the ordinary course of business not to exceed $10,000,000 in the aggregate at
any time outstanding;

(k) Investments in Persons engaged in businesses other than single-family
homebuilding and the acquisition of land for single-family homebuilding
(including the acquisition of land through the acquisition and foreclosure of
liens on such land) at any time outstanding not to exceed ten percent (10%) of
Consolidated Tangible Net Worth as of the most recently ended fiscal quarter of
the Borrower; and

(l) other Investments in the aggregate amount not to exceed $50,000,000 at any
time outstanding (with each Investment being valued as of the date made without
subsequent regard to change in value).

7.5 No Margin Stock. Borrower shall not, nor shall it permit any Loan Party to,
use any of the proceeds of the Loans to purchase or carry any “margin stock” (as
defined in Regulation U).

7.6 Mortgage Banking Subsidiaries’ Capital Ratio. Borrower shall not permit the
ratio of the combined total Indebtedness of the Mortgage Banking Subsidiaries to
the aggregate Net Worth of the Mortgage Banking Subsidiaries to exceed, at any
time, twelve (12) to one (1).

7.7 Prepayment of Indebtedness. If a Default has occurred and is continuing or
an acceleration of the indebtedness under this Agreement has occurred, Borrower
shall not voluntarily prepay, or permit any Guarantor voluntarily to prepay, the
principal amount, in whole or in part, of any indebtedness other than
(a) indebtedness owed to each Lender hereunder or under some other agreement
between Borrower and such Lender, (b) indebtedness which ranks pari passu with
the indebtedness incurred under this Agreement which is or becomes due and owing
whether by reason of acceleration or otherwise and (c) indebtedness which is
exchanged for, or converted into, Capital Stock (or securities to acquire
Capital Stock) of any Loan Party.

7.8 Pension Plan. Borrower shall not, nor shall it permit any other Loan Party
to, enter into, maintain or make contributions to, or permit any Subsidiary to
enter into, maintain or make contributions to, directly or indirectly, any plan
that is subject to Title IV of ERISA, except for defined benefit pension plans
of any Persons formed or acquired, directly or indirectly, by Borrower or any
Subsidiary as permitted under this Agreement, or as may otherwise comply with
the terms of Section 4.11.

7.9 Transactions with Affiliates. Borrower shall not, not shall it permit any
other Loan Party to, enter into any transaction (including, without limitation,
the purchase or sale of any property or service) with, or make any payment or
transfer to, any Affiliate (or permit any Loan Party to do any of the
foregoing), except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or a Loan Party’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Loan Party
than the Borrower or such Loan Party would obtain in a comparable arms’-length
transaction.

 

55



--------------------------------------------------------------------------------

7.10 Foreign Assets Control Regulations. The Borrower shall not use or permit
the direct use of the proceeds of any Loan or any extension of credit in any
manner that will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same. Without
limiting the foregoing, neither the Borrower nor any other Loan Party will
permit itself nor any of its Subsidiaries to (a) become a blocked person
described in Section 1 of the Anti-Terrorism Order or (b) engage in any dealings
or transactions or be otherwise associated with any person who is a blocked
person after the Borrower or any other Loan Party acquires knowledge that such
person is a blocked person.

SECTION 8. EVENTS OF DEFAULT; REMEDIES

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any fees
hereunder within five (5) Business Days after any such interest or fees becomes
due in accordance with the terms hereof; or the Borrower shall fail to pay any
other amount payable hereunder or under any other Loan Document, within five
(5) Business Days after notice that such other amount became due; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document when made which
shall be materially false or misleading when made if the same has a Material
Adverse Effect and, with respect to any matter which is reasonably capable of
being cured, such Loan Party shall have failed to cure the occurrence causing
the representation or warranty to be materially false or misleading within
fifteen (15) days after notice thereof by the Administrative Agent to Borrower;
or

(c) any Loan Party shall default in the observance or performance of any
covenant contained in Section 6.9; or

(d) any Loan Party shall default in the observance or performance of any other
covenant contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days after the Borrower
has knowledge of such violation or should have known such violation exists; or

(e) any Loan Party shall default in making any payment of any principal of any
Indebtedness (including any Contingent Obligation, but excluding the Loans and
Non-Recourse Indebtedness) beyond any applicable period of grace, or default
shall be made with respect to the performance of any other obligation incurred
in connection with any such Indebtedness or Contingent Obligations beyond any
applicable period of grace, and such Indebtedness or Contingent Obligation
equals or exceeds $50,000,000, and the effect of any of the foregoing defaults
described in this Section 8(d) is to accelerate the maturity of such
Indebtedness or Contingent Obligation or to cause such Indebtedness or
Contingent Obligation to become due prior to its stated maturity, or any such
Indebtedness or Contingent Obligation shall not be paid when due and such
default shall not have been remedied or cured by such Loan Party or waived by
the obligee; or

 

56



--------------------------------------------------------------------------------

(f) (i) Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against Borrower or any Significant Subsidiary any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against Borrower or any Significant Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Borrower or any
Significant Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Borrower or any Significant Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or Borrower or any
Significant Subsidiary shall make a general assignment for the benefit of its
creditors; or

(g) one or more final non-appealable judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability of more than
$50,000,000, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; provided, that the litigation matters set forth on Schedule 4.6
attached hereto shall be excluded and excepted for all purposes of this
Section 8(g); or

(h) any Loan Party shall be the subject of any proceeding or investigation
pertaining to the release by any Loan Party, any of its Subsidiaries or any
other Person of any Hazardous Substance into the environment, or any violation
of any Environmental Law or any federal, state or local health or safety law or
regulation, which, in either case, could reasonably be expected to have a
Material Adverse Effect; or

(i) the guarantee contained in Section 1 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert (excluding release of any Loan Party
in accordance with the Loan Documents); or

(j) there shall occur any Change of Control of the Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all

 

57



--------------------------------------------------------------------------------

Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

On and after the occurrence of an Event of Default, the Administrative Agent
shall apply all payments in respect of any Obligations in the following order:
(i) first, to pay Obligations in respect of (A) any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent, (B) any fees
(other than commitment fees and Letter of Credit fees), expenses, reimbursements
or indemnities then due to the Lenders and Issuing Lenders and (C) to pay
commitment fees, Letter of Credit fees and interest due in respect of Loans and
Letters of Credit; (ii) second to the ratable payment or prepayment of principal
outstanding on Loans and Letters of Credit; and (iii) third, to the ratable
payment of all other Obligations. On or after the occurrence of an Event of
Default, all principal payments in respect of Loans shall be applied, first, to
repay outstanding Swingline Loans, next outstanding ABR Loans and then to repay
outstanding Eurodollar Loans, with those that have the earlier expiring Interest
Period being repaid prior to those that have later expiring Interest
Periods. The order of priority set forth in this paragraph and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Lenders, and the Issuing Lenders as
among themselves. The order of priority set forth in clause (i) may be changed
only with the prior written consent of the Administrative Agent and the order of
priority of payments in respect of Letters of Credit may be changed only with
the prior written consent of the Issuing Lenders.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

58



--------------------------------------------------------------------------------

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own bad faith, gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

59



--------------------------------------------------------------------------------

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agents to any Lender. Each Lender represents to any Agent that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent, the Issuing
Lender (in its capacity as the Issuing Lender only), the Lead Arrangers (in
their respective capacities as an Arranger only) and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Percentage Interests in effect on the date on which
indemnification is sought under this Section 9.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section 9.7 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it,

 

60



--------------------------------------------------------------------------------

each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(e) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agents and Syndication Agents. None of the Documentation
Agents nor any of the Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby (except that

 

61



--------------------------------------------------------------------------------

an increase in the available portion of any Commitment of any Lender pursuant to
Section 2.20 shall not be deemed to constitute an increase of the Commitment of
such Lender); (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the collateral provided pursuant to this Agreement or release all or
substantially all of the Guarantors from their obligations under the Guarantee
Agreement, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.14 without the written consent of all
the Lenders; (v) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; (vi) amend, modify or waive any
provision of Section 2.3 or 2.4 without the written consent of the Swingline
Lender; or (vii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent on a subsequent or other Default or Event of
Default.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

Lennar Corporation

700 Northwest 107th Avenue, Suite 400

Miami, Florida 33172

Attention: Bruce Gross, Chief Financial Officer Telecopy: 305-227-7115
Telephone: 305-229-6428 Email: bruce.gross@lennar.com with copies to:

Lennar Corporation

700 Northwest 107th Avenue, Suite 400

Miami, Florida 33172

Attention: Mark Sustana, General Counsel Telecopy: 305-229-6650 Telephone:
305-229-6584 Email: mark.sustana@lennar.com and:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Jay Gavigan, Esq. Telecopy: 212-878-8375 Telephone: 212-878-8531
Email: jay.gavigan@cliffordchance.com

 

62



--------------------------------------------------------------------------------

Administrative Agent:

JPMorgan Chase Bank, N.A.

383 Madison Ave, 24th Floor

New York, NY 10179

Attention: Chiara Weisbrod Carter Telecopy: [                    ] Telephone:
212-622-6401 Email: Chiara.w.carter@jpmorgan.com and:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, DE 19713-2107

Attention: John K. Enyam Telecopy: [                    ] Telephone: 302-634-833
Email: john.enyam@jpmorgan.com with copies to:

Morrison & Foerster LLP

707 Wilshire Blvd., Suite 6000

Los Angeles, CA 90017

Attention: Marc D. Young, Esq. Telecopy: 213-892-5454 Telephone: 213-892-5659
Email: myoung@mofo.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received, provided such notice,
request or demand is received during the recipient’s normal business hours.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

63



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the administration of the transactions contemplated
hereby and thereby, including the reasonable and documented fees and
disbursements of counsel to the Administrative Agent and Lead Arrangers and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate (but excluding any taxes or increased costs otherwise excluded
in this Agreement including, for the avoidance of doubt, those taxes excluded by
Section 2.16(a), (c) or (d)), (b) to pay or reimburse the Administrative Agent
and the Lenders for all their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of one law firm for the
Administrative Agent and the Lenders, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes (but excluding any taxes or
increased costs otherwise excluded in this Agreement including, for the
avoidance of doubt, those taxes excluded by Section 2.16(a), (c) or (d)), if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Issuing Lenders, the Administrative Agent and the Lead Arrangers and
their respective officers, directors, employees, affiliates, agents, advisors
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (but excluding any taxes or increased costs
otherwise excluded in this Agreement including, for the avoidance of doubt,
those taxes excluded by Section 2.16(a), (c) or (d)) or disbursements of any
kind or nature whatsoever arising from any claim or suit, action or other
proceeding relating to (i) this Agreement, the other Loan Documents and any such
other documents, including any of the foregoing relating to the use of proceeds
of the Loans or Letter of Credit (including any refusal by the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), or (ii) the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Loan Party or
any of the Properties, including any of the foregoing relating to the use of
proceeds of the Loans or Letter of Credit, whether or not such claim,
litigation, investigation or proceeding

 

64



--------------------------------------------------------------------------------

is brought by Borrower or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto, together with the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than thirty (30) days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder(s) to a Competitor
without the Borrower’s written consent or otherwise except in accordance with
this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund, or, if an Event of Default has occurred
and is continuing, any other Person subject, in the case of a Competitor, to the
Borrower’s written consent; and

(B) the Administrative Agent, Swingline Lender and the Issuing Lender (such
consent not to be unreasonably withheld), provided that no consent of the
Administrative Agent, Swingline Lender or the Issuing Lender shall be required
for an assignment by a Lender to an Affiliate of such Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the

 

65



--------------------------------------------------------------------------------

Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). No transfer or assignment of a Lender’s
participation hereunder shall be effective unless and until recorded in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. A copy of the Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time on request.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Assignee shall have failed
to make any payment required to be made by it

 

66



--------------------------------------------------------------------------------

pursuant to Section 2.4(b), 2.4(c), 2.14(d), 2.14(e), 3.4, 3.5 or 9.7, the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, the Issuing Lender or the Swingline Lender sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clause (i) of the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.6. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.19 with respect to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
Borrower provides prior written consent that such Participant may be entitled to
receive a greater payment under Section 2.15 or 2.16. Any Participant shall not
be entitled to the benefits of Section 2.16 unless such Participant complies
with Section 2.16(e) and (f).

 

67



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(e), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and their respective Affiliates shall have the right, without notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise but after giving effect to any applicable period of grace), to apply
to the payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender or its Affiliate, provided that the
failure to give such notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

68



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

 

69



--------------------------------------------------------------------------------

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by Borrower having the effect of releasing any guarantee obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.1, provided that releases of Guarantors must comply with Section 6.7
unless otherwise consented to by the Lenders in accordance with Section 10.1.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential or as
material and non-public information; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any Affiliate thereof,
(b) subject to an agreement to comply with the provisions of this Section 10.15,
to any actual or prospective Transferee, (c) to its employees, directors,
agents, service providers, attorneys, accountants and other professional
advisors or those of any of its Affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (j) if agreed by the Borrower in its sole
discretion, to any other Person. Borrower acknowledges that information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry is
not non-public information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

70



--------------------------------------------------------------------------------

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

[Signatures appear on the next page.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LENNAR CORPORATION, as Borrower By:

/s/ Jonathan M. Jaffe

Name: Jonathan M. Jaffe Title: Vice President and Chief Operating Officer

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Lender, Swingline Lender and as a Class A
Lender By:

/s/ Chiara Carter

Name: Chiara Carter Title: Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Class A Lender By:

/s/ Ann E. Kenzie             

Name: Ann E. Kenzie Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Class A Lender By:

/s/ Lisa Huang

Name: Lisa Huang Title: Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Class A Lender By:

/s/ Peter Cucchiara

Name: Peter Cucchiara Title: Vice President By:

/s/ Michael Winters

Name: Michael Winters Title: Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as a Class A Lender By:

/s/ J. Richard Litton

Name: J. Richard Litton Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Class A Lender By:

/s/ Elena Bennett

Name: Elena Bennett Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

COMERICA BANK, as a Class A Lender By:

/s/ Jonathan R. Ward

Name: Jonathan R. Ward Title: Vice President – Western Market

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Class A Lender By:

/s/ Carolynn Alexander

Name: Carolynn Alexander Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

CAPITAL BANK, N.A., as a Class A Lender By:

/s/ Clay F. Wilson             

Name: Clay F. Wilson Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

REGIONS BANK, as a Class A Lender By:

/s/ Randall S. Reid

Name: Randall S. Reid Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as a Class A Lender By:

/s/ Aejea Lee             

Name: Aejea Lee Title: Senior Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

TD BANK, N.A., as a Class A Lender By:

/s/ Kristen Bowers             

Name: Kristen Bowers Title: Assistant Vice President

[Signatures continue on the next page.]

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

HSBC BANK USA, as a Class A Lender By:

/s/ Michael S. Wadler             

Name: Michael S. Wadler Title: Vice President

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Class A Lender By:

/s/ Brian Gross

Name: Brian Gross Title: Authorized Signatory

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Class A Lender By:

/s/ Jeannine Pascal

Name: Jeannine Pascal Title: Vice President

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Class A Lender By:

/s/ Tatianna Carlson-Manne

Name: Tatianna Carlson-Manne Title: Senior Vice President

 

Signature page to Third Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments

 

Lender

  

Class A or Class B

   Commitment  

JPMorgan Chase Bank, N.A.

   Class A Lender    $ 143,333,333   

Citibank, N.A.

   Class A Lender    $ 136,700,000   

The Royal Bank of Scotland plc

   Class A Lender    $ 125,000,000   

Bank of America, N.A.

   Class A Lender    $ 123,333,333   

Deutsche Bank AG New York Branch

   Class A Lender    $ 123,300,000   

Royal Bank of Canada

   Class A Lender    $ 100,000,000   

Bank of Montreal

   Class B Lender    $ 90,000,000   

Fifth Third Bank

   Class A Lender    $ 75,000,000   

PNC Bank, National Association

   Class A Lender    $ 75,000,000   

Wells Fargo Bank, National Association

   Class A Lender    $ 75,000,000   

UBS Loan Finance LLC

   Class B Lender    $ 70,000,000   

HSBC Bank USA

   Class A Lender    $ 50,000,000   

TD Bank, N.A.

   Class A Lender    $ 35,000,000   

Texas Capital Bank

   Class A Lender    $ 35,000,000   

California Bank & Trust

   Class A Lender    $ 20,000,000   

Capital Bank, N.A.

   Class A Lender    $ 20,000,000   

Comerica Bank

   Class A Lender    $ 20,000,000   

Regions Bank

   Class A Lender    $ 20,000,000         

 

 

 

Total Commitments

$ 1,336,666,666         

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1B Existing Liens

Liens in favor of PNC Bank, National Association and Comerica Bank pursuant to
construction loan agreement dated as of December 20, 2012, by and between PNC
Bank, National Association and Comerica Bank and Lennar Avenue One, LLC, with an
aggregate principal amount not to exceed $71,500,000.

Liens in favor of California Bank & Trust pursuant to revolving loan promissory
note dated as of November 1, 2012, by and between California Bank & Trust and
Lennar Layton, LLC and Lennar Corporation, in the original commitment amount of
$25,000,000.

Liens in favor of California Bank & Trust pursuant to construction loan note
dated as of August 29, 2013, by and between California Bank & Trust and Lennar
Lytle, LLC in the original principal amount of $15,000,000.

Liens in favor of Comerica Bank pursuant to construction loan note dated as of
August 29, 2013, by and between Comerica Bank and Lennar Lytle, LLC in the
original principal amount of $15,000,000.

Liens in favor of Comerica Bank pursuant to term loan agreement dated as of
February 27, 2012, by and between Comerica Bank and PT Metro, LLC, in the
original principal amount of $25,000,000.

Liens in favor of Banc of America Leasing & Capital, LLC pursuant to promissory
note dated as of February 12, 2015, by and between Banc of America Leasing &
Capital, LLC and USH Leasing, LLC, in the original principal amount of
$21,250,000.

Liens in favor of DH/JB Old Development, Inc. pursuant to amended and restated
promissory note dated as of March 7, 2013, by and between DH/JB Old Development,
Inc. and Lennar Homes of Texas Land and Construction Ltd., in the original
principal amount of $12,400,000.

Liens in favor of Camille O. Hoffmann pursuant to amended and restated
promissory note dated as of November 30, 2009, by and between Camille O.
Hoffmann and Belle Meade Partners, LLC, in the original principal amount of
$11,000,000.

Liens in favor of Parcel 79, LLC and Parcel 115, LLC pursuant to deferred
purchase money note dated as of July 11, 2013, by and between Parcel 79, LLC and
Parcel 115, LLC and U.S. Home Corporation, in the original principal amount of
$913,500.

Liens in favor of 633-4S Ranch, Ltd. and Stahl Lane Ltd. pursuant to
non-negotiable non-recourse real estate lien note dated as of February 27, 2015,
by and between 633-4S Ranch, Ltd. and Stahl Lane Ltd. and Lennar Homes of Texas
Land and Construction, LTD, in the original principal amount of $11,977,191.11.



--------------------------------------------------------------------------------

Liens in favor of Texas Community Bank pursuant to real estate lien note dated
as of February 27, 2015, by and between Texas Community Bank and Lennar Homes of
Texas Land and Construction, LTD, in the original principal amount of
$10,200,000.

Liens in favor of Lidera, LLC pursuant to two promissory notes dated as of
March 18, 2015, by and between Lidera, LLC and Lennar Northwest, INC, in the
original principal amount of $4,112,000.

Liens in favor of McCune Realty Investment Co., L.P., Richard J. Hoeksema and
Robert E. Stanley, Jr., Co-Trustees of the Robert and Margaret Stanley
Charitable Remainder Trust and Richard J. Hoeksema and Robert E. Stanley, Jr.,
Co-Trustees of the Margaret E. Stanley Residuary Trust pursuant to promissory
note secured by deed of trust dated as of October 3, 2014, by and between McCune
Realty Investment Co., L.P., Richard J. Hoeksema and Robert E. Stanley, Jr.,
Co-Trustees of the Robert and Margaret Stanley Charitable Remainder Trust and
Richard J. Hoeksema and Robert E. Stanley, Jr., Co-Trustees of the Margaret E.
Stanley Residuary Trust and Lennar Homes of California, Inc., in the original
principal amount of $13,493,503.

Liens in favor of Garnkirk, Inc. pursuant to deferred purchase money note dated
as of March 4, 2014, by and between Garnkirk, Inc. and U.S. Home Corporation in
the original principal amount of $10,000,000.

Liens in favor of Villagio, L.L.C., pursuant to mortgage note dated as of
August 14, 2014, by and between Villagio L.L.C., and U.S. Home Corporation in
the original principal amount of $6,900,000.

Liens in favor of Triple PG Family Limited Partnership pursuant to promissory
note dated as of September 10, 2013, by and between Triple PG Family Limited
Partnership and Friendswood Development Company, LLC, in the original principal
amount of $4,448,831.

Liens in favor of Putnam at Tinton Falls Limited Liability Company, pursuant to
note dated as of September 3, 2014, by and between Putnam at Tinton Falls
Limited Liability Company, and U.S. Home Corporation in the original principal
amount of $4,000,000.

Liens in favor of Conroe Metro Development, LTD pursuant to promissory note
dated as of September 4, 2013, by and between Conroe Metro Development, LTD and
Lennar Homes of Texas Land and Construction, Ltd, in the original principal
amount of $3,632,340.

Liens in favor of Dreamcraft Severn, LLC pursuant to non-recourse deferred
assignment fee notes dated as of January 3, 2013, by and between Dreamcraft
Severn, LLC and U.S. Home Corporation, in the original principal amounts of
$3,925,932 and $2,712,220.88.

Liens in favor of Southstar Limited Partnership, pursuant to second installment
non-recourse deferred purchase money note dated as of October 20, 2014, by and
between Southstar Limited Partnership and U.S. Home Corporation in the original
principal amount of $2,296,973.



--------------------------------------------------------------------------------

Liens in favor of Las Ventanas Land Partners, Ltd pursuant to three notes dated
as of June 4, 2013, by and between Las Ventanas Land Partners, Ltd and Lennar
Homes of Texas Land and Construction, Ltd, in the original aggregate principal
amount of $1,713,000.

Liens in favor of Seaside Acquisition LLC, pursuant to second closing second
installment deferred purchase money note dated as of March 2, 2015, by and
between Seaside Acquisition LLC, and U.S. Home Corporation in the original
principal amount of $1,738,002.

Liens in favor of Blue Stream LLC, pursuant to non-recourse deferred purchase
money note dated as of March 6, 2015, by and between Blue Stream LLC, and U.S.
Home Corporation in the original principal amount of $2,150,000.

Liens in favor of The Piedmont Bank, LTD pursuant to promissory note dated as of
October 2013, by and between The Piedmont Bank and Lennar Georgia, Inc., in the
original principal amount of $1,000,000.

Liens in favor of KTS Holdings & Investments, LLC pursuant to agreement for
purchase and sale of real property dated as of July 12, 2013, by and between KTS
Holdings & Investments, LLC and Lennar Homes, LLC.

Liens in favor of Marshall Creek, LTD pursuant to builder agreement, by and
between Marshall Creek, LTD and Lennar Homes, LLC in the original principal
amount of $750,000.

Liens in favor of Koch-Riva Properties Group, LLC pursuant to contingent
non-recourse deferred promissory note dated as of February 10, 2015, by and
between Koch-Riva Properties Group, LLC and U.S. Home Corporation in the
original principal amount of $400,000.

Liens in favor of SLV Capistara, LLC pursuant to master option agreement and
related closing statement dated as of August 20, 2014, by and between SLV
Capistara, LLC and Lennar Homes, LLC in the original principal amount of
$210,000.

Liens in favor of SLV Capistara, LLC pursuant to master option agreement and
related closing statement dated as of June 20, 2014, by and between SLV
Capistara, LLC and Lennar Homes, LLC in the original principal amount of
$1,260,000.

Liens in favor of Margie McCracken pursuant to promissory note dated as of
December 14, 2011, by and between Margie McCracken and Lennar Homes of Texas
Land and Construction, LTD., in the original principal amount of $1,000,000.

Liens in favor of Starwood Land Ventures, L.L.C., pursuant to sixteenth
amendment to master option agreement dated as of February 7, 2013, by and
between Starwood Land Ventures, L.L.C. and Lennar Homes, LLC.

Liens in favor of River Bend Community Development District pursuant to
agreement for purchase and sale of real property dated as of July 12, 2012, by
and between River Bend Community Development District and Lennar Homes, LLC.



--------------------------------------------------------------------------------

Liens in favor of Kellogg-CCP, LLC pursuant to non-recourse deferred purchase
money note (final installment) dated as of May 17, 2013, by and between
Kellogg-CCP, LLC and U.S. Home Corporation, in the original principal amount of
$6,614,711.

Liens in favor of Kellogg-CCP, LLC pursuant to non-recourse deferred purchase
money note (second installment) dated as of May 17, 2013, by and between
Kellogg-CCP, LLC and U.S. Home Corporation, in the original principal amount of
$250,000.

Liens in favor of Kellogg-CCP, LLC pursuant deferred purchase money note (final
installment) dated as of June 27, 2014, by and between Kellogg-CCP, LLC and U.S.
Home Corporation, in the original principal amount of $1,513,000.

Liens in favor of Redhawk Communities, Inc. and Woods Canyon Associates, L.P.,
pursuant to secured purchase money promissory note dated as of September 3,
2014, by and between Redhawk Communities, Inc. and Woods Canyon Associates,
L.P., and Lennar Homes of California, Inc., in the original principal amount of
$500,000.

Liens in favor of Rampart Holding, LLC, pursuant to promissory note dated as of
July 23, 2014, by and between Rampart Holding, LLC and Lennar Homes of Texas
Land and Construction, LTD., in the original principal amount of $244,000.

Liens in favor of Wells Fargo Bank, National Association pursuant to promissory
note secured by mortgage dated as of September 25, 2014, by and between Wells
Fargo Bank, National Association and UST Lennar PIS 12, LP, in the principal
amount of $87,841,000 or so much thereof as may from time to time be owing.

Liens on cash held by and for the benefit of, respectively each of, Berkeley
Township, New Jersey, Borough of Tinton Falls, New Jersey, City of Fresno,
California, City of Indio, California, Frederick County, Maryland, Old Bridge
Township, New Jersey, Plumsted Township, New Jersey, Town of LaGrange, New
Jersey, Township of Jackson, New Jersey and to support performance obligations
owed to each such party.

Escrow deposits and restricted cash held in accounts maintained with each of
Bank of America, California Bank & Trust, Christiana Trust, Citibank, Citizens
Bank, Comerica, Investors Bank, JPMorgan Chase, SunTrust Bank, TD Bank, Wells
Fargo, and Wilmington Savings and Fund Society.

Liens in favor of Heritage Isle at Viera Community Development District (Brevard
County, Florida) Special Assessment Revenue Bonds, Series 2004B.

Liens in favor of Palm Glades Community Development District (Miami-Dade County,
Florida) Special Assessment Bonds, Series 2006B.

Liens in favor of Century Gardens at Tamiami Community Development District
(Miami-Dade County, Florida) Special Assessment Bonds, Series 2007B.



--------------------------------------------------------------------------------

Liens in favor of Baywinds Community Development District (Homestead, Florida)
Special Assessment Bonds, Series 2006B.

Liens in favor of East Homestead Community Development District (Homestead,
Florida) Special Assessment Revenue Bonds, Series 2006B.



--------------------------------------------------------------------------------

Schedule 1.1C    Guarantor Subsidiaries

 

Name

   Ownership Percent     State of Incorporation

Aquaterra Utilities, Inc.

     100.000 %    FL

Asbury Woods L.L.C.

     100.000 %    IL

Astoria Options, LLC

     100.000 %    DE

Aylon, LLC

     100.000 %    DE

Bay Colony Expansion 369, Ltd.

     100.000 %    TX

Bay River Colony Development, Ltd.

     100.000 %    TX

BB Investment Holdings, LLC

     100.000 %    NV

BCI Properties, LLC

     100.000 %    NV

BPH I, LLC

     100.000 %    NV

Bramalea California, Inc.

     100.000 %    CA

Builders LP, Inc.

     100.000 %    DE

Cambria L.L.C.

     100.000 %    IL

Cary Woods, LLC

     100.000 %    IL

Cherrytree II LLC

     100.000 %    MD

CL Ventures, LLC

     100.000 %    FL

Colonial Heritage LLC

     100.000 %    VA

Concord Station, LLP

     100.000 %    FL

Coto De Caza, Ltd., Limited Partnership

     100.000 %    CA

Coventry L.L.C.

     100.000 %    IL

Creekside Crossing, L.L.C.

     100.000 %    IL

Darcy-Joliet, LLC

     100.000 %    IL

DBJ Holdings, LLC

     100.000 %    NV

Evergreen Village LLC

     100.000 %    DE

F&R QVI Home Investments USA, LLC

     100.000 %    DE

Fidelity Guaranty and Acceptance Corp.

     100.000 %    DE

Fox-Maple Associates, LLC

     100.000 %    NJ

Friendswood Development Company, LLC

     100.000 %    TX

Garco Investments, LLC

     100.000 %    FL

Greystone Construction, Inc.

     100.000 %    AZ

Greystone Homes of Nevada, Inc.

     100.000 %    DE

Greystone Homes, Inc.

     100.000 %    DE

Greystone Nevada, LLC

     100.000 %    DE

Greywall Club L.L.C.

     100.000 %    IL

Haverton L.L.C.

     100.000 %    IL

Heathcote Commons LLC

     100.000 %    VA

Home Buyer's Advantage Realty, Inc.

     100.000 %    TX

Homecraft Corporation

     100.000 %    TX

HTC Golf Club, LLC

     100.000 %    CO

Independence L.L.C.

     100.000 %    VA

Lakelands at Easton, L.L.C.

     100.000 %    MD

Legends Club, LLC

     100.000 %    FL

Legends Golf Club, LLC

     100.000 %    FL

Len Paradise, LLC

     100.000 %    FL

Lencraft, LLC

     100.000 %    MD

LENH I, LLC

     100.000 %    FL

Lennar Aircraft I, LLC

     100.000 %    DE

Lennar Arizona Construction, Inc.

     100.000 %    AZ

Lennar Arizona, Inc.

     100.000 %    AZ

Lennar Associates Management Holding Company

     100.000 %    FL

Lennar Associates Management, LLC

     100.000 %    DE

Lennar Buffington Colorado Crossing, L.P.

     100.000 %    TX

Lennar Buffington Zachary Scott, L.P.

     100.000 %    TX

Lennar Carolinas, LLC

     100.000 %    DE

Lennar Central Park, LLC

     100.000 %    DE

Lennar Central Region Sweep, Inc.

     100.000 %    NV

Lennar Chicago, Inc.

     100.000 %    IL

Lennar Colorado, LLC

     100.000 %    CO

Lennar Communities Development, Inc.

     100.000 %    DE

Lennar Communities Nevada, LLC

     100.000 %    NV

Lennar Communities of Chicago L.L.C.

     100.000 %    IL

Lennar Communities, Inc.

     100.000 %    CA

Lennar Construction, Inc.

     100.000 %    AZ

Lennar Coto Holdings, L.L.C.

     100.000 %    CA

Lennar Developers, Inc.

     100.000 %    FL

Lennar Family of Builders GP, Inc.

     100.000 %    DE

Lennar Family of Builders Limited Partnership

     100.000 %    DE

Lennar Fresno, Inc.

     100.000 %    CA

Lennar Georgia, Inc.

     100.000 %    GA

Lennar Hingham Holdings, LLC

     100.000 %    DE

Lennar Hingham JV, LLC

     100.000 %    DE

Lennar Homes Holding, LLC

     100.000 %    DE



--------------------------------------------------------------------------------

Schedule 1.1C    Guarantor Subsidiaries

 

Name

   Ownership Percent     State of Incorporation

Lennar Homes of Arizona, Inc.

     100.000 %    AZ

Lennar Homes of California, Inc.

     100.000 %    CA

Lennar Homes of Tennessee, LLC

     100.00 %    TN

Lennar Homes of Texas Land and Construction, Ltd.

     100.000 %    TX

Lennar Homes of Texas Sales and Marketing, Ltd.

     100.000 %    TX

Lennar Homes, LLC

     100.000 %    FL

Lennar Imperial Holdings Limited Partnership

     100.000 %    DE

Lennar Land Partners Sub II, Inc.

     100.000 %    NV

Lennar Land Partners Sub, Inc.

     100.000 %    DE

Lennar Layton, LLC

     100.000 %    DE

Lennar Mare Island, LLC

     100.000 %    CA

Lennar Marina A Funding, LLC

     100.000 %    DE

Lennar Massachusetts Properties, Inc.

     100.000 %    DE

Lennar New Jersey Properties, Inc.

     100.000 %    DE

Lennar New York, LLC

     100.000 %    NY

Lennar Northeast Properties LLC

     100.000 %    NJ

Lennar Northeast Properties, Inc.

     100.000 %    NV

Lennar Northwest, Inc.

     100.000 %    DE

Lennar Pacific Properties Management, Inc.

     100.000 %    DE

Lennar Pacific Properties, Inc.

     100.000 %    DE

Lennar Pacific, Inc.

     100.000 %    DE

Lennar PI Acquisition, LLC

     100.000 %    NJ

Lennar PI Property Acquisition, LLC

     100.000 %    NJ

Lennar PIS Management Company, LLC

     100.000 %    DE

Lennar PNW, Inc.

     100.000 %    WA

Lennar Port Imperial South, LLC

     100.000 %    DE

Lennar Realty, Inc.

     100.000 %    FL

Lennar Renaissance, Inc.

     100.000 %    CA

Lennar Reno, LLC

     100.000 %    NV

Lennar Riverside West Urban Renewal Company, L.L.C.

     100.000 %    NJ

Lennar Riverside West, LLC

     100.000 %    DE

Lennar Sacramento, Inc.

     100.000 %    CA

Lennar Sales Corp.

     100.000 %    CA

Lennar San Jose Holdings, Inc.

     100.000 %    CA

Lennar Southland I, Inc.

     100.000 %    CA

Lennar Southwest Holding Corp.

     100.000 %    NV

Lennar Texas Holding Company

     100.000 %    TX

Lennar Trading Company, LP

     100.000 %    TX

Lennar West Valley, LLC

     100.000 %    CA

Lennar.com Inc.

     100.000 %    FL

LFS Holding Company, LLC

     100.000 %    DE

LH Eastwind, LLC

     100.000 %    FL

LHI Renaissance, LLC

     100.000 %    FL

LNC at Meadowbrook, LLC

     100.000 %    IL

LNC at Ravenna, LLC

     100.000 %    IL

LNC Communities I, Inc.

     100.000 %    CO

LNC Communities II, LLC

     100.000 %    CO

LNC Communities III, Inc.

     100.000 %    CO

LNC Communities IV, LLC

     100.000 %    CO

LNC Communities V, LLC

     100.000 %    CO

LNC Communities VI, LLC

     100.000 %    CO

LNC Communities VII, LLC

     100.000 %    CO

LNC Communities VIII, LLC

     100.000 %    CO

LNC Northeast Mortgage, Inc.

     100.000 %    DE

LNC Pennsylvania Realty, Inc.

     100.000 %    PA

Long Beach Development, LLC

     100.000 %    TX

Lori Gardens Associates II, LLC

     100.000 %    NJ

Lori Gardens Associates III, LLC

     100.000 %    NJ

Lorton Station, LLC

     100.000 %    VA

Madrona Village L.L.C.

     100.000 %    IL

Madrona Village Mews L.L.C.

     100.000 %    IL

Mid-County Utilities, Inc.

     100.000 %    MD

Mission Viejo 12S Venture, LP

     100.000 %    CA

Mission Viejo Holdings, Inc.

     100.000 %    CA

North American Asset Development Corporation

     100.000 %    CA

North American Title Company, Inc. (CA)

     100.000 %    CA

Northbridge L.L.C.

     100.000 %    IL

Northeastern Properties LP, Inc.

     100.000 %    NV

Palm Gardens At Doral Clubhouse, LLC

     100.000 %    FL

Palm Gardens at Doral, LLC

     100.000 %    FL

Palm Vista Preserve, LLC

     100.000 %    FL



--------------------------------------------------------------------------------

Schedule 1.1C    Guarantor Subsidiaries

 

Name

   Ownership Percent     State of Incorporation

PG Properties Holding, LLC

     100.000 %    NC

Pioneer Meadows Development, LLC

     100.000 %    NV

Pioneer Meadows Investments, LLC

     100.000 %    NV

POMAC, LLC

     100.000 %    MD

Prestonfield L.L.C.

     100.000 %    IL

PT Metro, LLC

     100.000 %    DE

Raintree Village II L.L.C.

     100.000 %    IL

Raintree Village, L.L.C.

     100.000 %    IL

Rivenhome Corporation

     100.000 %    FL

Rutenberg Homes of Texas, Inc.

     100.000 %    TX

Rutenberg Homes, Inc.

     100.000 %    FL

Rye Hill Company, LLC

     100.000 %    NY

S. Florida Construction II, LLC

     100.000 %    FL

S. Florida Construction III, LLC

     100.000 %    FL

S. Florida Construction, LLC

     100.000 %    FL

San Felipe Indemnity Co., Ltd.

     100.000 %    Bermuda

San Lucia, LLC

     100.000 %    FL

Savell Gulley Development, LLC

     100.000 %    TX

Scarsdale, LTD.

     100.000 %    TX

Seminole/70th, LLC

     100.000 %    FL

Siena at Old Orchard, LLC

     100.000 %    IL

Spanish Springs Development, LLC

     100.000 %    NV

Stoney Corporation

     100.000 %    FL

Strategic Holdings, Inc.

     100.000 %    NV

Strategic Technologies, LLC

     100.000 %    FL

Summerfield Venture L.L.C.

     100.000 %    IL

Summerwood, LLC

     100.000 %    MD

Temecula Valley, LLC

     100.000 %    DE

The LNC Northeast Group, Inc.

     100.000 %    DE

The Preserve at Coconut Creek, LLC

     100.000 %    FL

U.S. Home Corporation

     100.000 %    DE

U.S. Home of Arizona Construction Co.

     100.000 %    AZ

U.S. Home Realty, Inc.

     100.000 %    TX

U.S.H. Los Prados, Inc.

     100.000 %    NV

U.S.H. Realty, Inc.

     100.000 %    MD

USH - Flag, LLC

     100.000 %    FL

USH Equity Corporation

     100.000 %    NV

USH Woodbridge, Inc.

     100.000 %    TX

UST Lennar GP PIS 10, LLC

     100.000 %    DE

UST Lennar GP PIS 7, LLC

     100.000 %    DE

UST Lennar HW Scala SF Joint Venture

     100.00 %    DE

WCP, LLC

     100.000 %    SC

West Chocolate Bayou Development, LLC

     100.000 %    TX

West Van Buren L.L.C.

     100.000 %    IL

Westchase, Inc.

     100.000 %    NV



--------------------------------------------------------------------------------

Schedule 3.1

Lennar Corporation

Outstanding LOCs as of April 16, 2015

Revolver Facility

 

ISSUING ENTITY

   LOC NUMBER      LOC AMOUNT  

BOA

   3128926        60,000.00       3130445        60,592.50           

 

 

 

BOA Total

  120,592.50           

 

 

 

CALIFORNIA BANK & TRUST

SB06-2130   45,000.00    SB06-2155   3,351,312.39    SB06-2177   923,525.35   
SB06-2237   829,969.00    SB06-2238   1,617,257.00    SB06-2261   123,994.00   
       

 

 

 

CALIFORNIA BANK & TRUST Total

  6,891,057.74           

 

 

 

DEUTSCHE

S19371   1,016,508.00    S19372   76,493.69    S20053   31,400.00    S20055  
1,213,936.00           

 

 

 

DEUTSCHE Total

  2,338,337.69           

 

 

 

PNC BANK

18120035-00-000   167,501.60    18120188-00-000   53,625.00    18120784-00-000  
92,141.70    18120847-00-000   268,249.62    18120961-00-000   50,919.00   
18120962-00-000   277,995.00    18121151-00-000   127,831.60    18121354-00-000
  98,861.00    18122714-00-000   71,736.13    18122715-00-000   363,529.12   
18122877-00-000   79,148.15    18122878-00-000   339,630.00    18123193-00-000  
194,312.70    18123194-00-000   62,418.13    18123245-00-000   67,380.71      
    

 

 

 

PNC BANK Total

  2,315,279.46           

 

 

 

WELLS FARGO

IS0027652U   64,205.00    IS0119785U   82,242.63    IS0137645U   27,010.00   
IS0154875U   52,103.30    IS0160973U   30,409.44    IS0214307U   1,321,216.44   
IS0214353U   853,690.83    IS0276419U   941,222.84    IS0276420U   1,159,845.76
          

 

 

 

WELLS FARGO Total

  4,531,946.24           

 

 

 

Grand Total

  16,197,213.63           

 

 

 



--------------------------------------------------------------------------------

Schedule 4.6

Litigation

U.S. Home Corp. and Lennar Corp. v. Settlers Crossing, LLC, et al., Civil Action
No. DKC 08-1863 (D. Md.)

Cortina, et al. v. North American Title Co., Case No. 07CECG01169. (Fresno
County Superior Ct., CA)



--------------------------------------------------------------------------------

LENNAR MAJORITY-OWNED SUBSIDIARIES AS OF 03-12-15

Schedule 4.12 Subsidiaries

 

Company Name

  

State

     Ultimate %  

308 Furman, Ltd.

   TX        100.000 % 

360 Developers, LLC

   FL        100.000 % 

Ann Arundel Farms, Ltd.

   TX        100.000 % 

Aquaterra Utilities, Inc.

   FL        100.000 % 

Asbury Woods L.L.C.

   IL        100.000 % 

Astoria Options, LLC

   DE        100.000 % 

Autumn Creek Development, Ltd.

   TX        100.000 % 

Aylon, LLC

   DE        100.000 % 

Bainebridge 249, LLC

   FL        100.000 % 

Bay Colony Expansion 369, Ltd.

   TX        100.000 % 

Bay River Colony Development, Ltd.

   TX        100.000 % 

BB Investment Holdings, LLC

   NV        100.000 % 

BCI Properties, LLC

   NV        100.000 % 

Bellagio Lennar, LLC

   FL        100.000 % 

Belle Meade LEN Holdings, LLC

   FL        100.000 % 

Belle Meade Partners, LLC

   FL        100.000 % 

Bonterra Lennar, LLC

   FL        100.000 % 

BPH I, LLC

   NV        100.000 % 

Bramalea California, Inc.

   CA        100.000 % 

Bressi Gardenlane, LLC

   DE        100.000 % 

Builders LP, Inc.

   DE        100.000 % 

Cambria L.L.C.

   IL        100.000 % 

Cary Woods, LLC

   IL        100.000 % 

Casa Marina Development, LLC

   FL        100.000 % 

Caswell Acquisition Group, LLC

   DE        100.000 % 

Cedar Lakes II, LLC

   NC        100.000 % 

Chancellor Place at Hamilton, LLC

   NJ        100.000 % 

Cherrytree II LLC

   MD        100.000 % 

CL Ventures, LLC

   FL        100.000 % 

Club Bonterra Lennar, LLC

   FL        100.000 % 

Coco Palm 82, LLC

   FL        100.000 % 

Colonial Heritage LLC

   VA        100.000 % 

Concord Station, LLP

   FL        100.000 % 

Coto De Caza, Ltd., Limited Partnership

   CA        100.000 % 

Coventry L.L.C.

   IL        100.000 % 

CP Red Oak Management, LLC

   TX        100.000 % 

CP Red Oak Partners, Ltd.

   TX        100.000 % 

CPFE, LLC

   MD        100.000 % 

Creekside Crossing, L.L.C.

   IL        100.000 % 



--------------------------------------------------------------------------------

Crest at Fondren Holdings, LLC.

DE   100.000 % 

Crest at Fondren Investor, LLC.

DE   100.000 % 

CV Parcel, LLC

FL   100.000 % 

Danville Tassajara Partners, LLC (inactive but not formally dissolved)

DE   100.000 % 

Darcy-Joliet L.L.C.

IL   100.000 % 

DBJ Holdings, LLC

NV   100.000 % 

DCA Financial, LLC

FL   100.000 % 

DTC Holdings of Florida, LLC

FL   100.000 % 

Durrell 33, LLC

NJ   100.000 % 

Eagle Bend Commercial, LLC

CO   100.000 % 

Eagle Home Mortgage Holdings, LLC

DE   100.000 % 

Eagle Home Mortgage of California, Inc.

CA   100.000 % 

Eagle Mortgage Holdings, LLC

DE   100.000 % 

Edgefield Holdings, LLC

DE   100.000 % 

Edgewater Reinsurance, Ltd.

  100.000 % 

Estates Seven, LLC

DE   100.000 % 

EV, LLC

MD   100.000 % 

Evergreen Village LLC

DE   100.000 % 

F&R Florida Homes, LLC

FL   100.000 % 

F&R QVI Home Investments USA, LLC

DE   100.000 % 

Fidelity Guaranty and Acceptance Corp.

DE   100.000 % 

FLORDADE LLC

FL   100.000 % 

Fox-Maple Associates, LLC

NJ   100.000 % 

Friendswood Development Company, LLC

TX   100.000 % 

Garco Investments, LLC

FL   100.000 % 

Greystone Construction, Inc.

AZ   100.000 % 

Greystone Homes of Nevada, Inc.

DE   100.000 % 

Greystone Homes, Inc.

DE   100.000 % 

Greystone Nevada, LLC

DE   100.000 % 

Greywall Club L.L.C.

IL   100.000 % 

Hammocks Lennar LLC

FL   100.000 % 

Harveston, LLC

DE   100.000 % 

Haverford Venture L.L.C.

IL   100.000 % 

Haverton L.L.C.

IL   100.000 % 

HCC Investors, LLC

DE   100.000 % 

Heathcote Commons LLC

VA   100.000 % 

Heritage of Auburn Hills, L.L.C.

MI   100.000 % 

Hewitts Landing Trustee, LLC

MA   100.000 % 

Home Buyer’s Advantage Realty, Inc.

TX   100.000 % 

Homecraft Corporation

TX   100.000 % 

HTC Golf Club, LLC

CO   100.000 % 

HW SF, LLC

TX   100.000 % 

Inactive Companies, LLC

FL   100.000 % 



--------------------------------------------------------------------------------

Independence L.L.C.

VA   100.000 % 

Isles at Bayshore Club, LLC

FL   100.000 % 

Kendall Hammocks Commercial, LLC

FL   100.000 % 

LAC MOUNTAIN VIEW INVESTOR, LLC

DE   100.000 % 

Lakelands at Easton, L.L.C.

MD   100.000 % 

Lakeside Farm, LLC

MD   100.000 % 

LCD Asante, LLC

DE   100.000 % 

LCI Downtown Doral Investor, LLC

DE   100.000 % 

LCI North DeKalb Investor GP, LLC

DE   100.000 % 

LCI North DeKalb Investor LP, LLC

DE   100.000 % 

Legends Club, LLC

FL   100.000 % 

Legends Golf Club, LLC

FL   100.000 % 

LEN - Belle Meade, LLC

FL   100.000 % 

LEN - OBS Windemere, LLC

DE   100.000 % 

LEN - Palm Vista, LLC

FL   100.000 % 

LEN OT Holdings, LLC

FL   100.000 % 

LEN Paradise Cable, LLC

FL   100.000 % 

LEN Paradise Operating, LLC

FL   100.000 % 

Len Paradise, LLC

FL   100.000 % 

LEN-CG South, LLC

FL   100.000 % 

Lencraft, LLC

MD   100.000 % 

LENH I, LLC

FL   100.000 % 

Len-Hawks Point, LLC

FL   100.000 % 

Lennar - BVHP, LLC

CA   100.000 % 

Lennar Aircraft I, LLC

DE   100.000 % 

Lennar Arizona Construction, Inc.

AZ   100.000 % 

Lennar Arizona, Inc.

AZ   100.000 % 

Lennar Associates Management Holding Company

FL   100.000 % 

Lennar Associates Management, LLC

DE   100.000 % 

Lennar Avenue One, LLC

DE   100.000 % 

Lennar Berkeley, LLC

NJ   100.000 % 

Lennar Bridges, LLC

CA   100.000 % 

Lennar Buffington Colorado Crossing, L.P.

TX   100.000 % 

Lennar Buffington Zachary Scott, L.P.

TX   100.000 % 

Lennar Carolinas, LLC

DE   100.000 % 

Lennar Central Park, LLC

DE   100.000 % 

Lennar Central Region Sweep, Inc.

NV   100.000 % 

Lennar Central Texas, L.P.

TX   100.000 % 

Lennar Chicago, Inc.

IL   100.000 % 

Lennar Cobra, LLC

DE   100.000 % 

Lennar Colorado Minerals LLC

CO   100.000 % 

Lennar Colorado, LLC

CO   100.000 % 

Lennar Commercial Investors, LLC

FL   100.000 % 

Lennar Commercial Services, Inc.

CA   100.000 % 



--------------------------------------------------------------------------------

Lennar Commercial Services, LLC

DE   100.000 % 

Lennar Communities Development, Inc.

DE   100.000 % 

Lennar Communities Nevada, LLC

NV   100.000 % 

Lennar Communities of Chicago L.L.C.

IL   100.000 % 

Lennar Communities, Inc.

CA   100.000 % 

Lennar Concord, LLC

DE   100.000 % 

Lennar Construction, Inc.

AZ   100.000 % 

Lennar Coto Holdings, L.L.C.

CA   100.000 % 

Lennar Courts, LLC

FL   100.000 % 

Lennar Developers, Inc.

FL   100.000 % 

Lennar Ewing, LLC

NJ   100.000 % 

Lennar Family of Builders GP, Inc.

DE   100.000 % 

Lennar Family of Builders Limited Partnership

DE   100.000 % 

Lennar Financial Services, LLC

FL   100.000 % 

Lennar Flamingo, LLC

FL   100.000 % 

Lennar Fresno, Inc.

CA   100.000 % 

Lennar Gardens, LLC

FL   100.000 % 

Lennar Georgia, Inc.

GA   100.000 % 

Lennar Greer Ranch Venture, LLC

CA   100.000 % 

Lennar Heritage Fields, LLC

CA   100.000 % 

Lennar Hingham Holdings, LLC

DE   100.000 % 

Lennar Hingham JV, LLC

DE   100.000 % 

Lennar Homes Holding, LLC

DE   100.000 % 

Lennar Homes NJ, LLC

DE   100.000 % 

Lennar Homes of Arizona, Inc.

AZ   100.000 % 

Lennar Homes of California, Inc.

CA   100.000 % 

LENNAR HOMES OF TENNESSEE, LLC

DE   100.000 % 

Lennar Homes of Texas Land and Construction, Ltd.

TX   100.000 % 

Lennar Homes of Texas Sales and Marketing, Ltd.

TX   100.000 % 

Lennar Homes, LLC

FL   100.000 % 

Lennar HW Scala SF GP, LLC

DE   100.000 % 

Lennar Illinois Trading Company, LLC

IL   100.000 % 

Lennar Imperial Holdings Limited Partnership

DE   100.000 % 

Lennar Insurance Services, Inc.

FL   100.000 % 

Lennar International Holding, LLC

DE   100.000 % 

Lennar International, LLC

DE   100.000 % 

Lennar Lakeside Investor, LLC

DE   100.000 % 

Lennar Land Partners Sub II, Inc.

NV   100.000 % 

Lennar Land Partners Sub, Inc.

DE   100.000 % 

Lennar Layton, LLC

DE   100.000 % 

Lennar Long Beach Promenade Partners, LLC

DE   100.000 % 

Lennar Lytle, LLC

DE   100.000 % 

Lennar Mare Island, LLC

CA   100.000 % 

Lennar Marina A Funding, LLC

DE   100.000 % 



--------------------------------------------------------------------------------

Lennar Massachusetts Properties, Inc.

DE   100.000 % 

Lennar MF Holdings, LLC

DE   100.000 % 

Lennar Middletown, LLC

NJ   100.000 % 

Lennar Multifamily Communities, LLC

DE   100.000 % 

Lennar Multifamily Living, LLC

DE   100.000 % 

Lennar New Jersey Properties, Inc.

DE   100.000 % 

Lennar New York, LLC

NY   100.000 % 

Lennar Northeast Properties LLC

NJ   100.000 % 

Lennar Northeast Properties, Inc.

NV   100.000 % 

Lennar Northwest, Inc.

DE   100.000 % 

Lennar Pacific Properties Management, Inc.

DE   100.000 % 

Lennar Pacific Properties, Inc.

DE   100.000 % 

Lennar Pacific, Inc.

DE   100.000 % 

Lennar PI Acquisition, LLC

NJ   100.000 % 

Lennar PI Property Acquisition, LLC

NJ   100.000 % 

Lennar PIS Management Company, LLC

DE   100.000 % 

Lennar PNW, Inc.

WA   100.000 % 

Lennar Point, LLC

NJ   100.000 % 

Lennar Port Imperial South, LLC

DE   100.000 % 

Lennar Realty, Inc.

FL   100.000 % 

Lennar Renaissance, Inc.

CA   100.000 % 

Lennar Reno, LLC

NV   100.000 % 

Lennar Rialto Investment LP

DE   100.000 % 

Lennar Riverside West Urban Renewal Company, L.L.C.

NJ   100.000 % 

Lennar Riverside West, LLC

DE   100.000 % 

Lennar Sacramento, Inc.

CA   100.000 % 

Lennar Sales Corp.

CA   100.000 % 

Lennar San Jose Holdings, Inc.

CA   100.000 % 

Lennar Southland I, Inc.

CA   100.000 % 

Lennar Southwest Holding Corp.

NV   100.000 % 

Lennar Spencer’s Crossing, LLC

DE   100.000 % 

Lennar Texas Holding Company

TX   100.000 % 

Lennar Trading Company, LP

TX   100.000 % 

Lennar Ventures, LLC

FL   100.000 % 

Lennar West Valley, LLC

CA   100.000 % 

Lennar.com Inc.

FL   100.000 % 

Lennar/LNR Camino Palomar, LLC

CA   100.000 % 

Lennar/Shadeland, LLC

PA   100.000 % 

Lennar-Lantana Boatyard, Inc.

FL   100.000 % 

LEN-Ryan 1, LLC

FL   100.000 % 

Len-Verandahs, LLP

FL   100.000 % 

LFS Holding Company, LLC

DE   100.000 % 

LFS Securities, LLC

FL   100.000 % 



--------------------------------------------------------------------------------

LH Eastwind, LLC

FL   100.000 % 

LHC HP I, LLC

DE   100.000 % 

LHC HP II, LLC

DE   100.000 % 

LH-EH Layton Lakes Estates, LLC

AZ   100.000 % 

LHI Renaissance, LLC

FL   100.000 % 

LMC 1001 Olive Investor, LLC

DE   100.000 % 

LMC 144th and Grant Investor, LLC

DE   100.000 % 

LMC 2026 Madison Holdings, LLC

DE   100.000 % 

LMC 2026 Madison Investor, LLC

DE   100.000 % 

LMC 85 South Union Holdings, LLC

DE   100.000 % 

LMC Axis Westminster Holdings, LLC

DE   100.000 % 

LMC Berkeley I Investor, LLC

DE   100.000 % 

LMC Berry Hill Lofts Holdings, LLC

DE   100.000 % 

LMC Berry Hill Lofts Investor, LLC

DE   100.000 % 

LMC Bloomington Holdings, LLC

DE   100.000 % 

LMC Boca City Walk Developer, LLC

DE   100.000 % 

LMC Boca City Walk Investor, LLC

DE   100.000 % 

LMC Bolingbrook Holdings, LLC

DE   100.000 % 

LMC Central at McDowell, LLC

DE   100.000 % 

LMC Chandler and McClintock Holdings, LLC

DE   100.000 % 

LMC Charlotte Ballpark Developer, LLC

DE   100.000 % 

LMC Cityville Oak Park Holdings, LLC

DE   100.000 % 

LMC Cityville Oak Park Investor, LLC

DE   100.000 % 

LMC Edina Holdings, LLC

DE   100.000 % 

LMC Emeryville I Lennar Investor, LLC

DE   100.000 % 

LMC Gateway Investor, LLC

DE   100.000 % 

LMC Gateway Venture, LLC

DE   100.000 % 

LMC Gilman Square Investor, LLC

DE   100.000 % 

LMC Hollywood Highland Investor, LLC

DE   100.000 % 

LMC Malden Station Investor, LLC

DE   100.000 % 

LMC Millenia Investor, LLC

DE   100.000 % 

LMC Milpitas Holdings I, LLC

DE   100.000 % 

LMC Parkfield Holdings, LLC

DE   100.000 % 

LMC Taylor Street Holdings, LLC

DE   100.000 % 

LMC Vallagio III Holdings, LLC

DE   100.000 % 

LMC West Loop Investor, LLC

DE   100.000 % 

LMI - Jacksonville Investor, LLC

DE   100.000 % 

LMI - South Kings Development Investor, LLC

DE   100.000 % 

LMI - West Seattle Holdings, LLC

DE   100.000 % 

LMI - West Seattle Investor, LLC

DE   100.000 % 

LMI - West Seattle, LLC

DE   100.000 % 

LMI (150 OCEAN) INVESTOR, LLC

DE   100.000 % 

LMI 99 Hudson Developer, LLC

DE   100.000 % 

LMI 99 Hudson Investor, LLC

DE   100.000 % 



--------------------------------------------------------------------------------

LMI Cell Tower Investors, LLC

DE   100.000 % 

LMI Collegedale Investor, LLC

DE   100.000 % 

LMI Collegedale, LLC

DE   100.000 % 

LMI Contractors, LLC

DE   100.000 % 

LMI Glencoe Dallas Investor, LLC

DE   100.000 % 

LMI Lakes West Covina Investor, LLC

DE   100.000 % 

LMI Lakes West Covina, LLC

DE   100.000 % 

LMI Largo Park Investor, LLC

DE   100.000 % 

LMI Las Colinas Station, LLC

DE   100.000 % 

LMI Little Italy Holdings, LLC

DE   100.000 % 

LMI Naperville Investor, LLC

DE   100.000 % 

LMI Pacific Tower, LLC

DE   100.000 % 

LMI Park Central Investor, LLC

DE   100.000 % 

LMI Park Central Two, LLC

DE   100.000 % 

LMI Peachtree Corners Investor, LLC

DE   100.000 % 

LMI Peachtree Corners, LLC

DE   100.000 % 

LMI Pearl Apartment Homes Investor, LLC

DE   100.000 % 

LMI Redwood City Investor, LLC

DE   100.000 % 

LMI TEMPE 601 W. RIO SALADO INVESTOR, LLC

DE   100.000 % 

LMI-AECOM Holdings, LLC

DE   100.000 % 

LMI-AECOM Jersey City, LLC

DE   100.000 % 

LMICS, LLC

DE   100.000 % 

LMI-JC Developer, LLC

DE   100.000 % 

LMI-JC, LLC

DE   100.000 % 

LNC at Meadowbrook, LLC

IL   100.000 % 

LNC at Ravenna, LLC

IL   100.000 % 

LNC Communities I, Inc.

CO   100.000 % 

LNC Communities II, LLC

CO   100.000 % 

LNC Communities III, Inc.

CO   100.000 % 

LNC Communities IV, LLC

CO   100.000 % 

LNC Communities IX, LLC

CO   100.000 % 

LNC Communities V, LLC

CO   100.000 % 

LNC Communities VI, LLC

CO   100.000 % 

LNC Communities VII, LLC

CO   100.000 % 

LNC Communities VIII, LLC

CO   100.000 % 

LNC Northeast Mortgage, Inc.

DE   100.000 % 

LNC Pennsylvania Realty, Inc.

PA   100.000 % 

Long Beach Development, LLC

TX   100.000 % 

Longleaf Acquisition, LLC

FL   100.000 % 

Lori Gardens Associates II, LLC

NJ   100.000 % 

Lori Gardens Associates III, LLC

NJ   100.000 % 

Lori Gardens Associates, L.L.C.

NJ   100.000 % 

Lorton Station, LLC

VA   100.000 % 

LW D’Andrea, LLC

DE   100.000 % 



--------------------------------------------------------------------------------

Madrona Ridge L.L.C.

IL   100.000 % 

Madrona Village L.L.C.

IL   100.000 % 

Madrona Village Mews L.L.C.

IL   100.000 % 

Majestic Woods, LLC

NJ   100.000 % 

Marble Mountain Partners, LLC

DE   100.000 % 

Mid-County Utilities, Inc.

MD   100.000 % 

Miralago West Lennar, LLC

FL   100.000 % 

Mission Viejo 12S Venture, LP

CA   100.000 % 

Mission Viejo Holdings, Inc.

CA   100.000 % 

Moffett Meadows Partners, LLC

DE   100.000 % 

NASSA LLC

FL   100.000 % 

NC Crabtree Valley, LLC

DE   100.000 % 

NC Properties I, LLC

DE   100.000 % 

NC Properties II, LLC

DE   100.000 % 

North American Advantage Insurance Services, LLC

TX   100.000 % 

North American Asset Development Corporation

CA   100.000 % 

North American Exchange Company

CA   100.000 % 

North American National Title Solutions, LLC

FL   100.000 % 

North American National Title Solutions, LLC

DE   100.000 % 

North American National Title Solutions, LLC

MD   100.000 % 

North American Services, LLC

CA   100.000 % 

North American Title Agency, Inc.

NJ   100.000 % 

North American Title Alliance, LLC

FL   100.000 % 

North American Title Company (AZ)

AZ   100.000 % 

North American Title Company (FL)

FL   100.000 % 

North American Title Company (IL)

IL   100.000 % 

North American Title Company (MD)

MD   100.000 % 

North American Title Company (MN)

MN   100.000 % 

North American Title Company (NV)

NV   100.000 % 

North American Title Company (TX)

TX   100.000 % 

North American Title Company of Colorado

CO   100.000 % 

North American Title Company, Inc. (CA)

CA   100.000 % 

North American Title Company, LLC (OH)

OH   100.000 % 

North American Title Florida Alliance, LLC

FL   100.000 % 

North American Title Group, Inc. (FL)

FL   100.000 % 

North American Title Insurance Company

CA   100.000 % 

North American Title, LLC (UT)

UT   100.000 % 

North American Trust, Inc.

FL   100.000 % 

Northbridge L.L.C.

IL   100.000 % 

Northeastern Properties LP, Inc.

NV   100.000 % 

OHC/Ascot Belle Meade, LLC

FL   100.000 % 

One SR, L.P.

TX   100.000 % 

Osceola Trace, LLC

FL   100.000 % 

Palm Gardens At Doral Clubhouse, LLC

FL   100.000 % 



--------------------------------------------------------------------------------

Palm Gardens at Doral, LLC

FL   100.000 % 

Palm Vista Preserve, LLC

FL   100.000 % 

PD-Len Boca Raton, LLC

DE   100.000 % 

PD-Len Delray, LLC

DE   100.000 % 

PG Properties Holding, LLC

NC   100.000 % 

Pioneer Meadows Development, LLC

NV   100.000 % 

Pioneer Meadows Investments, LLC

NV   100.000 % 

POMAC, LLC

MD   100.000 % 

Port Imperial South Building 14, LLC

NJ   100.000 % 

Prestonfield L.L.C.

IL   100.000 % 

Providence Lakes, LLP

FL   100.000 % 

PT Metro, LLC

DE   100.000 % 

Raintree Village II L.L.C.

IL   100.000 % 

Raintree Village L.L.C.

IL   100.000 % 

Renaissance Joint Venture

FL   100.000 % 

Reserve @ Pleasant Grove II LLC

NJ   100.000 % 

Reserve @ Pleasant Grove LLC

NJ   100.000 % 

Reserve at River Park, LLC

NJ   100.000 % 

Reserve at South Harrison, LLC (inactive but not legally dissolved)

NJ   100.000 % 

Rialto Capital Advisors of New York, LLC

DE   100.000 % 

Rialto Capital Advisors, LLC

DE   100.000 % 

Rialto Capital Management, LLC

DE   100.000 % 

Rialto Capital Partners, LLC

DE   100.000 % 

Rialto Capital Services, LLC

DE   100.000 % 

Rialto Capital Servicing, LLC

DE   100.000 % 

Rialto CMBS, LLC

DE   100.000 % 

Rialto Corporation

DE   100.000 % 

Rialto Holdings, LLC

DE   100.000 % 

Rialto Investments, LLC

DE   100.000 % 

RIALTO MEZZ HOLDINGS, LLC

DE   100.000 % 

Rialto Mezz Partners GP, LLC

DE   100.000 % 

Rialto Mortgage Finance, LLC

DE   100.000 % 

Rialto Partners GP II, LLC

DE   100.000 % 

Rialto Partners GP, LLC

DE   100.000 % 

Rialto REGI, LLC

FL   100.000 % 

Rialto RL CML 2009-1, LLC

DE   100.000 % 

Rialto RL RES 2009-1, LLC

DE   100.000 % 

rialtodemo

DE   100.000 % 

Rivendell Joint Venture

FL   100.000 % 

Rivenhome Corporation

FL   100.000 % 

RL BB Clearwater, LLC

FL   100.000 % 

RL BB FINANCIAL, LLC

FL   100.000 % 

RL BB Ocala, LLC

FL   100.000 % 



--------------------------------------------------------------------------------

RL BB-AL, LLC

AL   100.000 % 

RL BB-FL ALHI, LLC.

FL   100.000 % 

RL BB-FL Hillsborough, LLC

FL   100.000 % 

RL BB-GA, LLC

GA   100.000 % 

RL BB-IL, LLC

IL   100.000 % 

RL BB-IN KRE OP, LLC.

DE   100.000 % 

RL BB-IN KRE RE, LLC.

DE   100.000 % 

RL BB-IN KRE, LLC.

DE   100.000 % 

RL BB-MD CSM, LLC

MD   100.000 % 

RL BB-MD RML, LLC.

MD   100.000 % 

RL BB-MS, LLC

MS   100.000 % 

RL BB-NC BOL 18, LLC

NC   100.000 % 

RL BB-NC BOL, LLC

NC   100.000 % 

RL BB-NC BSA, LLC

NC   100.000 % 

RL BB-NC CCR, LLC

NC   100.000 % 

RL BB-NC FCI, LLC

NC   100.000 % 

RL BB-NC, LLC

NC   100.000 % 

RL BB-OH, LLC

OH   100.000 % 

RL BB-SC Brooksa, LLC

SC   100.000 % 

RL BB-SC CLR II, LLC

SC   100.000 % 

RL BB-SC CLR III, LLC

SC   100.000 % 

RL BB-SC CLR IV, LLC

SC   100.000 % 

RL BB-SC CLR V, LLC

SC   100.000 % 

RL BB-SC CLR VI, LLC

SC   100.000 % 

RL BB-SC CLR, LLC

SC   100.000 % 

RL BB-SC CRRC, LLC

SC   100.000 % 

RL BB-TN BRISTOL, LLC

TN   100.000 % 

RL BB-TN RACEDAY TOWER, LLC

TN   100.000 % 

RL BB-TN, LLC

TN   100.000 % 

RL BB-TX, LLC

TX   100.000 % 

RL BB-WV, LLC

WV   100.000 % 

RL CMBS Holdings, LLC

DE   100.000 % 

RL CMBS Investor, LLC

DE   100.000 % 

RL REGI ARKANSAS, LLC

AR   100.000 % 

RL REGI FINANCIAL, LLC

FL   100.000 % 

RL REGI GEORGIA, LLC

GA   100.000 % 

RL REGI KANSAS, LLC

KS   100.000 % 

RL REGI LOUISIANA, LLC

LA   100.000 % 

RL REGI MISSISSIPPI, LLC

MS   100.000 % 

RL REGI MISSOURI, LLC

MO   100.000 % 

RL REGI NORTH CAROLINA, LLC

NC   100.000 % 

RL REGI SOUTH CAROLINA, LLC

SC   100.000 % 

RL REGI TENNESSEE, LLC

TN   100.000 % 

RL REGI VIRGINIA, LLC

VA   100.000 % 



--------------------------------------------------------------------------------

RL REGI-AL Carrington, LLC

AL   100.000 % 

RL REGI-AL HMS, LLC

AL   100.000 % 

RL REGI-AL HP, LLC.

AL   100.000 % 

RL REGI-AR GBE, LLC

AR   100.000 % 

RL REGI-FL APOPKA, LLC

FL   100.000 % 

RL REGI-FL CRC, LLC

FL   100.000 % 

RL REGI-FL CUTLER RIDGE, LLC

FL   100.000 % 

RL Regi-FL ESH, LLC.

FL   100.000 % 

RL REGI-FL FT. PIERCE, LLC

FL   100.000 % 

RL REGI-FL GDL, LLC

FL   100.000 % 

RL REGI-FL ITALIA, LLC

FL   100.000 % 

RL REGI-FL PASCO COUNTY, LLC

FL   100.000 % 

RL REGI-FL RDI, LLC

FL   100.000 % 

RL REGI-FL RUSKIN, LLC

FL   100.000 % 

RL REGI-FL SARASOTA, LLC

FL   100.000 % 

RL REGI-FL TPL, LLC

FL   100.000 % 

RL REGI-FL VARC, LLC

FL   100.000 % 

RL REGI-GA AS VILLAS, LLC

GA   100.000 % 

RL REGI-GA DRAD, LLC

GA   100.000 % 

RL REGI-GA HAY DB, LLC

GA   100.000 % 

RL REGI-GA KGI, LLC

GA   100.000 % 

RL REGI-GA MHU, LLC

GA   100.000 % 

RL REGI-GA RLR, LLC

GA   100.000 % 

RL REGI-KS Conquest, LLC

KS   100.000 % 

RL REGI-MO BRANSON, LLC

MO   100.000 % 

RL REGI-MO GMB, LLC

MO   100.000 % 

RL REGI-MO MOSCOW MILLS, LLC

MO   100.000 % 

RL REGI-MO PIN OAK, LLC

MO   100.000 % 

RL REGI-MS Double H, LLC

MO   100.000 % 

RL REGI-MS OCEAN SPRINGS, LLC

MS   100.000 % 

RL REGI-NC CIL, LLC

NC   100.000 % 

RL REGI-NC CSP, LLC

NC   100.000 % 

RL REGI-NC GTREE, LLC

NC   100.000 % 

RL REGI-NC Little Wing, LLC.

NC   100.000 % 

RL REGI-NC Mland, LLC

NC   100.000 % 

RL REGI-NC MLD, LLC

NC   100.000 % 

RL REGI-NC RALEIGH, LLC

NC   100.000 % 

RL REGI-NC RFP, LLC

NC   100.000 % 

RL REGI-NC SUGARM, LLC

NC   100.000 % 

RL REGI-NM, LLC

NM   100.000 % 

RL REGI-SC CTL, LLC

SC   100.000 % 

RL Regi-SC CTL, LLC.

SC   100.000 % 

RL REGI-SC LAKE E, LLC

SC   100.000 % 

RL REGI-SC TCS, LLC

SC   100.000 % 



--------------------------------------------------------------------------------

RL Regi-SC TDG, LLC.

SC   100.000 % 

RL REGI-SC TIG, LLC

SC   100.000 % 

RL REGI-TN GVC, LLC

TN   100.000 % 

RL REGI-TN OAK, LLC

TN   100.000 % 

RL REGI-TN Sevierville, LLC

TN   100.000 % 

RL REGI-TN SPRINGHILL, LLC

TN   100.000 % 

RL REGI-TN WILLIAMSON, LLC

TN   100.000 % 

RL REGI-VA GLENA, LLC

VA   100.000 % 

RL-Regi-SC DDBS, LLC.

SC   100.000 % 

RMF Alliance, LLC

DE   100.000 % 

RMF Commercial, LLC

DE   100.000 % 

RMF Partner, LLC

DE   100.000 % 

RMF PR New York, LLC

DE   100.000 % 

RMF Sub 1, LLC

DE   100.000 % 

RMV, LLC

MD   100.000 % 

Rocking Horse Minerals, LLC

CO   100.000 % 

Rutenberg Homes of Texas, Inc.

TX   100.000 % 

Rutenberg Homes, Inc. (Florida)

FL   100.000 % 

Rye Hill Company, LLC

NY   100.000 % 

S. Florida Construction II, LLC

FL   100.000 % 

S. Florida Construction III, LLC

FL   100.000 % 

S. Florida Construction, LLC

FL   100.000 % 

San Felipe Indemnity Co., Ltd.

  100.000 % 

San Lucia, LLC

FL   100.000 % 

Santa Ana Transit Village, LLC

CA   100.000 % 

Savannah Development, Ltd.

TX   100.000 % 

Savell Gulley Development, LLC

TX   100.000 % 

SC 521 Indian Land Reserve South, LLC

DE   100.000 % 

SC 521 Indian Land Reserve, LLC

DE   100.000 % 

Scarsdale, LTD.

TX   100.000 % 

Schulz Ranch Developers, LLC

DE   100.000 % 

Seminole/70th, LLC

FL   100.000 % 

Siena at Old Orchard L.L.C.

IL   100.000 % 

South Development, LLC

FL   100.000 % 

Southbank Holding, LLC

FL   100.000 % 

Spanish Springs Development, LLC

NV   100.000 % 

St. Charles Active Adult Community, LLC

MD   100.000 % 

Stoney Corporation

FL   100.000 % 

Stoney Holdings, LLC

FL   100.000 % 

Stoneybrook Clubhouse, Inc.

FL   100.000 % 

Stoneybrook Joint Venture

FL   100.000 % 

Storey Lake Club, LLC

FL   100.000 % 

Strategic Cable Technologies, L.P.

TX   100.000 % 



--------------------------------------------------------------------------------

Strategic Holdings, Inc. d/b/a Lennar Communications Ventures (LCV)

NV   100.000 % 

Strategic Technologies, LLC

FL   100.000 % 

Summerfield Venture L.L.C.

IL   100.000 % 

Summerwood, LLC

MD   100.000 % 

SunStreet Energy Group, LLC

DE   100.000 % 

TCO QVI, LLC

DE   100.000 % 

Temecula Valley, LLC

DE   100.000 % 

Terra Division, LLC

MN   100.000 % 

Texas-Wide General Agency, Inc.

TX   100.000 % 

The Baywinds Land Trust

FL   100.000 % 

The Bridges at Rancho Santa Fe Sales Company, Inc.

CA   100.000 % 

The Bridges Club at Rancho Santa Fe, Inc.

CA   100.000 % 

The LNC Northeast Group, Inc.

DE   100.000 % 

The Oasis Club at LEN-CG South, LLC

DE   100.000 % 

The Preserve at Coconut Creek, LLC

FL   100.000 % 

Treviso Holding, LLC

FL   100.000 % 

Tustin Villas Partners, LLC

DE   100.000 % 

Tustin Vistas Partners, LLC

DE   100.000 % 

U.S. Home Corporation

DE   100.000 % 

U.S. Home of Arizona Construction Co.

AZ   100.000 % 

U.S. Home Realty, Inc.

TX   100.000 % 

U.S. Insurors, Inc.

FL   100.000 % 

U.S.H. Los Prados, Inc.

NV   100.000 % 

U.S.H. Realty, Inc.

VA   100.000 % 

UAMC Holding Company, LLC

DE   100.000 % 

Universal American Mortgage Company of California

CA   100.000 % 

Universal American Mortgage Company, LLC

FL   100.000 % 

USH - Flag, LLC

FL   100.000 % 

USH (West Lake), Inc.

NJ   100.000 % 

USH Equity Corporation

NV   100.000 % 

USH Leasing, LLC

DE   100.000 % 

USH LEE, LLC

FL   100.000 % 

USH Woodbridge, Inc.

TX   100.000 % 

UST Lennar GP PIS 10, LLC

DE   100.000 % 

UST Lennar GP PIS 12, LLC

DE   100.000 % 

UST Lennar GP PIS 14, LLC

DE   100.000 % 

UST Lennar GP PIS 19, LLC

DE   100.000 % 

UST Lennar GP PIS 7, LLC

DE   100.000 % 

UST Lennar HW Scala SF Joint Venture, a Delaware general partnership

DE   100.000 % 

UST Lennar PIS 10, LP

DE   100.000 % 

UST Lennar PIS 12, LP

DE   100.000 % 

UST Lennar PIS 14, LP

DE   100.000 % 

UST Lennar PIS 19, LP

DE   100.000 % 



--------------------------------------------------------------------------------

UST Lennar PIS 7, LP

DE   100.000 % 

UST Lennar PIS Joint Venture, LP

DE   100.000 % 

Valencia at Doral, LLC

FL   100.000 % 

Venetian Lennar LLC

FL   100.000 % 

Vineyard Point 2009, LLC

CA   100.000 % 

Vista Palms Clubhouse, LLC

DE   100.000 % 

Waterview at Hanover, LLC

NJ   100.000 % 

WCP, LLC

SC   100.000 % 

West Chocolate Bayou Development, LLC

TX   100.000 % 

West Lake Village, LLC

NJ   100.000 % 

West Seattle Project X, LLC

DE   100.000 % 

West Van Buren L.L.C.

IL   100.000 % 

Westchase, Inc.

NV   100.000 % 

Willowbrook Investors, LLC

NJ   100.000 % 

Woodbridge Multifamily Developer I, LLC

DE   100.000 % 

Wright Farm, L.L.C.

VA   100.000 % 

Westchase, Ltd.

TX   99.900 % 

RL CML 2009-1 Investments, LLC

DE   98.220 % 

RL CML 2009-1, LLC

DE   98.220 % 

RL RES 2009-1 Investments, LLC

DE   98.220 % 

RL RES 2009-1, LLC

DE   98.220 % 

LMC Emeryville I Investor, LLC

DE   96.000 % 

RES/CML 2009-1 CO-INVESTMENTS, LP

DE   81.003 % 

RES/CML INVESTMENTS, LLC

DE   81.001 % 

Five Point Communities Management, Inc.

DE   80.000 % 

Lennar Sierra Sunrise, LLC

CA   80.000 % 

LMI Glenview Investor, LLC

DE   80.000 % 

Portside Marina Developers, L.L.C.

NJ   78.300 % 

Portside Shipyard Developers, L.L.C.

NJ   78.300 % 

Portside SM Holdings, L.L.C.

DE   78.300 % 

Candlestick Retail Member, LLC

DE   68.750 % 

CP Development Co., LP

DE   68.750 % 

CP/HPS Development Co. GP, LLC

DE   68.750 % 

CP/HPS Development Co.-C, LLC

DE   68.750 % 

HPS Development Co., LP

DE   68.750 % 

HPS Vertical Development Co., LLC

DE   68.750 % 

HPS Vertical Development Co.-B, LP

DE   68.750 % 

HPS Vertical Development Co.-D/E, LLC

DE   68.750 % 

HPS1 Block 1, LLC

DE   68.750 % 

HPS1 Block 48-1A, LLC

DE   68.750 % 

HPS1 Block 48-1B, LLC

DE   68.750 % 

HPS1 Block 48-2A, LLC

DE   68.750 % 

HPS1 Block 48-2B, LLC

DE   68.750 % 

HPS1 Block 48-3A, LLC

DE   68.750 % 



--------------------------------------------------------------------------------

HPS1 Block 48-3B, LLC

DE   68.750 % 

HPS1 Block 50, LLC

DE   68.750 % 

HPS1 Block 51, LLC

DE   68.750 % 

HPS1 Block 52, LLC

DE   68.750 % 

HPS1 Block 53, LLC

DE   68.750 % 

HPS1 Block 54, LLC

DE   68.750 % 

HPS1 Block 55, LLC

DE   68.750 % 

HPS1 Block 56/57, LLC

DE   68.750 % 

The Shipyard Communities, LLC

DE   68.750 % 

Lennar Sun Ridge LLC

CA   66.670 % 

Portside SM Associates, L.L.C. (Roseland outside member)

NJ   65.000 % 

Lennar Winncrest, LLC

DE   62.500 % 

Winncrest Natomas, LLC

NV   62.500 % 

Five Point Communities, LP

DE   60.100 % 

LS College Park, LLC

DE   51.080 % 



--------------------------------------------------------------------------------

Schedule 5.1

Lenders Requesting Notes

Capital Bank, N.A.

PNC Bank, National Association

Fifth Third Bank

Citibank, N.A.

Regions Bank

Wells Fargo Bank, N.A.

Deutsche Bank AG New York Branch



--------------------------------------------------------------------------------

Schedule 7.4 Existing Investments

Receivable pursuant to agreement dated as of March 31, 2010, by and between One
Hackberry, LTD., PDC Properties, Inc., Lennar Texas Holding Company, Papagolos
Properties, LTD., and Lennar Homes of Texas Land and Construction, LTD. in the
original principal amount of $2,000,000.

Receivable pursuant to mortgage note dated as of February 28, 2014, by and
between UST Lennar PIS 7, LP and LS-NJ Port Imperial, LLC, in the original
principal amount of $24,750,000.

Receivable pursuant to secured promissory note dated as of May 5, 2014, by and
between Temecula Valley, LLC and SAM-Horsethief, LLC, in the original principal
amount of $5,040,000.

Receivable pursuant to promissory note dated as of May 12, 2014, by and between
Lennar Bridges, LLC and Bridges Calle Messina, LLC, in the original principal
amount of $1,900,000.

Receivable pursuant to promissory note dated as of January 30, 2015, by and
between The Bridges Club at Rancho Santa Fe, INC and HCC Investors, in the
original principal amount of $1,000,000.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

JPMorgan Chase Bank, N.A.

383 Madison Ave, 24th Floor

New York, NY 10179

Attention:    Chiara Carter

 

  Re: Lennar Corporation

Ladies and Gentlemen:

This Compliance Certificate is made and delivered pursuant to that certain Third
Amended and Restated Credit Agreement, dated as of April 17, 2015 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) by and
between Lennar Corporation, a Delaware corporation (“Borrower”), the lenders
from time to time party thereto, including the Swingline Lender and the Issuing
Lender (“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(“Administrative Agent”). Reference is made to the Credit Agreement for full
particulars relating to the computations and certifications required herein. All
capitalized terms used in this Compliance Certificate and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. This
Compliance Certificate relates to the accounting period ending             ,
20    .

The undersigned hereby certify that the information set forth on Schedule 1
hereto (and on any additional schedules hereto setting forth further supporting
detail) is true and accurate as of the end of such accounting period.

The undersigned have reviewed the terms of the Credit Agreement, and based upon
an examination which they deemed sufficient to enable them to make an informed
statement, hereby further certify that as of the date hereof no Default or Event
of Default has occurred and is continuing [except as set forth in a separate
attachment hereto describing in detail the nature of each condition or event
constituting an exception to the foregoing statement, the period during which it
has existed and the action that Borrower is taking or proposes to take with
respect to each such condition or event].

[Remainder of This Page Intentionally Left Blank]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officers have signed this Compliance
Certificate this              day of             , 20    .

 

 

By: Title:

 

By: Title:



--------------------------------------------------------------------------------

Schedule 1

To Compliance Certificate

(See attached spreadsheet)

 

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
                                 (the “Assignor”) and
                                         (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Third
Amended and Restated Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by each Assignee.
The Standard Terms and Conditions set forth in Annex 1 are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interests identified below, of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned by the Assignor pursuant to clause (i) above
(the rights and obligations sold and assigned by the Assignor to the Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
an “Assigned Interest” and collectively the “Assigned Interests”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment, without representation or warranty by the Assignor.

 

1. Assignor: 2. Assignee:

[and is an Affiliate/Eligible Assignee of [identify Lender]1]]

 

3. Borrower: Lennar Corporation 4. Administrative Agent: JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement: The Third Amended and Restated Credit Agreement dated April 17, 2015
by and among the Borrower, the Lenders parties thereto, including the Swingline
Lender and the Issuing Lender, and the Administrative Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. ASSIGNED INTEREST:

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans2     CUSIP
Number

Revolving Loan Commitment

   $                $                       %   

Swingline Commitment

   $         $                %   

L/C Commitment

   $         $                %   

 

7. [TRADE DATE:                                                              ]3

 

8. EFFECTIVE DATE:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]4

[Signature page follows.]

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4  Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment.



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Name:

 

Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:

 

Name:

 

Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name:

 

Title:

 

[Consented to:]5 BORROWER LENNAR CORPORATION By:

 

Name:

 

Title:

 

 

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interests, (ii) the Assigned Interests are
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) that it is not a Defaulting Lender; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with any Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Loan Documents”), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an Eligible Assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of its Assigned Interests, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase its Assigned Interests on the basis of
which it has made such analysis and decision, (v) if such Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee, and (vi) it is not a Competitor, as defined in
the Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assignee’s Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
respective Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NEW LENDER SUPPLEMENT

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 17, 2015 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among LENNAR CORPORATION,
a Delaware corporation (the “Borrower”), the lenders or other financial
institutions that are parties as lenders, including the Swingline Lender and the
Issuing Lender (collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

Upon execution and delivery of this New Lender Supplement by the parties hereto
as provided in Section 2.21 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
attached hereto and shall be bound by the obligations in the Credit Agreement as
a Lender and entitled to the benefits of the Credit Agreement, effective as of
the Increased Facility Closing Date.

THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This New Lender Supplement may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of this              day of             , 201    .

 

 

Name of Lender By:

 

Name: Title:

 

Accepted and agreed: LENNAR CORPORATION By:

 

Name: Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

Attachment 1

to Exhibit E

Commitment and Notice Address

 

1.         Name of Lender:

 

  Notice Address:

 

    Attention:

 

    Telephone:

 

    Facsimile:

 

2.         Commitment:                     

 

3



--------------------------------------------------------------------------------

Exhibit F-1

 

CLIFFORD CHANCE US LLP

 

31 WEST 52ND STREET

NEW YORK, NY 10019-6131

 

TEL +1 212 878 8000

FAX +1 212 878 8375

 

www.cliffordchance.com

April 17, 2015

JPMorgan Chase Bank, N.A., as Administrative Agent

Each of the Lenders and Issuing Lenders party

to the Third Amended and Restated Credit Agreement

referred to below

Ladies and Gentlemen:

We have acted as New York counsel to Lennar Corporation, a Delaware corporation
(the “Borrower”), in connection with the Third Amended and Restated Credit
Agreement dated as of April 17, 2015 (the “Third Amended and Restated Credit
Agreement”) among the Borrower, the Lenders party thereto, the Issuing Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Third Amended and Restated Credit Agreement. This
opinion is delivered pursuant to Section 5.1(e) of the Third Amended and
Restated Credit Agreement.

In rendering the opinions expressed below, we have examined the following
documents:

 

  •   the Third Amended and Restated Credit Agreement;

 

  •   the Revolving Loan Notes issued on the date hereof (the “Notes”) by the
Borrower in favor of Capital Bank, N.A.; PNC Bank, National Association; Fifth
Third Bank; Citibank, N.A.; Regions Bank; Wells Fargo Bank, N.A.; and Deutsche
Bank AG New York Branch; and

 

  •   the Third Amended and Restated Guarantee Agreement dated as of April 17,
2015 (the “Third Amended and Restated Guarantee Agreement”) made by each
Guarantor (as defined therein) in favor of the Administrative Agent and certain
other parties.

Each of the Borrower and each Guarantor is referred to herein as an “Obligor.”
Each of the Third Amended and Restated Credit Agreement, each Note, and the
Third Amended and Restated Guarantee Agreement is referred to herein as a
“Transaction Document.”

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed



--------------------------------------------------------------------------------

CLIFFORD CHANCE US LLP

 

necessary as a basis for the opinions expressed below. As to factual matters
relevant to our opinions expressed below, we have, without independent
investigation, relied upon the representations and warranties made in or
pursuant to the Transaction Documents. We have not reviewed the dockets or other
records of any court, arbitrator or governmental or regulatory body or agency.

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and good standing of
each party to the Transaction Documents; (ii) that each party to the Transaction
Documents has requisite power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party; (iii) that
each Transaction Document has been duly authorized, executed and delivered by
each party thereto; (iv) that each Transaction Document constitutes a legal,
valid and binding obligation of each party thereto; (v) that the execution,
delivery and performance of the Transaction Documents by each party thereto do
not contravene such party’s constitutional documents, violate any law, rule or
regulation applicable to such party or result in any conflict with or breach of
any agreement or instrument to which such party is a party or by which such
party is bound; (vi) that each party to the Transaction Documents has obtained
or made all consents, approvals, authorizations, filings, registrations,
qualifications or recordations with each governmental authority required in
connection with the execution, delivery and performance of the Transaction
Documents; and (vii) the accuracy and completeness as of the date hereof of the
certificates and other information delivered to us by representatives and
officers of each Obligor.

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Delaware.

 

2. The Borrower has all requisite power and authority to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party.

 

3. The execution, delivery and performance by the Borrower of the Transaction
Documents to which it is a party have been duly and validly authorized by all
necessary action by the Borrower.

 

4. The Borrower has duly executed and delivered each Transaction Document to
which it is a party.

 

5. Each Transaction Document is a legal, valid and binding obligation of each
Obligor party thereto enforceable against such Obligor in accordance with its
terms.



--------------------------------------------------------------------------------

CLIFFORD CHANCE US LLP

 

6. The execution and delivery by the Borrower of the Transaction Documents to
which it is a party do not, and the performance by the Borrower of its
obligations thereunder will not, violate the Borrower’s constitutional documents
or the Delaware General Corporation Law.

 

7. The execution and delivery by each Obligor of the Transaction Documents to
which it is a party do not, and the performance by such Obligor of its
obligations thereunder will not, violate any Generally Applicable Law (defined
below).

 

8. No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution, delivery and performance by any Obligor of the
Transaction Documents to which it is a party, other than (a) those that are
specified in the Transaction Documents and (b) those that have been duly
obtained, taken or made.

 

9. To our knowledge, there is no action, suit, investigation, litigation or
proceeding against the Borrower pending or threatened before any court,
governmental agency or arbitrator that challenges the legality, validity or
enforceability against any Obligor of any Transaction Document.

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
applicable to the Obligors or the Transaction Documents and excluding securities
laws and any law that is applicable to the Obligors or the Transaction Documents
solely because of the specific assets or business of any party to any of the
Transaction Documents or any of its affiliates.

As used herein, “to our knowledge” means the actual knowledge of facts and other
information of each lawyer in our firm actively involved in the transactions
contemplated by the Third Amended and Restated Credit Agreement.

Our opinions set forth above are subject to the following qualifications and
limitations:

 

  (a) Our opinion set forth in paragraph 5 above is subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

  (b) We express no opinion as to any provision of a Transaction Document that
provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.



--------------------------------------------------------------------------------

CLIFFORD CHANCE US LLP

 

  (c) We express no opinion as to any provision in a Transaction Document
asserting that the partial invalidity of one or more provisions thereof shall
not invalidate the remaining provisions thereof.

 

  (d) We express no opinion with respect to any indemnification or reimbursement
obligation or limitation on liability contained in a Transaction Document,
insofar as such provision provides exculpation or exemption from, or requires
indemnification or reimbursement of a party for, its own action or inaction,
where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.

 

  (e) United States federal court jurisdiction is limited by 28 U.S.C. § 1332
where diversity of citizenship is lacking and, even where diversity exists,
federal courts retain the power to transfer an action from one federal court to
another under 28 U.S.C. § 1404(a) or to dismiss by reason of the doctrine of
forum non conveniens.

 

  (f) We express no opinion as to whether a United States federal court or state
court outside of the State of New York would give effect to the choice of New
York law provided for in a Transaction Document.

 

  (g) We express no opinion as to any provision of a Transaction Document that
purports to (i) grant rights of set-off to any person not a party thereto or
(ii) permit set-off to be made without notice.

The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and the Delaware General Corporation
Law. We are members of the bar of the State of New York; our opinions relating
to the Delaware General Corporation Law are based solely on our prior experience
with such laws as a result of advising on similar transactions.

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

This opinion is rendered solely for your benefit in connection with the Third
Amended and Restated Credit Agreement and may not be relied upon by any other
person or entity without our prior written consent in each instance, except that
this opinion may be relied upon by any assignee, participant or transferee of a
Lender or any Issuing Lender.

Very truly yours,



--------------------------------------------------------------------------------

Exhibit F-2

April 17, 2015

JPMorgan Chase Bank, N.A., as Administrative Agent

Each of the Lenders and Issuing Lenders party to the Third Amended and Restated
Credit Agreement referred to below

Ladies and Gentlemen:

I am the General Counsel of Lennar Corporation, a Delaware corporation (the
“Borrower”). I am providing the opinion below in connection with (i) the Third
Amended and Restated Credit Agreement dated as of April 17, 2015 (the “Third
Amended and Restated Credit Agreement”) among the Borrower, the Lenders party
thereto, the Issuing Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), (ii) the
Third Amended and Restated Guarantee Agreement dated as of the date hereof (the
“Third Amended and Restated Guarantee Agreement”) made by each of the parties
listed on Schedule 1 hereto (the “Guarantors”) in favor of the Administrative
Agent and certain other parties, (iii) the Revolving Loan Notes dated the date
hereof (the “Notes”) made by the Borrower in favor of Capital Bank, N.A.; PNC
Bank, National Association; Fifth Third Bank; Citibank, N.A.; Regions Bank;
Wells Fargo Bank, N.A.; and Deutsche Bank AG New York Branch.

Each of the Guarantors and the Borrower is referred to herein as an “Obligor”.
Each of the Third Amended and Restated Credit Agreement, the Third Amended and
Restated Guarantee Agreement, and the Notes is referred to herein as a
“Transaction Document”. Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the Third Amended and Restated
Credit Agreement.

I have examined and relied upon such records and statements and certificates of
public officials and representatives and officers of the Obligors and other
persons as I have deemed necessary as a basis for the opinions expressed below.
As to factual matters relevant to my opinions expressed below, I have, without
independent investigation, relied upon the representations and warranties made
in or pursuant to the Transaction Documents. I have not reviewed the dockets or
other records of any court, arbitrator or governmental or regulatory body or
agency.

In such examination, I have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to me as originals and the conformity with the originals of all documents
submitted to me as certified or photostatic copies.



--------------------------------------------------------------------------------

April 17, 2015

Page 2

Except as expressly opined on by me below, I have assumed, without
investigation: (i) the due organization, valid existence and good standing of
each party to the Transaction Documents; (ii) that each party to the Transaction
Documents has requisite power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party; (iii) that
each Transaction Document has been duly authorized, executed and delivered by
each party thereto; (iv) that each Transaction Document constitutes a legal,
valid and binding obligation of each party thereto; (v) that the execution,
delivery and performance of the Transaction Documents by each party thereto do
not contravene such party’s constitutional documents, violate any law, rule or
regulation applicable to such party or result in any conflict with or breach of
any agreement or instrument to which such party is a party or by which such
party is bound; and (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each governmental authority
required in connection with the execution, delivery and performance of the
Transaction Documents.

Based upon the foregoing, and such examination of law as I have deemed
necessary, I am of the opinion as follows:

 

  1. Each Guarantor is validly existing in good standing or active status under
the laws of the jurisdiction of its incorporation or formation.

 

  2. Each Guarantor has all requisite power and authority to execute, deliver
and perform its obligations under the Third Amended and Restated Guarantee
Agreement.

 

  3. The execution, delivery and performance by each Guarantor of the Third
Amended and Restated Guarantee Agreement have been duly and validly authorized
by all necessary action by such Guarantor.

 

  4. Each Guarantor has duly executed and delivered the Third Amended and
Restated Guarantee Agreement.

 

  5. The execution and delivery by each Obligor of the Transaction Documents to
which it is a party does not, and the performance by each Obligor of its
obligations thereunder will not, violate such Obligor’s constitutional
documents.

 

  6. The execution, delivery and performance by each Obligor of its obligations
under each of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby will not result in a
breach of, a default under or the acceleration of (or entitle any party to
accelerate) the maturity of any obligation of any Obligor under, or result in or
require the creation of any lien upon or security interest in any property of
any Obligor pursuant to the terms of, any agreement or document specifically
identified on Schedule 2 hereto.

 

  7. To my knowledge, there is no action, suit, investigation, litigation or
proceeding against any Obligor pending or threatened before any court,
governmental agency or arbitrator that challenges the legality, validity or
enforceability against any Obligor of any Transaction Document.



--------------------------------------------------------------------------------

April 17, 2015

Page 3

My opinions set forth above are subject to the following qualifications and
limitations:

My opinion set forth in paragraph 6 above excludes any financial covenants,
ratios and other similar provisions relating to quantitative and/or
computational matters.

Please be advised that I am admitted to practice law in the State of New York
and I have registered as authorized house counsel in the State of Florida.

At your request, I hereby consent to reliance hereon by any future assignee of
your interest in the loans under the Third Amended and Restated Credit Agreement
pursuant to an assignment that is made in accordance with the express provisions
of the Third Amended and Restated Credit Agreement, on the condition and
understand that (i) this letter speaks only as of the date hereof, (ii) I have
no responsibility or obligation to update this letter to take into account
changes or absence of changes in law, facts or any other developments of which I
may later become aware, and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by assignee at such time.

Except as provided above, this letter is given solely for your benefit and may
not be relied upon by any other person for any purpose without my prior written
consent in each instance. I undertake no obligation to advise you of any
subsequent changes in law or of any facts that may come to my attention after
the date of this letter.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE 1

Guarantors

 

Name  

Jurisdiction of

Incorporation

Aquaterra Utilities, Inc.   FL Asbury Woods L.L.C.   IL Astoria Options, LLC  
DE Aylon, LLC   DE Bay Colony Expansion 369, Ltd.   TX Bay River Colony
Development, Ltd.   TX BB Investment Holdings, LLC   NV BCI Properties, LLC   NV
BPH I, LLC   NV Bramalea California, Inc.   CA Builders LP, Inc.   DE Cambria
L.L.C.   IL Cary Woods, LLC   IL Cherrytree II LLC   MD CL Ventures, LLC   FL
Colonial Heritage LLC   VA Concord Station, LLP   FL Coto De Caza, Ltd., Limited
Partnership   CA Coventry L.L.C.   IL Creekside Crossing, L.L.C.   IL
Darcy-Joliet, LLC   IL DBJ Holdings, LLC   NV Evergreen Village LLC   DE F&R QVI
Home Investments USA, LLC   DE Fidelity Guaranty and Acceptance Corp.   DE
Fox-Maple Associates, LLC   NJ Friendswood Development Company, LLC   TX Garco
Investments, LLC   FL Greystone Construction, Inc.   AZ Greystone Homes of
Nevada, Inc.   DE Greystone Homes, Inc.   DE Greystone Nevada, LLC   DE Greywall
Club L.L.C.   IL Haverton L.L.C.   IL



--------------------------------------------------------------------------------

Schedule 1

 

Heathcote Commons LLC VA Home Buyer’s Advantage Realty, Inc. TX Homecraft
Corporation TX HTC Golf Club, LLC CO Independence L.L.C. VA Lakelands at Easton,
L.L.C. MD Legends Club, LLC FL Legends Golf Club, LLC FL Len Paradise, LLC FL
Lencraft, LLC MD LENH I, LLC FL Lennar Aircraft I, LLC DE Lennar Arizona
Construction, Inc. AZ Lennar Arizona, Inc. AZ Lennar Associates Management
Holding Company FL Lennar Associates Management, LLC DE Lennar Buffington
Colorado Crossing, L.P. TX Lennar Buffington Zachary Scott, L.P. TX Lennar
Carolinas, LLC DE Lennar Central Park, LLC DE Lennar Central Region Sweep, Inc.
NV Lennar Chicago, Inc. IL Lennar Colorado, LLC CO Lennar Communities
Development, Inc. DE Lennar Communities Nevada, LLC NV Lennar Communities of
Chicago L.L.C. IL Lennar Communities, Inc. CA Lennar Construction, Inc. AZ
Lennar Coto Holdings, L.L.C. CA Lennar Developers, Inc. FL Lennar Family of
Builders GP, Inc. DE Lennar Family of Builders Limited Partnership DE Lennar
Fresno, Inc. CA Lennar Georgia, Inc. GA Lennar Hingham Holdings, LLC DE Lennar
Hingham JV, LLC DE Lennar Homes Holding, LLC DE Lennar Homes of Arizona, Inc. AZ
Lennar Homes of California, Inc. CA Lennar Homes of Tennessee, LLC TN Lennar
Homes of Texas Land and Construction, Ltd. TX



--------------------------------------------------------------------------------

Schedule 1

 

Lennar Homes of Texas Sales and Marketing, Ltd. TX Lennar Homes, LLC FL Lennar
Imperial Holdings Limited Partnership DE Lennar Land Partners Sub II, Inc. NV
Lennar Land Partners Sub, Inc. DE Lennar Layton, LLC DE Lennar Mare Island, LLC
CA Lennar Marina A Funding, LLC DE Lennar Massachusetts Properties, Inc. DE
Lennar New Jersey Properties, Inc. DE Lennar New York, LLC NY Lennar Northeast
Properties LLC NJ Lennar Northeast Properties, Inc. NV Lennar Northwest, Inc. DE
Lennar Pacific Properties Management, Inc. DE Lennar Pacific Properties, Inc. DE
Lennar Pacific, Inc. DE Lennar PI Acquisition, LLC NJ Lennar PI Property
Acquisition, LLC NJ Lennar PIS Management Company, LLC DE Lennar PNW, Inc. WA
Lennar Port Imperial South, LLC DE Lennar Realty, Inc. FL Lennar Renaissance,
Inc. CA Lennar Reno, LLC NV Lennar Riverside West Urban Renewal Company, L.L.C.
NJ Lennar Riverside West, LLC DE Lennar Sacramento, Inc. CA Lennar Sales Corp.
CA Lennar San Jose Holdings, Inc. CA Lennar Southland I, Inc. CA Lennar
Southwest Holding Corp. NV Lennar Texas Holding Company TX Lennar Trading
Company, LP TX Lennar West Valley, LLC CA Lennar.com Inc. FL LFS Holding
Company, LLC DE LH Eastwind, LLC FL LHI Renaissance, LLC FL LNC at Meadowbrook,
LLC IL LNC at Ravenna, LLC IL



--------------------------------------------------------------------------------

Schedule 1

 

LNC Communities I, Inc. CO LNC Communities II, LLC CO LNC Communities III, Inc.
CO LNC Communities IV, LLC CO LNC Communities V, LLC CO LNC Communities VI, LLC
CO LNC Communities VII, LLC CO LNC Communities VIII, LLC CO LNC Northeast
Mortgage, Inc. DE LNC Pennsylvania Realty, Inc. PA Long Beach Development, LLC
TX Lori Gardens Associates II, LLC NJ Lori Gardens Associates III, LLC NJ Lorton
Station, LLC VA Madrona Village L.L.C. IL Madrona Village Mews L.L.C. IL
Mid-County Utilities, Inc. MD Mission Viejo 12S Venture, LP CA Mission Viejo
Holdings, Inc. CA North American Asset Development Corporation CA North American
Title Company, Inc. (CA) CA Northbridge L.L.C. IL Northeastern Properties LP,
Inc. NV Palm Gardens At Doral Clubhouse, LLC FL Palm Gardens at Doral, LLC FL
Palm Vista Preserve, LLC FL PG Properties Holding, LLC NC Pioneer Meadows
Development, LLC NV Pioneer Meadows Investments, LLC NV POMAC, LLC MD
Prestonfield L.L.C. IL PT Metro, LLC DE Raintree Village II L.L.C. IL Raintree
Village, L.L.C. IL Rivenhome Corporation FL Rutenberg Homes of Texas, Inc. TX
Rutenberg Homes, Inc. FL Rye Hill Company, LLC NY S. Florida Construction II,
LLC FL S. Florida Construction III, LLC FL S. Florida Construction, LLC FL



--------------------------------------------------------------------------------

Schedule 1

 

San Felipe Indemnity Co., Ltd. Bermuda San Lucia, LLC FL Savell Gulley
Development, LLC TX Scarsdale, LTD. TX Seminole/70th, LLC FL Siena at Old
Orchard, LLC IL Spanish Springs Development, LLC NV Stoney Corporation FL
Strategic Holdings, Inc. NV Strategic Technologies, LLC FL Summerfield Venture
L.L.C. IL Summerwood, LLC MD Temecula Valley, LLC DE The LNC Northeast Group,
Inc. DE The Preserve at Coconut Creek, LLC FL U.S. Home Corporation DE U.S. Home
of Arizona Construction Co. AZ U.S. Home Realty, Inc. TX U.S.H. Los Prados, Inc.
NV U.S.H. Realty, Inc. MD USH - Flag, LLC FL USH Equity Corporation NV USH
Woodbridge, Inc. TX UST Lennar GP PIS 10, LLC DE UST Lennar GP PIS 7, LLC DE UST
Lennar HW Scala SF Joint Venture DE WCP, LLC SC West Chocolate Bayou
Development, LLC TX West Van Buren L.L.C. IL Westchase, Inc. NV



--------------------------------------------------------------------------------

SCHEDULE 2

 

1. Indenture, dated as of December 31, 1997, between the Borrower and Bank One
Trust Company, N.A., as trustee.

 

2. Indenture, dated April 28, 2005, between the Borrower and J.P. Morgan Trust
Company, N.A., as trustee (relating to Lennar’s 5.60% Senior Notes due 2015).

 

3. Indenture, dated April 26, 2006, between the Borrower and J.P. Morgan Trust
Company, N.A., as trustee (relating to Lennar’s 6.50% Senior Notes due 2016).

 

4. Indenture, dated April 30, 2009, between the Borrower and The Bank of New
York Mellon, as trustee (relating to Lennar’s 12.25% Senior Notes due 2017).

 

5. Indenture, dated May 4, 2010, between the Borrower and The Bank of New York
Mellon, as trustee (relating to Lennar’s 6.95% Senior Notes due 2018).

 

6. Indenture, dated November 10, 2010, between the Borrower and The Bank of New
York Mellon, as trustee (relating to Lennar’s 2.75% Convertible Senior Notes due
2020).

 

7. Indenture, dated November 23, 2011, between the Borrower and The Bank of New
York Mellon, as trustee (relating to Lennar’s 3.25% Convertible Senior Notes due
2021).

 

8. Indenture, dated July 20, 2012, between the Borrower and The Bank of New York
Mellon Trust Company, N.A., as trustee (relating to Lennar’s 4.75% Senior Notes
due 2017).

 

9. Indenture, dated October 23, 2012, between the Borrower and The Bank of New
York Mellon Trust Company, N.A., as trustee (relating to Lennar’s 4.75% Senior
Notes due 2022).

 

10. Indenture, dated February 4, 2013, between the Borrower and The Bank of New
York Mellon Trust Company, N.A., as trustee (relating to the Borrower’s 4.125%
Senior Notes due 2018).

 

11. Eighth Supplemental Indenture, dated as of February 12, 2014, between the
Borrower and The Bank of New York Mellon, as trustee (relating to the Borrower’s
4.500% Senior Notes due 2019).

 

12. Ninth Supplemental Indenture, dated as of November 25, 2014, between the
Borrower and The Bank of New York Mellon, as trustee (relating to the Borrower’s
4.500% Senior Notes due 2019).

 

13. Borrower 2007 Equity Incentive Plan.

 

14. Borrower 2012 Incentive Compensation Plan.



--------------------------------------------------------------------------------

Schedule 2

 

15. Borrower Nonqualified Deferred Compensation Plan

 

16. Aircraft Time-Sharing Agreement, dated August 17, 2005, between U.S. Home
Corporation and Stuart Miller.

 

17. Amendment No. 1 to Aircraft Time-Sharing Agreement, dated September 1, 2005,
between U.S. Home Corporation and Stuart Miller.

 

18. Amended and Restated Aircraft Dry Lease Agreement, dated December 1, 2008,
between U.S. Home Corporation and Stuart Miller.

 

19. Membership Interest Purchase Agreement, dated as of November 30, 2007, by
and among the Borrower, Lennar Homes of California, Inc., the Sellers named in
the agreement and MS Rialto Residential Holdings, LLC.

 

20. Aircraft Time-Sharing Agreement, dated January 26, 2010, between U.S. Home
Corporation and Richard Beckwitt.

 

21. Indenture, dated November 13, 2013, among Rialto Holdings, LLC, Rialto
Corporation, the Guarantors named therein and Wells Fargo Bank, National
Association, as trustee (relating to the 7.00% Senior Notes due 2018).

 

22. Master Repurchase Agreement, dated November 21, 2013, among JPMorgan Chase
Bank, N.A., as buyer and as administrative agent for the buyers, the buyers
party thereto, and Universal American Mortgage Company of California and
Universal American Mortgage Company, LLC, as sellers.

 

23. Amended and Restated Administration Agreement, dated as of December 20,
2014, by and among JPMorgan Chase Bank, N.A., as buyer and as administrative
agent for the buyers, the buyers party thereto, and Universal American Mortgage
Company of California and Universal American Mortgage Company, LLC, as sellers.

 

24. 2013 Award Agreements for Stuart Miller, Rick Beckwitt, Jonathan Jaffe,
Bruce Gross and Mark Sustana

 

25. 2014 Award Agreements for Stuart Miller, Rick Beckwitt, Jonathan Jaffe,
Bruce Gross and Mark Sustana

 

26. 2015 Award Agreements for Stuart Miller, Rick Beckwitt, Jonathan Jaffe,
Bruce Gross and Mark Sustana



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 17, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LENNAR CORPORATION, a Delaware
corporation (the “Borrower”), the lenders or other financial institutions that
are parties as lenders, including the Swingline Lender and the Issuing Lender
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 17, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LENNAR CORPORATION, a Delaware
corporation (the “Borrower”), the lenders or other financial institutions that
are parties as lenders, including the Swingline Lender and the Issuing Lender
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 17, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LENNAR CORPORATION, a Delaware
corporation (the “Borrower”), the lenders or other financial institutions that
are parties as lenders, including the Swingline Lender and the Issuing Lender
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 17, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among LENNAR CORPORATION, a Delaware
corporation (the “Borrower”), the lenders or other financial institutions that
are parties as lenders, including the Swingline Lender and the Issuing Lender
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT APPLICATION

[INSERT NAME OF L/C ISSUER]

Letter of Credit number:                     

APPLICATION FOR IRREVOCABLE STANDBY LETTER OF CREDIT

 

Applicant (Full name and address): Lennar Corporation 700 NW 107th Avenue, Suite
400, Miami, Florida 33172

Issuing Bank:

 

[INSERT ADDRESS OF L/C ISSUER]

Date of Application:

Expiry Date:

Place of Expiry:

¨ Issue by (air) mail ¨

with brief advice by

teletransmission

Beneficiary (Full name and address):

¨ Issue by teletransmission ¨ Issue by courier ¨ Applicant to arrange pick-up ¨
Issue by other (specify):

Name, Address and Jurisdiction of Organization of any Affiliated Account Party
for this Credit (or specify “None”):

Confirmation of the Credit:

Amount in Figures and Words (United States Dollars only):

¨ not requested ¨ requested ¨ authorized if requested by Beneficiary

¨        Letter of credit to be issued with the terms and conditions set forth
in the attached specimen.

Credit available against the document(s) detailed herein:

 

1



--------------------------------------------------------------------------------

¨    Beneficiary’s sight draft(s) drawn on Issuing Bank

 

¨    Original Credit and any and all amendments to the Credit

 

¨    Beneficiary’s signed and dated statement, reading as follows:

 

¨    Other documents (specify issuer(s) and data content):

Credit to be issued subject to (check one):

 

¨        International Standby Practices 1998, International Chamber of Commerce
Publication No. 590 (ISP98), or such later revision thereof as may be in effect
when the Credit is issued.

 

¨        Uniform Customs and Practice for Documentary Credits, 2007 Revision,
International Chamber of Commerce Publication No. 600 (UCP 600), or such later
revision thereof as may be in effect when the Credit is issued.

¨        See attached for additional instructions

¨    Checkif only a single drawing for all or a portion of the amount of the
letter of credit is permitted

The undersigned requests you to issue your irrevocable Letter of Credit (herein
called the “Credit”), substantially in accordance with these instructions
(marked (x) where appropriate). This application is an Application referred to
in the Third Amended and Restated Credit Agreement dated as of April 17, 2015,
as amended, supplemented or otherwise modified from time to time, made by,
amongst others, the undersigned and you.

 

     Applicant’s Name: Lennar Corporation

     By:

 

     Print Name:      Title:

 

2